Exhibit 10.2
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
Dated as of September 22, 2017
among
TOYS “R” US-DELAWARE, INC.,
as Borrower
and
NexBank SSB,
as Administrative Agent and as Collateral Agent,
The Lenders Party Hereto,
SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION FACILITY





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
30
 
1.03
Accounting Terms
31
 
1.04
Times of Day; Time for Payment and Performance
32
 
1.05
Resolution of Drafting Ambiguities
32
 
1.06
Currency Equivalents Generally
32
 
1.07
Certifications; Provision of Information
32
 
1.09
Certifications; Compliance with Article VII
32
ARTICLE II THE COMMITMENTS AND BORROWING OF LOANS
32
 
2.01
Commitment to Lend Loans
33
 
2.02
Borrowings, Conversions and Continuations of Loans
33
 
2.03
Prepayments
34
 
2.04
Termination of Commitments
36
 
2.05
Repayment of Loans
37
 
2.06
Interest
37
 
2.07
Fees
37
 
2.08
Computation of Interest and Fees
38
 
2.09
Evidence of Indebtedness
38
 
2.10
Payments Generally; Administrative Agent’s Clawback
39
 
2.11
Sharing of Payments by Lenders
40
 
2.12
[Reserved]
41
 
2.13
Defaulting Lenders
41
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
42
 
3.01
Taxes
42
 
3.02
Change in Legality
45
 
3.03
Alternate Rate of Interest for Loans
46
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
46
 
3.05
Compensation for Losses
47
 
3.06
Mitigation Obligations; Replacement of Lenders
48
 
3.07
Survival
49
ARTICLE IV CONDITIONS PRECEDENT TO LOANS
49
 
4.01
Conditions Precedent to Closing Date
49
 
4.02
Conditions of Loans
51
ARTICLE V REPRESENTATIONS AND WARRANTIES
52
 
5.01
Organization; Powers
52
 
5.02
Authorization; Enforceability
52
 
5.03
Governmental Approvals
52
 
5.04
Financial Condition
53



-i-

--------------------------------------------------------------------------------





 
5.05
Properties
53
 
5.06
Litigation and Environmental Matters
53
 
5.07
Compliance with Laws and Agreements
54
 
5.08
Investment and Holding Company Status
54
 
5.09
Taxes
54
 
5.10
ERISA
54
 
5.11
Disclosure
55
 
5.12
Subsidiaries
55
 
5.13
Insurance
55
 
5.14
Labor Matters
55
 
5.15
Federal Reserve Regulations
56
 
5.16
[Reserved]
56
 
5.17
Use of Proceeds
56
 
5.18
Intellectual Property Matters
56
 
5.19
Security Documents
57
 
5.20
Budget
57
 
5.21
Anti-Terrorism Law
57
ARTICLE VI AFFIRMATIVE COVENANTS
58
 
6.01
Financial Statements and Other Information
58
 
6.02
Notices of Material Events
61
 
6.03
Existence; Conduct of Business
61
 
6.04
Payment of Obligations
62
 
6.05
Maintenance of Properties
62
 
6.06
Insurance
62
 
6.07
Books and Records; Inspection Rights; Accountants
62
 
6.08
Compliance with Laws
63
 
6.09
Use of Proceeds
63
 
6.10
Additional Collateral; Additional Guarantors: Additional Covenants
63
 
6.11
Security Interests; Further Assurances
64
 
6.12
Information Regarding Collateral
65
 
6.13
Lender Calls
66
 
6.14
Access to Information
66
 
6.15
Maintenance of Ratings
66
 
6.16
Revisions to Budget
66
ARTICLE VII NEGATIVE COVENANTS
67
 
7.01
Liens
67
 
7.02
Investments
70
 
7.03
Indebtedness and Disqualified Capital Stock
72
 
7.04
Fundamental Changes
74
 
7.05
Asset Sales
75
 
7.06
Restricted Payments
76
 
7.07
Transactions with Affiliates
77



-ii-

--------------------------------------------------------------------------------





 
7.08
Sales and Leasebacks
78
 
7.09
Clauses Restricting Subsidiary Distributions
78
 
7.10
Use of Proceeds
79
 
7.11
Modifications of Charter Documents and Other Documents, Etc.
81
 
7.12
Fiscal Year
81
 
7.13
Chapter 11 Modifications
81
 
7.14
Anti-Terrorism Law; Anti-Money Laundering
82
 
7.15
Embargoed Person
82
 
7.16
No Further Negative Pledge
82
 
7.17
Maximum Cumulative Net Cash Flow Before DIP ABL Draw/Paydown.
83
 
7.18
Minimum Liquidity.
83
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
83
 
8.01
Events of Default
83
 
8.02
Remedies upon Event of Default
87
 
8.03
Application of Funds
87
ARTICLE IX AGENTS
88
 
9.01
Appointment and Authority
88
 
9.02
Rights as a Lender
88
 
9.03
Action by Agent.
89
 
9.04
Exculpatory Provisions
89
 
9.05
Reliance by the Administrative Agent
90
 
9.06
Delegation of Duties
91
 
9.07
Resignation of the Agent
91
 
9.08
Non-Reliance on the Agents and Other Lenders
91
 
9.09
No Other Duties, Etc.
92
 
9.10
Administrative Agent May File Proofs of Claim
92
 
9.11
Collateral and Guarantee Matters
93
 
9.12
Withholding Tax
95
ARTICLE X MISCELLANEOUS
95
 
10.01
Amendments, Etc.
95
 
10.02
Notices; Effectiveness; Electronic Communication
97
 
10.03
No Waiver; Cumulative Remedies
99
 
10.04
Expenses; Indemnity; Damage Waiver
99
 
10.05
Payments Set Aside
102
 
10.06
Successors and Assigns
102
 
10.07
Treatment of Certain Information; Confidentiality
106
 
10.08
Right of Setoff
107
 
10.09
Interest Rate Limitation
108
 
10.10
Counterparts; Integration; Effectiveness
108
 
10.11
Survival of Representations and Warranties
109
 
10.12
Severability
109
 
10.13
Replacement of Lenders
109



-iii-

--------------------------------------------------------------------------------





 
10.14
Governing Law, Jurisdiction; Etc.
110
 
10.15
Waiver of Jury Trial
111
 
10.16
USA PATRIOT Act Notice
111
 
10.17
Intercreditor Agreements
111
 
10.18
[Reserved].
111
 
10.19
No Advisory or Fiduciary Responsibility
111
 
10.20
Electronic Execution of Assignments and Certain Other Documents
112
ARTICLE XI SECURITY AND PRIORITY
112
 
11.01
Collateral; Grant of Lien and Security Interest
112
 
11.02
Priority and Liens Applicable to Loan Parties
112
 
11.03
Grants, Rights and Remedies
114
 
11.04
Survival
114
 
11.05
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
115



SCHEDULES


2.01        Commitments
5.01        Organization Information
5.06(a)        Disclosed Matters
5.06(b)        Environmental Matters
5.12        Subsidiaries; Joint Ventures; Assessable Equity Interests
5.13        Insurance
5.14        Collective Bargaining Agreements
5.18        Intellectual Property
6.01(a)        Business Segment Reporting Requirements
6.11        Post-Closing Schedule
7.01(g)        Existing Liens
7.02(i)        Existing Investments
7.03(c)        Existing Indebtedness
7.05        Dispositions
7.07        Transactions with Affiliates
10.02        Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS


Exhibit A-1    Form of Borrowing or Conversion Notice
Exhibit A-2    Form of Prepayment Notice
Exhibit B    Form of Note
Exhibit C    Form of Assignment and Assumption
Exhibit D    Form of Guarantee
Exhibit E    Form of Security Agreement


-iv-

--------------------------------------------------------------------------------





Exhibit F    Form of Intercreditor Agreement
Exhibit G    United States Tax Compliance Certificate
Exhibit H    Interim Bankruptcy Court Order


-v-

--------------------------------------------------------------------------------






DEBTOR-IN-POSSESSION CREDIT AGREEMENT
DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”) dated as of September
22, 2017, among TOYS R” US-DELAWARE, INC., a Delaware corporation, as debtor and
debtor-in-possession (the “Borrower”), each Lender from time to time party
hereto, NexBank SSB, as administrative agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”),
NexBank SSB, as collateral agent for the Secured Parties (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”).
WHEREAS, the Loan Parties, Holdings and certain of their Affiliates have
commenced voluntary cases (the “Chapter 11 Cases”) under Chapter 11 of the
Bankruptcy Code (as hereinafter defined) in the United States Bankruptcy Court
for the Eastern District of Virginia (the “Bankruptcy Court”), and the Loan
Parties continue to operate their businesses and manage their properties as
debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code;
WHEREAS, the Borrower has asked the Lenders to make post-petition loans and
advances to the Borrower comprising a priming term loan facility in an aggregate
principal amount of $450.0 million. The Lenders have severally, and not jointly,
agreed to extend such credit to the Borrower subject to the terms and conditions
hereinafter set forth; and
WHEREAS, to provide security for the repayment of the Loans, and the payment of
the other Obligations of the Loan Parties hereunder and under the Loan
Documents, the Loan Parties will provide and grant to the Administrative Agent,
for its benefit and the benefit of the other Secured Parties, certain security
interests, liens, and other rights and protections pursuant to the terms hereof,
and, in the case of the Loan Parties, security interests and liens pursuant to
Sections 364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code, and
super-priority administrative expense claims pursuant to Section 364(c)(1) of
the Bankruptcy Code, and other rights and protections, as more fully described
herein and the Bankruptcy Court Orders.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Article I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“13-Week Projection” shall mean a projected statement of sources and uses of
cash for the Borrower and its Subsidiaries on a weekly basis for the current and
following 12 calendar weeks, including the anticipated uses of the Facilities
for each week during such period, in a form reasonably acceptable to the
Administrative Agent. As used herein, “13-Week Projection” shall initially refer
to the projections delivered prior to the Petition Date and, thereafter, the
most recent 13-Week-Projection delivered by the Lead Borrower in accordance with
Section 6.01(h).


-1-

--------------------------------------------------------------------------------





“ABL Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the ABL Credit Agreement.
“ABL Credit Agreement” means that certain debtor-in-possession asset-based
credit agreement dated as of September 22, 2017 (as amended, modified or
otherwise supplemented from time to time) among Toys “R” Us-Delaware, Inc., as
lead borrower for the borrowers named therein, the lenders party thereto, J.P.
Morgan Chase Bank, N.A., as administrative agent, J.P. Morgan Chase Bank, N.A.,
Toronto Branch, as Canadian agent, J.P. Morgan Chase Bank, N.A., as collateral
agent, and the other agents and arrangers party thereto from time to time.
“ABL Credit Agreement Documents” means (a) the ABL Credit Agreement and (b) the
other Loan Documents (as defined in the ABL Credit Agreement), including each
mortgage and other security documents, guarantees, letter of credit documents
and the notes issued thereunder, each as amended, restated, supplemented, waived
or modified from time to time to the extent permitted by this Agreement.
“ABL Credit Agreement Obligations” means the “ABL Obligations” as defined in the
Intercreditor Agreement.
“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“Adequate Protection Orders” has the meaning assigned to such term in Section
4.01(d).
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Debt Fund” means any investment fund managed or advised by
Affiliates of the Sponsors that is a bona fide debt fund that extends credit or
buys loans or debt securities as part of its ordinary course of business.
“Affiliated Lender” means a Sponsor or any Affiliate thereof that is not an
Affiliated Debt Fund.
“Agent Parties” has the meaning assigned to such term in Section 10.02(c).
“Agents” means the Administrative Agent and the Collateral Agent; and “Agent”
shall mean either of them.
“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Petition Date, the Aggregate Commitments total $450.0 million.
“Agreement” has the meaning assigned to such term in the preamble hereto.


-2-

--------------------------------------------------------------------------------





“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent in its reasonable discretion
equal to:
a.in the case of a Hedge Agreement documented pursuant to the ISDA Master
Agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement, if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party was the
sole “Affected Party” (as therein defined) and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of the form of ISDA
Master Agreement);
b.
in the case of a Hedge Agreement traded on an exchange, the mark-to-market value
of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party which is party to such Hedge Agreement, determined
by the Administrative Agent based on the settlement price of such Hedge
Agreement on such date of determination; or

c.
    in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party that is
party to such Hedge Agreement determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Hedge
Agreement.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.21(a).
“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.
“Applicable Rate” means with respect to the Loans, 7.75% per annum for Base Rate
Loans and 8.75% for Eurodollar Rate Loans.
“Applicable Subsidiaries” has the meaning assigned to such term in the
definition “Net Cash Proceeds.”
“Approved Fund” means any Fund that is managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that manages a Lender.
“Asset Sale” means any conveyance, sale, lease (as lessor), transfer (other than
in connection with a granting of a Lien permitted hereunder) or other voluntary
disposition (but excluding any Restricted Payment) (including by way of merger
or consolidation and including any sale and leaseback transaction) of any
property or assets (including, for the avoidance of


-3-

--------------------------------------------------------------------------------





doubt, any sale of any Equity Interests of any Subsidiary of a Loan Party) by a
Loan Party, excluding:
i.
sales of inventory in the ordinary course of business;

ii.
any use of cash and Cash Equivalents by any Loan Party or any of its
Subsidiaries (other than a Special Refinancing Subsidiary);

iii.
any casualty or property losses covered by insurance or condemnation proceeds by
a Governmental Authority;

iv.
subject to the Lenders’ security interests therein, any licensing, sublicensing,
settlement of claims or entering into co-existence agreements with respect to
intellectual property in the ordinary course of business and consistent with
past practice; and

v.
solely for purposes of Section 2.03(b) hereof, any transaction permitted by
Section 7.05 (other than transactions permitted by Sections 7.05(h), (j), (l),
(n), (o) and (p) and, to the extent relating to a lease that is required to be
capitalized on the lessor’s financial statements prepared in accordance with
GAAP, Section 7.05(g));

to any Person other than a Loan Party; provided that sales of assets for an
aggregate consideration of $1.5 million or less with respect to any individual
transaction or series of related transactions shall not constitute an “Asset
Sale”; provided that, if the total amount of transactions exempted from the
definition of “Asset Sale” pursuant to this proviso exceeds $10.0 million in the
aggregate, then sales of assets thereafter (other than a sale of assets for a
consideration of $500,000 or less) will be considered “Asset Sales.”
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any synthetic lease obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Avoidance Actions” means all causes of action arising under Chapter 5 of the
Bankruptcy Code.
“Backstop/Structuring Fee” has the meaning assigned to such term in Section
2.07(d).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the


-4-

--------------------------------------------------------------------------------





European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Bankruptcy Court” has the meaning specified therefor in the recitals hereto.
“Bankruptcy Court Order” means the Interim Bankruptcy Court Order or the Final
Bankruptcy Court Order, as applicable.
“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.
“Base Rate” means, for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the Prime Rate and (c) the
Eurodollar Rate for interest periods of one month plus 1.00%. Any change in such
prime rate pursuant to subsection (b) above shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Borrower Materials” has the meaning assigned to such term in Section 6.01.
“Borrowing” means a borrowing consisting of Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period.
“Borrowing or Conversion Notice” means a notice of (a) a borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be executed by the Borrower and substantially in the form of Exhibit A-1 or such
other form as may he approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.
“BRG” means Berkeley Research Group, LLC.
“Budget” means Schedule 1 to Exhibit A of the motion for entry of the Interim
and Final Orders filed in the United States Bankruptcy Court for the Eastern
District of Virginia, Richmond Division on September 19, 2017, as updated from
time to time in accordance with Section 6.16 (except for purposes of determining
Cumulative Net Cash Flow Before DIP ABL Draw/Paydown) or with the consent of the
Required Lenders. References herein to the Budget shall be deemed referenced to
the Budget most recently delivered as provided in this definition.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.


-5-

--------------------------------------------------------------------------------





“Canadian Case” means the voluntary proceeding by Toys “R” Us (Canada) Ltd. Toys
“R” Us (Canada) Ltee before the Ontario Superior Court of Justice Commercial
List pursuant to the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36.
“Canadian Pledge” means the pledge of 65% of the voting Equity Interests and
100% of the non-voting Equity Interests of Toys “R” Us (Canada) Ltd. Toys “R” Us
(Canada) Ltee and related stock certificates dividends distributions rights and
proceeds of the foregoing pursuant to the Security Agreement.
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP consistently applied with the
principles existing on the Closing Date.
“Carve Out” has the meaning specified in the Bankruptcy Court Order.
“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States, Canada or
any agency or instrumentality thereof (provided that the full faith and credit
of the United States or Canada is pledged in support thereof) or any state or
state agency thereof having maturities of not more than one year from the date
of acquisition by such Person; (b) time deposits, banker’s acceptances and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia (or
Canada or any province thereof) having, capital and surplus aggregating in
excess of $500.0 million with maturities of not more than one year from the date
of acquisition by such Person; (c) repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in subsection
(a) above (without regard to the limitation on maturity contained in such
clause) and entered into with any financial institution meeting the
qualifications specified in subsection (b) above or with any primary dealer,
which repurchase obligations are secured by a valid perfected security interest
in the underlying securities; (d) commercial paper rated at least A-l or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person; (e) investments in money market or mutual funds substantially
all of whose assets are comprised of securities of the types described in
subsections (a) through (d) above; (f) in the case of Foreign Subsidiaries,
Investments made locally of a type comparable to those described in subsections
(a)-(e) of this definition; and (g) demand deposit accounts maintained in the
ordinary course of business.
“Cash Management Orders” has the meaning assigned to such term in Section
4.01(d).
“CCAA DIP Orders” means the entry of an order of the Ontario Superior Court of
Justice (Commercial List) pursuant to the commencement of the Companies’
Creditors Arrangements Act proceedings of Toys “R” Us (Canada) Ltd.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
“CFC” means a Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.


-6-

--------------------------------------------------------------------------------





“CFC Holdco” means any wholly owned Subsidiary that (i) is organized under the
laws of the United States, any State thereof or the District of Columbia and
(ii) owns no material assets other than the Equity Interests (or any debt or
obligations treated as Equity Interests for U.S. federal income tax purposes) of
one or more CFCs.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule or regulation, (b) any change in
any law, rule or regulation or in the interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Rank for International settlements the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III shall in each case he
deemed to have none into effect after the Closing Date regardless of the date
enacted, adopted or issued and shall he included as a Change in Law hut only to
the extent a Lender is imposing applicable increased costs or costs in
connection with capital adequacy requirements generally on other borrowers of
loans under United States credit facilities.
“Change of Control” means
a.Holdings at any time ceases to directly own 100% of the Equity Interests of
the Borrower;
b.the sale, lease, transfer or other conveyance, in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder;
c.the Borrower becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(l) under the Exchange Act),
other than the Permitted Holders, in a single transaction or in a related series
of transactions, by way of merger, consolidation or other business combination
or purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), of 50% or more of the total voting
power of the Voting Stock of the Borrower or Holdings; or
d.occupation of a majority of the non-vacant seats on the board of directors (or
other body exercising similar management authority) of Holdings by Persons who
were neither (i) nominated by the Sponsors nor (ii) appointed by directors so
nominated.
“Chapter 11 Cases” has the meaning assigned to such term in the recitals hereto.
“Charter Documents” means (a) with respect to any corporation, the certificate
or s of incorporation and the bylaws (or equivalent or comparable constitutive
documents with respect to any non-U.S. jurisdiction); (b) with respect to any
limited liability company, the certificate or s of formation or organization and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.


-7-

--------------------------------------------------------------------------------





“Closing Date” means the first date all the conditions in Section 4.01 have been
satisfied or waived which shall not be later than six (6) Business Days after
the Interim Bankruptcy Court Order Entry Date, in either case without the
consent of the Required Lenders.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all the property pledged or granted as collateral pursuant to
the Security Documents and the “Term DIP Group Collateral” referred to in the
Bankruptcy Court Orders, including substantially all real and personal property
of the Loan Parties other than Excluded Assets (as defined in the Security
Agreement).
“Collateral Agent” has the meaning assigned to such term in the preamble hereto.
“Commitment” shall mean, (a) in the case of each Lender that is a Lender on the
Closing Date, the amount set forth opposite such Lender’s name on Schedule 2.01
as such Lender’s “Commitment” and (b) in the case of any Lender that becomes a
Lender after the date hereof, the amount specified as such Lender’s “Commitment”
in the Assignment and Acceptance pursuant to which such Lender assumes a portion
of the Commitments, as the same may be changed from time to time pursuant to the
terms hereof. The aggregate amount of the Commitments as of the Closing Date
totals $450.0 million.
“Consolidated” means, when used to modify a financial term, test, statement or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries (other than the Propco Subsidiaries).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in
Holdings or other portfolio companies.
“Credit Date” means the date of making of a Loan.
“Cumulative Net Cash Flow Before DIP ABL Draw/Paydown” means, as of any Test
Date, an amount equal to the cumulative variance calculated as the Total Cash
Flow Before DIP ABL Draw/Paydown as set forth in the Budget on a cumulative
basis from the Petition Date to such Test Date less the actual Total Cash Flow
Before DIP ABL Draw/Paydown, on a cumulative basis from the Petition Date to
such Test Date calculated in the same manner as set forth in such Budget, but in
each case adjusted to exclude (A) proceeds of Asset Sales and other dispositions
outside the ordinary course of business, in each case other than of inventory,
(B) Loans made hereunder after the initial funding, loans under the ABL Credit
Agreement, and any other proceeds of Indebtedness, and (C) and principal
prepayments or repayments of Indebtedness (other than Capital Lease Obligations
payments accounted for as part of Operating Cash Flow in the Budget).


“Debt Issuance” means the incurrence by the Borrower or any of its Subsidiaries
of any Indebtedness (other than any Excluded Debt) after the Closing Date.


-8-

--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the lapse of any cure period set forth in
Section 8.01, or both, would, unless cured or waived hereunder, become an Event
of Default.
“Default Rate” has the meaning assigned to such term in Section 2.06(b).
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that, as
determined by the Administrative Agent, has (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
“DIP Superpriority Claim” has the meaning specified in Section 11.02(a)(i).
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 5.06.
“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six months following the Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to the date that is six months
following the Maturity Date, or (c) contains any mandatory repurchase obligation
which may come into effect prior to payment in full of all Obligations; provided
that any Equity Interests that would not constitute Disqualified Capital Stock
but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Equity Interests is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity
Interests upon the occurrence of a change in control or an asset sale occurring
prior to the date that is six months following the Maturity Date shall not
constitute Disqualified Capital Stock; provided further, that if such Equity
Interests are issued pursuant to a plan for the benefit of employees of the
Holdings (or any direct or indirect parent thereof), the Borrower or the
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by Holdings, the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.
“Disqualified Lender” means those persons that are direct or indirect
competitors of the Borrower and its Subsidiaries to the extent identified by the
Borrower or its Affiliates to the Administrative Agent by name in writing from
time to time, and any of their controlled Affiliates clearly identifiable as
such on the basis of such controlled Affiliate’s name; provided, that the
foregoing shall not apply retroactively to disqualify any parties that have
previously acquired an assignment or participation interest in the Loans to the
extent such party was not an Disqualified


-9-

--------------------------------------------------------------------------------





Lender at the time of the applicable assignment or participation, as the case
may be; provided further that the Administrative Agent shall have no obligation
to carry out due diligence in order to identify such Affiliates.
“Dollar” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) any other commercial bank, insurance company, investment or
mutual fund that is engaged in the business of making, purchasing, holding or
investing in commercial or bank loans and similar extensions of credit or a
commercial finance company, which Person, together with its Affiliates or
Approved Funds, have a combined capital and surplus or net asset value in excess
of $500.0 million; (e) any Affiliated Debt Fund; and (f) any other Person
reasonably approved by the Administrative Agent; provided that an “Eligible
Assignee” shall not include any natural person, an Affiliated Lender, Holdings,
the Borrower or any of their Subsidiaries or any Disqualified Lender.
“Embargoed Person” has the meaning assigned to such term in Section 7.15.
“Employee Benefit Plan” means an employee benefit plan (as defined in Section
3(3) of ERISA) that is maintained or contributed to by a Loan Party or with
respect to which a Loan Party or any ERISA Affiliate could incur liability.
“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the handling, treatment,
storage, disposal of Hazardous Materials or to the assessment or remediation of
any Release or threatened Release of any Hazardous Material to the environment.
“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any


-10-

--------------------------------------------------------------------------------





Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation (including an
interest or participation in one or more divisions or lines of a business of a
Loan Party) that confers on a Person the right to receive a share of the profits
and losses of, or distributions of property of, such Person, division or line of
business, whether outstanding on the date hereof or issued after the Closing
Date, but excluding debt securities convertible or exchangeable into such
equity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) with respect to the Borrower and its domestic
Subsidiaries, any “reportable event,” as defined in Section 4043 of ERISA with
respect to a Plan (other than an event for which the 30 day notice period is
waived); (b) with respect to the Borrower and its domestic Subsidiaries, the
failure to satisfy the minimum funding standard under Section 412 of the Code
and Section 302 of ERISA with respect to any Plan, whether or not waived, the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan, where any such failure, individually or in
the aggregate, is in excess of $150.0 million (or such lesser amount as would
reasonably be expected to result in a Material Adverse Effect); (c) the filing
pursuant to Section 412 of the Code or Section 302(c) of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan that has a
funding deficiency of more than $150.0 million (or such lesser amount as would
reasonably be expected to result in a Material Adverse Effect); (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan (other than in a standard termination under
Section 4041(b) of ERISA); (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability in excess of $150.0 million (or such lesser
amount as would reasonably be expected to result in a Material Adverse Effect)
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
in excess of $150.0 million (or such lesser amount as would reasonably be
expected to result in a Material Adverse Effect) or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


-11-

--------------------------------------------------------------------------------





“Eurodollar Base Rate” means:
a.(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or (to the extent
such rate ceases to exist) a comparable or successor rate, which comparable or
successor rate is approved by the Administrative Agent in consultation with the
Borrower, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be (i) the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by and with a term equivalent to such
Interest Period would be offered by to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period based on
information presented by any interest rate reporting service of recognized
standing selected by Administrative Agent in consultation with the Borrower (or
if Administrative Agent determines that no interest rate reporting service has
presented such information, the rate of interest at which deposits in
U.S. dollars are offered to major banks in the London interbank market for a
term equivalent to such Interest Period by any bank reasonably selected by
Administrative Agent in consultation with the Borrower) or (ii) or an
alternative rate mutually agreed between the Administrative Agent and the
Borrower; provided that, notwithstanding the foregoing, in no event shall the
Eurodollar Rate with respect to a Eurodollar Rate Loan at any time be less than
1.00%; and
b.
for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered to major banks in the London
interbank eurodollar market at their request at the date and time of
determination based on information presented by any interest rate reporting
service of recognized standing selected by Administrative Agent in consultation
with the Borrower (or if Administrative Agent determines that no interest rate
reporting service has presented such information, the rate of interest at which
deposits in U.S. dollars are offered to major banks in the London interbank
market for a term equivalent to such Interest Period by any bank reasonably
selected by Administrative Agent in consultation with the Borrower).



-12-

--------------------------------------------------------------------------------





“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
Eurodollar Rate =
Eurodollar Base Rate
1.00 - Eurodollar Reserve Percentage



“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning assigned to such term in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Debt” means, collectively, any Indebtedness permitted by Section 7.03.
“Excluded JVs” means, collectively, ZT-Winston Salem Associates JV and SALITRU
Associates JV.
“Excluded Subsidiaries” means, collectively, Giraffe Junior Holdings, LLC, TRU
Guam, LLC, the Propco Subsidiaries, the Excluded JVs and Wayne Real Estate
Holding Company, LLC.
“Excluded Taxes” means, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the recipient’s principal office or
applicable Lending Office is located, (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 10.13), any
U.S. federal withholding tax that is imposed pursuant to any laws in effect at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new Lending Office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from such Loan Party with
respect to such withholding tax pursuant to Section 3.01(a), (d) any withholding


-13-

--------------------------------------------------------------------------------





tax that is attributable to such Foreign Lender’s failure to comply with Section
3.01(e), (e) any U.S. federal withholding tax that is imposed by reason of
FATCA; or (f) any withholding tax attributable to a Lender’s (other than a
Foreign Lender) or the Administrative Agent’s failure to provide applicable IRS
Forms W-9 (to the extent such Lender or Agent is eligible to provide such forms)
pursuant to Sections 3.01(e)(ii)(A) or 3.01(j), as applicable.
“Executive Order” has the meaning assigned to such term in Section 5.21(a).  
“Extraordinary Receipts” means any receipt by any Loan Party or any of its
Subsidiaries of any casualty or property insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore, refurbish or repair such equipment,
fixed assets or real property; provided that any casualty or property insurance
proceeds or condemnation awards of $3.5 million or less with respect to any
individual event or series of related events shall not constitute “Extraordinary
Receipts.”
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Sections 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty, or convention entered into in connection with the
implementation of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) quoted for such day by
three Federal funds brokers of recognized standing selected by the
Administrative Agent.
“Fee Letter” means the letter agreement dated as of September 22, 2017, between
the Borrower and the Administrative Agent.
“First and Second Day Orders” means all customary interim and final orders of
the Bankruptcy Court relating to (i) critical vendors, (ii) foreign vendors,
(iii) shippers, warehouseman and lienholders, (iv) 503(b)(9) claimants, (v)
customer programs, (vi) insurance, (vii) tax claims, (viii) tax attributes, (ix)
utilities, (x) wages and employee benefits, (xi) cash management, (xii) case
management and/or cross-border protocols, (xiii) joint administration,


-14-

--------------------------------------------------------------------------------





(xiv) extension of time to file schedules and statements of financial affairs,
and (xv) debtor in possession financing and/or the use of cash collateral.
“Final Bankruptcy Court Order” means the order of the Bankruptcy Court,
approving the Term Facility on a final basis, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, as the same
may be amended, modified or supplemented from time to time with, solely in the
case any such amendment, modification or supplement that adversely impacts the
rights or duties of the Lenders in any respect, the consent of the Required
Lenders (and with respect to amendments, modifications or supplements that
adversely affect the rights or duties of the Administrative Agent in any
respect, the Administrative Agent).
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last Saturday of each April, July, October or January
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrower.
“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday closest to January 31 of any calendar year.
“Flood Insurance Laws” means, collectively (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any direct or indirect Subsidiary of a Loan Party
which is not organized under the laws of the United States, any State thereof or
the District of Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in investing in commercial loans and similar extensions of credit in the
ordinary course.
“GAAP” means principles which are consistent with those promulgated or adopted
by the Financial Accounting Standards Board and its predecessors (or successors)
in effect and applicable to that accounting period in respect of which reference
to GAAP is being made; provided that with respect to Foreign Subsidiaries of
Borrower organized under the laws of Canada, “GAAP” shall mean principles which
are consistent with those promulgated or adopted


-15-

--------------------------------------------------------------------------------





by the Canadian Institute of Chartered Accountants and its predecessors (or
successors) in effect and applicable to the accounting period in respect of
which reference to GAAP is being made; provided further that with respect to
other Foreign Subsidiaries of Borrower the books and records of such Subsidiary
may instead be prepared with principles consistent with those promulgated or
adopted by the applicable accounting standard board (or similar governing
entity) in effect and applicable to the accounting period.
“Geoffrey Collateral” means the “Geoffrey Collateral” as defined in the
Intercreditor Agreement.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, tribunal, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supranational bodies such as the European Union or the European
Central Bank).
“Granting Lender” has the meaning assigned to such term in Section 10.06(g).
“Guarantee” means, collectively, the guarantee made by the Guarantors in favor
of the Administrative Agent, substantially in the form of Exhibit D, and each
other guarantee and guarantee supplement delivered pursuant to Section 6.10.
“Guarantors” means the Affiliates of the Borrower signatory to the Guarantee on
the date hereof and any Person required to execute a Guarantee pursuant to
Section 6.10.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, fungi or similar bacteria, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law because of their dangerous or deleterious properties, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.
“Hedge Agreement” means any derivative agreement, any interest rate protection
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, foreign currency exchange agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement designed to hedge against fluctuations in interest
rates or foreign exchange rates or commodity prices.
“Holdings” means Toys “R” Us, Inc., a Delaware corporation.
“Houlihan” means Houlihan Lokey Capital, Inc.


-16-

--------------------------------------------------------------------------------





“Indebtedness” means, as to any Person at a particular time, the following
(without duplication):
a.all obligations of such Person for borrowed money; provided that all such
obligations and liabilities which are limited in recourse to such property shall
be included in Indebtedness only to the extent of the lesser of the fair market
value of such property and the then outstanding amount of such Indebtedness;
b.all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;
c.all direct or contingent obligations of such Person arising under letters of
credit as an account party (including standby and commercial), letters of
guarantee, bankers’ acceptances and bank guarantees;
d.the Agreement Value of all Hedge Agreements;
e.all obligations of such Person to pay the deferred purchase price of property
or services (excluding accrued expenses and accounts payable incurred in the
ordinary course of business);
f.Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that all such obligations and liabilities which are limited
in recourse to such property shall be included in Indebtedness only to the
extent of the lesser of the fair market value of such property and the then
outstanding amount of such Indebtedness;
g.Capital Lease Obligations; provided that all such obligations and liabilities
which are limited in recourse to such property shall be included in Indebtedness
only to the extent of the lesser of the fair market value of such property and
the then outstanding amount of such Indebtedness;
h.all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock in such
Person or any other Person (except any obligation to purchase, redeem, retire or
otherwise acquire for value any Equity Interests of any Loan Party from present
or former officers, directors or employees of such Loan Party or any Subsidiary
thereof upon the death, disability, retirement or termination of employment or
service of such officer, director or employee, or otherwise under any stock
option or employee stock ownership plan approved by the board of directors of
such Loan Party), valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;


-17-

--------------------------------------------------------------------------------





i.the principal and interest portions of all rental obligations of such Person
under any synthetic lease, tax retention operating lease, off-balance-sheet loan
or similar off-balance-sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP; and
j.all guarantees of such Person in respect of Indebtedness of others.
Indebtedness shall not include (A) any sale-leaseback transactions to the extent
the lease or sublease thereunder is not required to be recorded under GAAP as a
capital lease, (B) any obligations relating to overdraft protection and netting
services, (C) any preferred stock required to be included as Indebtedness in
accordance with GAAP and FAS 150, (D) trade accounts payable, customary
obligations under employment agreements and deferred compensation, and
liabilities associated with customer prepayments and deposits, in each case
incurred in the ordinary course of business, or (E) operating leases.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner), to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The amount of any Capital Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.
“Indemnified Taxes” means all Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document.
“Indemnitee” has the meaning assigned to such term in Section 10.04(b).
“Information” has the meaning assigned to such term in Section 10.07.
“Initial Lender” means each Lender as of the Closing Date.
“Initial Loan” has the meaning assigned to such term in Section 2.01.
“Intellectual Property” has the meaning assigned to such term in Section 5.18.
“Intercreditor Agreement” means an intercreditor agreement relating to the ABL
Credit Agreement, and if applicable the Wayne Loans and the TRU Canada Loans,
and this Agreement substantially in the form of Exhibit F.
“Interest Payment Date” means the last Business day of each month.


-18-

--------------------------------------------------------------------------------





“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one month thereafter; provided
that:
i.any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
ii.any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
iii.no Interest Period shall extend beyond the Maturity Date.
“Interim Bankruptcy Court Order” means the order of the Bankruptcy Court,
approving the Term Facility on an interim basis, in the form of Exhibit H
hereto, as the same may be amended, modified or supplemented from time to time
with, solely in the case of any amendment, modification or supplement that is
adverse to the rights or duties of the Lenders, the consent of the Required
Lenders (and with respect to amendments, modifications or supplements that
affect the rights or duties of the Administrative Agent, the Administrative
Agent).
“Interim Bankruptcy Court Order Entry Date” means the date on which the Interim
Bankruptcy Court Order shall have been entered on the docket of the Bankruptcy
Court.
“Investment” means, as to any Person, any direct or indirect (a) purchase or
other acquisition of capital stock or other securities, including any option,
warrant or right to acquire the same, of another Person, (b) loan, advance or
capital contribution to, extension of credit (except for current trade and
customer accounts receivable for inventory sold or services rendered in the
ordinary course of business), guarantee of Indebtedness of a Non-Loan Party or
assumption of obligations of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor guarantees Indebtedness of such other Person, or
(c) purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the assets of another Person or any
merger or consolidation of such Person with any other Person, in each case in
any transaction or group of transactions which are part of a common plan. For
purposes of covenant compliance, the amount of any Investment shall be the
aggregate Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends or
distributions) received by such Person and less all liabilities expressly
assumed by another Person in connection with the sale of such Investment.


-19-

--------------------------------------------------------------------------------





“ISDA Master Agreement” means the form entitled “2002 ISDA Master Agreement” or
such other replacement form then currently published by the International Swap
and Derivatives Association, Inc. or any successor thereto.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents, including the interpretation or administration thereof by
any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, licenses, authorizations and permits of, and agreements with, any
Governmental Authority.
“Lenders” means a financial institution party hereto with a Commitment or an
outstanding Loan, together with any Person that subsequently becomes a Lender by
way of assignment in accordance with the terms of Section 10.06, together with
their respective successors, other than any Person that ceases to be a Lender as
a result of an assignment in accordance with Section 10.06 or an amendment of
this Agreement.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
pledge, hypothecation, encumbrance, collateral assignment, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, whether or not filed, recorded or perfected under applicable Law.
“Liquidity” means, as of any time (i) domestic cash and Cash Equivalents of the
Loan Parties plus (ii) as of such time, the principal amount of loans available
for borrowing under the ABL Credit Agreement after giving effect to the
borrowing base formula and all applicable reserves, holdbacks and minimum
availability tests.
“Loan(s)” means any (each) loan made to the Borrower pursuant to Section 2.01
hereof.
“Loan Documents” means this Agreement, each Note, the Guarantees, the Security
Documents, the Fee Letter, the Intercreditor Agreement and any other agreement,
instrument, report and other document executed and delivered pursuant hereto or
thereto or otherwise evidencing an Obligation.
“Loan Parties” means, collectively, the Borrower and each Guarantor.


-20-

--------------------------------------------------------------------------------





“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Marketable Securities” means any security that is listed or recorded on a
United States national securities exchange, quoted on Nasdaq (or any other
successors thereto), on the Nasdaq National Market (or any successors thereto)
or any United States national automated interdealer quotation system, with a
seven-day average public float of at least $500.0 million.
“Master Lease” means each of the Master Leases entered into by any Loan Party
with any other direct or indirect domestic subsidiary of Holdings, and any and
all modifications thereto, substitutions therefor and replacements thereof.
“Material Adverse Effect” means any event, facts, or circumstances, which has a
material adverse effect on (a) the business, assets, financial condition or
income of the Loan Parties taken as a whole, excluding in any event the events
leading up to and resulting from the Chapter 11 Cases and the Chapter 11 Cases
themselves or (b) the validity or enforceability of the Loan Documents or any of
the material rights or remedies of the Lenders or the Agents thereunder.
“Maturity Date” means the date which is the earliest of (i) January18, 2019,
(ii) the earlier of the effective date and the date of the substantial
consummation (as defined in Section 1101(2) of the Bankruptcy Code), in each
case, of an Approved Plan of Reorganization, (iii) the date the Bankruptcy Court
converts any of the Chapter 11 Cases to a Chapter 7 case, (iv) the date the
Bankruptcy Court dismisses any of the Chapter 11 Cases, (v) the date on which
the Loan Parties consummate a sale of all or substantially all of the assets of
the Loan Parties pursuant to section 363 of the Bankruptcy Code or otherwise,
and (vi) such earlier date on which the Term Loans shall become due and payable
in accordance with the terms of this Agreement and the other Loan Documents.
“Maximum Rate” has the meaning assigned to such term in Section 10.09.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means, individually or collectively as the context may require, one
or more mortgages, deeds of trust, trust deeds, deeds to secure indebtedness,
debenture, financing statement or other similar document entered into or
authorized to be filed by the owner or lessee, as applicable, of each parcel of
Real Property owned by the Loan Parties encumbering each such owner’s fee
interest in such Real Property, collectively with all additions, improvements,
component parts and personal property related thereto and all rents and profits
therefrom, each securing the Obligations, in favor of the Collateral Agent for
the benefit of the Lenders, as the same may be amended, supplemented or
otherwise modified from time to time, in each case, subject to Permitted Liens.


-21-

--------------------------------------------------------------------------------





“Multiemployer Plan” means an Employee Benefit Plan that is a multiemployer plan
as defined in Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” means:
a.with respect to any asset sale, the cash proceeds received by any Loan Party
or any of its Subsidiaries (other than (1) the Excluded Subsidiaries and (2) any
Foreign Subsidiary to the extent the repatriation of such cash proceeds could
result in adverse tax consequence to the Borrower, until such time as any such
cash proceeds are repatriated or otherwise transferred out of the home
jurisdiction of any such Foreign Subsidiary, (collectively, the “Applicable
Subsidiaries”)) including cash proceeds subsequently received (as and when
received by such Loan Party or any of its Subsidiaries (other than the
Applicable Subsidiaries)) in respect of non-cash consideration initially
received, net of (i) selling and/or liquidation expenses (including reasonable
brokers’ fees or commissions, legal, accounting and other professional and
transactional fees, appraisal and title expenses, recording, transfer and
similar taxes paid or payable upon such sale); (ii) amounts reasonably and in
good faith estimate of other taxes paid or payable in connection with such sale;
(iii) amounts reasonably and in good faith provided as a reserve, in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or (y) any other liabilities retained by such
Loan Party or any of its Subsidiaries (other than the Applicable Subsidiaries)
associated with the properties sold in such Asset Sale (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds); (iv) such Loan Party’s good faith
estimate of payments required to be made with respect to unassumed liabilities
relating to the properties sold within 90 days of such Asset Sale (provided
that, to the extent such cash proceeds are not used to make payments in respect
of such unassumed liabilities within 90 days of such Asset Sale, such cash
proceeds shall constitute Net Cash Proceeds); (v) in the case of a sale or other
disposition (including casualty or condemnation) of an asset, the amount of all
payments required to be made by any Loan Party or any of its Subsidiaries (other
than the Applicable Subsidiaries) as a result of such event to repay (or to
establish any required escrow for the repayment of) any Indebtedness secured by
such asset; (vi) other reasonable fees and expenses actually incurred in
connection therewith; (vii) capital gains or other income taxes paid or payable
as a result of any such sale or disposition (after taking into account available
tax credits or deductions) and (vii) in the case of assets sold in connection
with a sale and leaseback transaction, the amount of all (x) repayments made
with such proceeds in respect of borrowings incurred and (y) prior capital
expenditures made by the Loan Parties, in each case to finance the acquisition
or improvement of such assets in contemplation of such sale and leaseback
transaction;
b.with respect to any Debt Issuance by any Person or any of its Subsidiaries
(other than the Applicable Subsidiaries), the cash proceeds thereof, net of
reasonable fees, commissions, costs and other expenses incurred in connection
therewith; and
c.with respect to any Extraordinary Receipts, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, other
than proceeds of ABL Priority Collateral (which, for the avoidance of doubt,
shall not include the Canadian Pledge) if and for so long as the obligations
under the ABL Credit


-22-

--------------------------------------------------------------------------------





Agreement remain outstanding, net of (i) all reasonable fees, costs and expenses
incurred in connection with the collection of such proceeds, awards or other
compensation in respect of such Extraordinary Receipts and net of any portion of
such proceeds, awards or compensation constituting reimbursement or compensation
for amounts previously paid by the Loan Parties or their Subsidiaries (other
than the Applicable Subsidiaries) in respect of the theft, loss, destruction,
damage or other similar event relating to such Extraordinary Receipts, (ii) in
the case of a sale or other disposition of an asset pursuant to a casualty or
condemnation, the amount of all payments required to be made by any Loan Party
or any of their respective Subsidiaries (other than the Applicable Subsidiaries)
as a result of such event to repay (or to establish an escrow for the repayment
of) any Indebtedness secured by such asset or otherwise subject to mandatory
prepayment under the ABL Credit Agreement (other than a prepayment in respect of
the Canadian Pledge) as a result of such event, and (iii) capital gains or other
income taxes paid or payable upon such sale or disposition (after taking into
account any available tax credits or deduction).
“Non-Delaware Silo Entities” has the meaning assigned to such term in Section
7.10(c).
“Non-Guarantor Subsidiary” means any Subsidiary of a Loan Party that is not a
Guarantor.
“Non-Loan Party” means Holdings and any direct or indirect Subsidiary of
Holdings that is not a Loan Party.
“Note” means a promissory note made by the Borrower in favor of a Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
Loans made by such Lender to the Borrower.
“Obligations” means (a) obligations of the Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including monetary
obligations accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Borrower and the other Loan Parties under this Agreement
and the other Loan Documents and (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Borrower and the other
Loan Parties under or pursuant to this Agreement and the other Loan Documents.
“OFAC” has the meaning assigned to such term in Section 5.21(b)(v).
“on” when used with respect to the Property or any property adjacent to the
Property, means “on, in, under, above or about.”
“Other Taxes” means any and all current or future stamp, court, intangible,
recording, filing, or documentary Taxes or any other excise, property or similar
Taxes arising from any


-23-

--------------------------------------------------------------------------------





payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Participant” has the meaning assigned to such term in Section 10.06(d).
“Participation Register” has the meaning assigned to such term in Section
10.06(d)(vii).
“Patriot Act” has the meaning assigned to such term in Section 10.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any Person, or of any business or division of any Person;
(b) acquisition of in excess of 50% of the Equity Interests of any Person, and
otherwise causing such Person to become a Subsidiary of such Person; or (c)
merger or consolidation or any other combination with any Person (each of the
foregoing, an “Acquisition”), if each of the following conditions is met:


(i)    no Default then exists or would result therefrom;
(ii)    the Person or business to be acquired shall be, or shall be engaged in,
a business of the type that Borrower and the Subsidiaries are engaged in on the
Restatement Date and reasonable extensions thereof, including, but not limited
to businesses which are complementary to the business of the type that Borrower
and the Subsidiaries are engaged in on the Restatement Date, such as
manufacturing and shipping, or any other business otherwise permitted to be
engaged in the Borrower or its Subsidiaries under this Agreement, and the
property acquired in connection with any such transaction shall be made subject
to the Lien of the Security Documents, to the extent required therein;
(iii)    the board of directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn) or commenced any action which
alleges that such acquisition will violate Applicable Law; and
(iv)    the Borrower shall have furnished the Administrative Agent with ten (10)
days’ prior written notice of such intended acquisition and shall have furnished
the Administrative Agent with a current draft of the acquisition agreement and
other acquisition documents relating to the Acquisition.
“Permitted Holders” means (a) the Sponsors and (b) their respective Permitted
Transferees.
“Permitted Holdings Expenses” means expenses of Holdings consisting of (a)
franchise taxes and other costs required to maintain the legal existence of
Holdings, (b) corporate overhead expenses incurred in the ordinary course of
business, excluding any payments made to or for the benefit of the Sponsors
(excluding payments pursuant to the following clause (d)), (c) audit costs,
professional fees and expenses and other costs incurred by Holdings in
connection with


-24-

--------------------------------------------------------------------------------





reporting obligations under or otherwise incurred in connection with compliance
with Applicable Law (including applicable rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, including in
respect of any reports filed with respect to the Securities Act, the Exchange
Act or the respective rules and regulations promulgated thereunder), (d)
obligations of Holdings under or in respect of director and officer insurance
policies or indemnification obligations to directors or officers and directors’
fees and expenses, and (e) trade payables and other operating expenses incurred
in the ordinary course of business and attributable to the operations of the
Borrower and its Subsidiaries and which are reasonably expected to be, and
appropriately should be payable by, the Borrower and its Subsidiaries.
“Permitted Liens” has the meaning assigned to such term in Section 7.01.
“Permitted Tax Distributions” means, without duplication, payments, dividends or
distributions by Borrower to Holdings in order for Holdings to pay the Tax
liability for any consolidated, combined or similar federal, state or local
income or similar tax group that includes the Loan Parties and/or their
Subsidiaries that is attributable to the taxable income, revenue, receipts,
gross receipts, gross profits, capital or margin of the Loan Parties and/or
their applicable Subsidiaries; provided that such Tax liability shall not exceed
the amount that the Loan Parties and/or their applicable Subsidiaries would have
been required to pay in respect of the relevant federal, state or local income
or similar Taxes for such fiscal year had the Loan Parties and their
Subsidiaries paid such Taxes separately from Holdings as a standalone
consolidated, combined, or similar federal, state or local income or similar tax
group.
“Permitted Transferees” means (a) any Controlled Investment Affiliate of the
Sponsors (collectively, “Sponsor Affiliates”), (b) any managing director,
general partner, limited partner, director, officer or employee of the Sponsors
or any Sponsor Affiliate (collectively, the “Sponsor Associates”), (c) the
heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries of any Sponsor Associate and (d) any trust, the beneficiaries of
which, or a corporation or partnership, the stockholders or partners of which,
include only a Sponsor Associate, his or her spouse, parents, siblings, members
of his or her immediate family (including adopted children) and/or direct lineal
descendants.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petition Date” means September 18, 2017.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, could reasonably under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.


-25-

--------------------------------------------------------------------------------





“Plan of Reorganization” means a plan of reorganization with respect to the
Debtors pursuant to the Chapter 11 Cases.
“Platform” has the meaning assigned to such term in Section 6.01.
“Prepetition Term Agent” means (i) Bank of America, N.A., in its capacity as
administrative agent under any of the Prepetition Term Loan Documents, or (ii)
any successor administrative agent.
“Prepetition Term B-4 Lenders” means the Term B-4 Lenders party to the
Prepetition Term Loan Agreement, from time to time, under and as defined in the
Prepetition Term Loan Agreement.
“Prepetition Term B-4 Obligations” means “Obligations” (as defined in the
Prepetition Term Loan Agreement) owing under the Prepetition Term Loan Agreement
to the Term B-4 Lenders or the Prepetition Term Agent.
“Prepetition Term Lenders” means the “Lenders” party to the Prepetition Term
Loan Agreement, from time to time.
“Prepetition Term Loan Agreement” means that certain Amended and Restated Credit
Agreement, dated as of August 24, 2010, by and among the Borrower, the
Guarantors party thereto, the Prepetition Term Agent and the Prepetition Term
Lenders, as amended, restated, supplemented or otherwise modified from time to
time.
“Prepetition Term Loan Documents” means the “Loan Documents” as defined in the
Prepetition Term Loan Agreement.
“Prepetition Term Obligations” means “Obligations” (as defined in the
Prepetition Term Loan Agreement).
“Prime Rate” means for any day, the rate of interest per annum quoted in the
“Money Rates” section of The Wall Street Journal from time to time and
designated as the “Prime Rate.” If such prime rate, as so quoted is split
between two or more different interest rates, then the Prime Rate shall be the
highest of such interest rates. If such prime rate shall cease to be published
or is published infrequently or sporadically, then the Prime Rate shall be the
rate of interest per annum based on information presented by any interest rate
reporting service of recognized standing selected by Administrative Agent in
consultation with the Borrower.
“Priming Lien” has the meaning specified in Section 11.05(a)(v).
“Pro Rata Share” means, with respect to each Lender, (i) at or prior to the
funding on the Closing Date, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the
Commitment of such Lender and the denominator of


-26-

--------------------------------------------------------------------------------





which is the amount of the Aggregate Commitments and (ii) thereafter, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the principal amount of the Loans of such Lender and the
denominator of which is the aggregate principal amount of the Loans of all
Lenders.
“Propco I” means Toys “R” Us Property Company I, LLC.
“Propco II” means Toys “R” Us Property Company II, LLC.
“Propco Subsidiaries” means Giraffe Junior Holdings, LLC, Propco I, Propco II
and each Subsidiary of Propco I.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all buildings, structures,
parking areas and improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership, lease or operation thereof.
“Register” has the meaning specified in Section 10.06(c).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” has the meaning provided in Section 101(22) of CERCLA.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Loans and Commitments outstanding on such date; provided that
Loans held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.
“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement and, solely for purposes of notices given
pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a written notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to a written agreement between the applicable
Loan Party and the Administrative Agent.
“Restricted Payment” means any (a) dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of a
Loan Party or any of its


-27-

--------------------------------------------------------------------------------





Subsidiaries, (b) payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests of any Loan Party or any of its Subsidiaries or (c) payment on or in
respect of any Indebtedness or other obligation of Holdings or any other
Non-Delaware Silo Entity, other than payments by the Borrower of professional
fees and other expenses of administration of the Chapter 11 Cases that are
allocable to the Non-Delaware Silo Entities; provided such payments are,
pursuant to the Adequate Protection Order, reimbursable by the applicable
Non-Delaware Silo Entities and the claims in respect thereof are granted
super-priority administrative, claim status with respect to any Non-Delaware
Silo Entity that is a Debtor, subject only to the Carve Out and claims in
respect of any new money debtor-in-possession financing provided by
non-Affiliates of Holdings (and any claims to which such non-Affiliate financing
is subject).
“Restructuring” means the restructuring of the Loan Parties and their
Subsidiaries to be implemented through the filing of cases and confirmation of a
Plan of Reorganization under Chapter 11 of the Bankruptcy Code.
“S&P” means Standard & Poor’s Financial Services LLC or any successor thereto.
“SALITRU Transaction” means that certain transaction to be entered into by the
Borrower pursuant to which the Borrower shall leases back the property of
SALITRU Associates JV after the sale thereof.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means collectively, (a) the Administrative Agent, (b) the
Collateral Agent, (c) the Lenders and (d) with respect to the Obligations under
Section 10.04(b), the other Indemnitees; it being understood and agreed that
such Indemnitees shall be bound by the Intercreditor Agreements.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means the security agreement, substantially in the form of
Exhibit E, dated as of the Closing Date, among the Borrower, the Guarantors, and
the Agents.
“Security Documents” means the Bankruptcy Court Order, the Guarantee, the
Security Agreement and each other security agreement, mortgage, collateral
assignment, intellectual property security agreement, pledge agreement or other
document or agreement delivered in accordance with applicable law to grant, or
purport to grant, a security interest in any property as collateral for the
Obligations.
“SPC” has the meaning assigned to such term in Section 10.06(g).
“Specified Indebtedness” means (i) the ABL Facility; (ii) the obligations under
the Indenture dated on or about September 22, among TRU Taj LLC and TRU Taj
Finance, Inc., certain affiliates thereof and Wilmington Savings Fund Society,
FSB, as Trustee and Collateral Trustee, or any Indebtedness refinancing such
Indebtedness (the “Taj DIP Debt”); and (iii) any other debtor-in-possession
financing facility of any Loan Party or its Subsidiaries approved in the Chapter
11 Cases with respect to financing in an amount in excess of $10 million.
“Specified Intercompany Agreements” means the contracts listed on Part II of
Schedule 7.07, as in effect on the date hereof.


-28-

--------------------------------------------------------------------------------





“Sponsors” means Bain Capital (TRU) VIII, L.P., a Delaware limited partnership,
Bain Capital (TRU) VIII-E, L.P., a Delaware limited partnership, Bain Capital
(TRU) VIII Coinvestment, L.P., a Delaware limited partnership, Bain Capital
Integral Investors, LLC, a Delaware limited liability company, and BCIP TCV,
LLC, a Delaware limited liability company, Kohlberg Kravis Roberts & Co., Toybox
Holdings, LLC, Vornado Realty Trust and Vornado Truck, LLC, and their respective
affiliates.
“Spot Rate” has the meaning assigned to such term in Section 1.06.
“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party or a Subsidiary thereof.
“Subsidiary” means, of a Person, a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless the context otherwise requires, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of a Loan Party.
“Subsidiary Guarantors” means, collectively, each existing and future direct and
indirect Subsidiary of the Borrower that is party to the Guarantee.
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Facility” means the credit facility provided for under this Agreement.
“Term Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“Test Date” means the last day of each fiscal month of the Borrower, commencing
with the last day of the fiscal month ending October 28, 2017.
“TRU Canada Loans” loans from Toys “R” Us (Canada) Ltd./Toys “R” Us (Canada)
Ltee to Borrower secured by the Collateral on a pari passu basis with the Loans,
which loans (i) shall have an interest rate comparable to the Loans, subject, as
the lender and the Borrower may reasonably agree, to adjustments for duration,
“PIK” interest and other commercially reasonable factors and shall not be
subject to upfront, exit or similar fees or original issue discount and (ii)
shall not include covenants more restrictive in any respect than any covenant
hereunder.
“Type” means the character of a Loan as a Base Rate Loan or a Eurodollar Rate
Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
“United States” and “U.S.” mean the United States of America.
“Upfront Fee” has the meaning assigned to such term in Section 2.07(c)).


-29-

--------------------------------------------------------------------------------





“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.
“Wachtell” means Wachtell, Lipton, Rosen & Katz.
“Wayne” means Wayne Real Estate Parent Company, LLC.
“Wayne Loans” loans from Wayne to Borrower secured by the Collateral on a pari
passu basis with the Loans for use by the Borrower for its general corporate
purposes, which loans (i) shall have an interest rate comparable to the Loans,
subject, as Wayne and the Borrower may reasonably agree, to adjustments for
duration, “PIK” interest and other commercially reasonable factors and shall not
be subject to upfront, exit or similar fees or original issue discount and (ii)
shall not include covenants more restrictive in any respect than any covenant
hereunder.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Charter Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns, (iii) the words “herein,”
“hereof,” “hereto” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to, Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending replacing or interpreting such law
and any reference to any law or regulation shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(vii) all references to “knowledge” or “awareness” of any Loan Party or a
Subsidiary thereof means the actual knowledge of a Responsible Officer of a Loan
Party or such Subsidiary after due inquiry and


-30-

--------------------------------------------------------------------------------





(viii) all references to “in the ordinary course of business” of any Loan Party
or a Subsidiary thereof means (x) in the ordinary course of business of the Loan
Party and/or such Subsidiary, as applicable or (y) generally consistent with the
past or current practice of the Loan Parties or any Subsidiary thereof. Any
provision in this Agreement that requires the “satisfaction” (or “reasonable
satisfaction”) of the Administrative Agent and the Required Lenders in respect
of any Bankruptcy Court Order, certificate or other document, shall be deemed
satisfied if Administrative Agent is satisfied therewith and the Required
Lenders shall not have indicated otherwise (after having been given a reasonable
opportunity to review to the extent practicable) in writing to the
Administrative Agent.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the Closing Date. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. It is understood and agreed that any recharacterization of
an accounting entry or term shall be permitted hereunder so long as the action
relating to or underlying the entry or item as so recharacterized would have
been permitted if it had originally been characterized in such manner.
1.04    Times of Day; Time for Payment and Performance. Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable). When the payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on (or before) a day which is not a Business Day, the date
of such payment (other than as described in the definition of “Interest Period”)
or performance shall extend to the immediately succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.




-31-

--------------------------------------------------------------------------------





1.05    Resolution of Drafting Ambiguities. The Borrower acknowledges and agrees
that it was represented by counsel in connection with the execution and delivery
of the Loan Documents, that it and its counsel reviewed and participated in the
preparation and negotiation of the Loan Documents and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of the Loan
Documents.
1.06    Currency Equivalents Generally. Any amount specified in this Agreement
or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars. For purposes of this Section 1.06, the
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
1.07    Certifications; Provision of Information. All provisions of information,
presentations, statements and certifications to be made hereunder by a director,
officer or other representative of a Loan Party or other Subsidiary shall be
made by such a Person in his or her capacity solely as an officer or a
representative of such Loan Party or other Subsidiary, on such Loan Party’s or
such Subsidiary’s behalf and not in such Person’s individual capacity, and
without personal liability. Certifications; Compliance with Article VII In the
event that any Lien, Investment, Indebtedness (whether at the time of incurrence
or upon application of all or a portion of the proceeds thereof), Asset Sale,
Restricted Payment, Affiliate transaction, restrictive agreement or prepayment
of Indebtedness meets the criteria of one or more than one of the categories of
transactions then permitted pursuant to the applicable Section in Article VII,
such transaction (or portion thereof) at any time shall be permitted under one
or more of such clauses as determined by the Borrower in its sole discretion at
such time.
THE COMMITMENTS AND BORROWING OF LOANS
2.01    Commitment to Lend Loans.
(a)    Subject to the terms and conditions set forth herein and in the
Bankruptcy Court Order, each Lender severally and not jointly agrees to make, on
the applicable Credit Date, loans to the Borrowers in an aggregate amount not to
exceed such Lender’s Commitment. The Borrowers may request up to three (3)
advances under the Commitments, of which (i) the first shall be made on the
Closing Date in an aggregate principal amount of $350,000,000 (the “Initial
Loan”) and (ii) the second shall be in an aggregate principal amount of
$50,000,000 or any multiple of $5,000,000 in excess thereof; provided, in no
event shall the aggregate amount of the Loans advanced hereunder exceed
$450,000,000. Upon the making of the third Loan hereunder,


-32-

--------------------------------------------------------------------------------





all remaining Commitments shall immediately and automatically terminate. Amounts
borrowed under this Section 2.01 and subsequently repaid or prepaid may not be
reborrowed.
(b)    Each Initial Lender hereby acknowledges and agrees that each Prepetition
Term B-4 Lender shall be entitled to participate in the Term Facility in an
amount equal to such Prepetition Term B-4 Lender’s pro rata share of the
aggregate Commitments (determined on the basis of the principal amount of
Prepetition B-4 Term Obligations held by such Prepetition Term B-4 Lender as of
a date to be determined by the Administrative Agent as compared to the principal
amount of Prepetition B-4 Term Obligations held by all Prepetition Term B-4
Lenders as of such date). The Borrower, Administrative Agent and the Initial
Lenders agree to reasonably cooperate to effectuate such participation promptly
following the Closing Date, including by facilitating the assignment by the
Initial Lenders and assumption by electing Prepetition Term B-4 Lenders,
pursuant to a master Assignment and Assumption substantially in the form of
Exhibit C hereto and satisfactory to the Administrative Agent, of ratable
portions of (i) the Initial Loan, for a purchase price equal to par less the
ratable portion of the Upfront Fee, and (ii) the remaining, unfunded
Commitments. For the avoidance of doubt, the Prepetition Term B-4 Lenders shall
not be entitled to share in the Backstop/Structuring Fee and shall not be
entitled to purchase any portion of the Initial Loan unless they shall assume a
ratable portion of the remaining, unfunded Commitments. Interest and Commitment
Fees accrued on the Initial Loan and the undrawn Commitments from the Closing
Date through and including the date of any assignment to a Prepetition Term B-4
Lender pursuant to this paragraph shall be for the account and benefit of the
applicable assigning Initial Lender.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    The borrowing of Loans, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable written notice to the Administrative Agent. Such notices
may be provided by a Borrowing or Conversion Notice; provided that each such
notice (x) in respect of a Borrowing must be received by no later than 3:00 p.m.
on the date that is five (5) (or, in the case of the Initial Loans, the same
Business Day of the requested date of such Borrowing and (y) in respect of a
continuation or conversion of Loans, must be received by no later than 3:00 p.m.
on the date that is two (2) Business Days prior to the requested date of such
conversion or continuation. Each Borrowing or Conversion shall specify (i) in
the case of a conversion or continuation, whether the Borrower is requesting a
conversion of Loans from one Type to the other or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued and (iv) the
Type of Loans to be borrowed or to which existing Loans are to be converted. If
the Borrower fails to specify a Type of Loan in a Borrowing or Conversion Notice
or if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base


-33-

--------------------------------------------------------------------------------





Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.
(b)    Following receipt of a Borrowing or Conversion Notice with respect to the
initial borrowing of any Loan, the Administrative Agent shall promptly notify
each Lender of the amount of its Pro Rata Share of such Loan. Subject to the
satisfaction or waiver of the conditions set forth in Sections 4.01 and 4.02,
each Lender shall make the amount of its Loan available (net, in the case of the
Initial Loan, of fees owing pursuant to Section 2.07) to the Administrative
Agent in Dollars in immediately available funds at the Administrative Agent’s
Office not later than 1:00 p.m. on the Business Day specified in the applicable
Borrowing or Conversion Notice. Upon satisfaction of the applicable conditions
set forth in Sections 4.01 and 4.02, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays breakage costs incurred in
connection with such conversion and required to be paid pursuant to Section 3.05
of which it has been notified. During the existence of a Default, no Loans may
be converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the prime rate used in determining the
Base Rate promptly following the public announcement of such change.
2.03    Prepayments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
pursuant to Section 2.03(g), voluntarily prepay the Loans in whole or in part
(and such prepayment shall be applied to any Type of Loan as directed by the
Borrower) at any time without premium or penalty (other than payment by the
Borrower of a prepayment premium equal to 1.0% of the principal amount of Loans
prepaid); provided that (A) any prepayment of Eurodollar Rate Loans shall be in
a principal amount of $1.0 million or a whole multiple of $1.0 million in excess
thereof or, if less, the entire principal amount thereof then outstanding; (B)
any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall be in the form of
Exhibit A-2, shall be given in accordance with Section 2.03(g) and shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid;
and (C) no prepayment premium shall be due in connection with a repayment of the
Loans as a result of the occurrence of the Maturity Date (as defined in clauses
(i)-(iv), but not clauses (v) or (vi), thereof). The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such


-34-

--------------------------------------------------------------------------------





prepayment. If such notice is given by the Borrower, the Borrower shall be
committed to make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by any additional amounts required
pursuant to Section 3.05.
(b)    Asset Sales. Following the receipt of any Net Cash Proceeds of any Asset
Sale after the Closing Date, (x) at the option of the Borrower pursuant to a
written notice of reinvestment delivered to the Administrative Agent, the
Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for its business within 90 days following receipt of such Net Cash
Proceeds; provided that (1) if the assets subject to such Asset Sale constituted
Term Priority Collateral, such reinvestment may not be made in assets other than
non-current assets constituting Term Priority Collateral (2) if an Event of
Default shall have occurred and be continuing, the Borrower shall not be
permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Event of
Default existed or was continuing), and (3) if the assets subject to such Asset
Sale constituted Geoffrey Collateral, such reinvestment may only be in assets
constituting Geoffrey Collateral and ((y) other than the Net Cash Proceeds of
ABL Priority Collateral, to the extent applied as required by the ABL Credit
Agreement or the Intercreditor Agreement, or to repay obligations under the ABL
Credit Agreement (provided that Net Cash Proceeds of ABL Priority Collateral
other than Inventory shall be subject to this clause (y) to the extent not
prohibited under the ABL Credit Agreement), (A) any Net Cash Proceeds not
reinvested shall be applied to the prepayment of the Loans on a ratable basis
within five (5) Business Days, and (B) any remaining Net Cash Proceeds from such
Asset Sale on the last day of such 90-day period specified in clause (x) shall
be applied to the prepayment of the Loans on a ratable basis.
Notwithstanding the foregoing, no such prepayment shall be required under this
Section 2.03(b) with respect to (A) Extraordinary Receipts; and (B) Net Cash
Proceeds from an Asset Sale by (1) a Foreign Subsidiary of the Borrower except
to the extent that any such proceeds are repatriated to the United States (such
amount to be net of an amount equal to the additional taxes of Holdings, the
Borrower or its Subsidiaries that would be payable or reserved against as a
result of such repatriation, as reasonably determined by the Borrower in
consultation with the Administrative Agent), which the Loan Parties will use
commercially reasonable efforts to cause to occur as soon as possible without
causing adverse tax consequences or (2) Geoffrey International LLC unless and to
the extent that such proceeds are dividended, loaned or otherwise transferred to
a Loan Party.
(c)    Debt Issuance or Disqualified Capital Stock Issuance. Promptly following
the receipt of any Net Cash Proceeds of any Debt Issuance after the Closing Date
or any issuance by any Loan Party of Disqualified Capital Stock after the
Closing Date, the Borrower shall apply 100% of such Net Cash Proceeds to the
ratable repayment of Loans.
(d)    Extraordinary Receipts. Promptly following the receipt of any Net Cash
Proceeds from any Extraordinary Receipts, at the option of the Borrower, the
Borrower may reinvest all or any portion of such Net Cash Proceeds to repair,
replace, refurbish or restore any property in respect of which such Net Cash
Proceeds were paid or to reinvest in other fixed or capital assets (provided
that (1) if such Extraordinary Receipts are in respect of Real Property, such
reinvestment may not be made in assets other than Real Property; and (2) if such
Extraordinary Receipts are in respect of Term Priority Collateral, such
reinvestment may not be made in assets other than assets will, upon such
reinvestment become Term Priority Collateral within (x) six (6) months following
receipt of such Net Cash Proceeds or (y) if the Borrower enters into a legally
binding commitment to reinvest such Net Cash Proceeds within six (6)


-35-

--------------------------------------------------------------------------------





months following receipt thereof, within 90 days of the date of such legally
binding commitment; provided that (i) if an Event of Default shall have occurred
and be continuing, the Borrower shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default existed or was
continuing) and (ii) if any Net Cash Proceeds cannot be so reinvested during the
periods described above, an amount equal to any such Net Cash Proceeds shall be
applied on the last day of such period to the ratable prepayment of the Loans.
(e)    On the date of receipt by the Borrower or any of its Subsidiaries of cash
proceeds from a capital contribution to, or the issuance of any Equity Interests
of, the Borrower or any of its Subsidiaries (other than issuances of Equity
Interests by a Subsidiary to the Borrower and capital contributions by the
Borrower to a Subsidiary), the Borrower shall prepay an aggregate principal
amount of the Loans equal to 100% of such Net Cash Proceeds received therefrom
no later than five Business Days following receipt thereof by such Person.
(f)    [Reserved].
(g)    Notice of Prepayment. The Borrower shall notify the Administrative Agent
by written notice of any voluntary prepayment hereunder (i) in the case of
prepayment of a Eurodollar Rate Loan, not later than 12:00 noon, two Business
Days before the date of prepayment and (ii) in the case of prepayment of a Base
Rate Loan, not later than 12:00 noon, one Business Day before the date of
prepayment. Each such notice shall be in the form of Exhibit A-2 and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice of voluntary prepayment shall be revocable;
provided that, within 5 Business Days of receiving a written demand for such
reimbursement which sets forth the calculation of breakage costs incurred and
payable pursuant to Section 3.05 in reasonable detail, the Borrower shall
reimburse the Lenders for such breakage costs associated with the revocation of
any notice of prepayment. Each mandatory prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.03. Each optional prepayment of a Borrowing shall
be applied among the Types of Borrowings as directed by the Borrower and
otherwise in accordance with this Section 2.03. Prepayments shall be accompanied
by accrued interest as required by Section 2.06.
2.04    Termination of Commitments. The Commitments of each Lender shall
automatically be reduced on each Credit Date (to the extent of the borrowing of
the Loans on such date) and shall otherwise expire in full on the earlier to
occur of (I) the date the third Loan is made hereunder (after giving effect to
the funding thereof) and (II) 30 days prior to the Maturity Date pursuant to
clause (i) of the definition thereof.
2.05    Repayment of Loans. Upon the Maturity Date or earlier, if otherwise
required by the terms hereof, (i) the Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders, the aggregate outstanding
principal amount of the Loans and all accrued but unpaid interest thereon
(together with any fees and expenses earned, due and payable therewith,
including without limitation, any such fees or expenses earned, due and payable
under Section 2.07, Section 10.04 and Section 10.05), and (ii) the
Administrative Agent shall apply such funds to repay each Lender in the amount
of such Lender’s ratable portion of the remaining amount (based on such Lender’s
Pro Rata Share in respect of the Term Facility.


-36-

--------------------------------------------------------------------------------





2.06    Interest.
(a)    Subject to the provisions of subsection (b) below, each Loan that is a
(i) Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall, to the
extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal or
interest on any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in Section 2.06(a) or (ii) in the case of any other overdue amount, 2%
plus the rate applicable to Base Rate Loans as provided in Section 2.06(a) (in
either case, the “Default Rate”).
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto; provided that (i) interest accrued
pursuant to Section 2.06(b) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Rate Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
2.07    Fees.
(a)    Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent for its own account fees in the amounts and at the times set forth in the
Fee Letter.
(b)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the ratable benefit of the Lenders an undrawn line fee in an amount equal to
2.0% per annum of the aggregate amount of the undrawn Commitments, as in effect
from time to time. Such fee shall be payable in arrears on each Interest Payment
Date.
(c)    Upfront Fee. The Borrower shall pay to the Administrative Agent for the
account of each Initial Lender an upfront fee in an amount equal to 1.0% of the
Commitment of such Lender immediately prior to the making of the Initial Loans
on the Closing Date (the “Upfront Fee”). The Borrower and each Lender agree that
on the Closing Date, the Lenders shall fund the Initial Loan in the principal
amount of $350,000,000 net of (i) the entirety of such fee and (ii) the
Backstop/Structuring Fee, notwithstanding that the full amount of the Commitment
shall not have been drawn as of the Closing Date. Such fees shall be earned, due
and payable on the Closing Date.
(d)    Backstop/Structuring Fee. The Borrower shall pay to the Administrative
Agent for the account of each Initial Lender, in consideration of arranging and
committing to


-37-

--------------------------------------------------------------------------------





fund its portion of the entirety of the Term Facility, a backstop/structuring
fee in an amount equal to 3.25% of the Commitment of such Lender immediately
prior to the making of the Initial Loans on the Closing Date (the
“Backstop/Structuring Fee”). Such fee shall be earned, due and payable on the
Closing Date.
2.08    Computation of Interest and Fees. All computations of interest for Base
Rate Loans including Base Rate Loans (determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made or continued or converted from a Loan of another Type, and shall
not accrue on a Loan, or any portion thereof, for the day on which the Loan or
such portion is paid; provided that any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.10(a), bear interest for one day.
Any change in the interest rate in a Loan resulting from a change in the Base
Rate or the Eurodollar Reserve Percentage shall become effective as of the
opening of business on the day on which such change becomes effective. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.09    Evidence of Indebtedness.
(a)    The Loans, and the principal and interest due with respect thereto, made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the Loans
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
(b)    Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.


-38-

--------------------------------------------------------------------------------





2.10    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then each of the applicable Lender and
the Borrower agrees to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent at (A)
in the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans of the
Type comprising such Borrowing. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(i)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at


-39-

--------------------------------------------------------------------------------





the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 2.10, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to the Loans set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of Loans then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of Loans then due to such parties.
2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its Pro Rata Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with their respective Pro Rata Share;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest;
(ii)    the provisions of this section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant,


-40-

--------------------------------------------------------------------------------





other than to the Borrower or any Subsidiary thereof (as to which, subject to
clause (iii) below, the provisions of this section shall apply); and
(iii)    the provisions of this section shall not apply to any assignment made
pursuant to, and in accordance with, Section 10.06(b).
Subject to the provisions of Section 10.06(d), each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
2.12    [Reserved].
2.13    Defaulting Lenders.
(a)    Waivers and Amendments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law, such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lenders
in accordance with the Commitments, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes. Unless required by applicable Law (as determined
in good faith by the applicable withholding agent), any and all payments by or
on


-41-

--------------------------------------------------------------------------------





account of any obligation of the Loan Parties hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes; provided, however, that if the applicable withholding agent shall
be required by applicable Law to deduct, or an Agent or a Lender shall be
required to remit, any Taxes from such payments, then (i) in the case of
Indemnified Taxes or Other Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after all required deductions or
remittances for such Taxes (including deductions applicable to additional sums
payable under this Section 3.01) have been made, the Administrative Agent or
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or remittances been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
(b)    Payment of Other Taxes by the Loan Parties. In addition, the Loan Parties
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with Applicable Law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Loan Parties hereunder
or under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Subject to and without limiting the preceding sentence, if the Borrower
reasonably believes that such Taxes were not correctly or legally asserted, each
Lender will use reasonable efforts to cooperate with the Borrower to obtain a
refund of such taxes so long as such efforts would not, in the sole
determination of such Lender, result in any additional costs, expenses or risks
or be otherwise disadvantageous to it; provided, further, that the Borrower
shall not be required to compensate any Lender pursuant to this Section 3.01 for
any amounts incurred in any fiscal year for which such Lender is claiming
compensation if such Lender does not furnish notice of such claim within six
months from the end of such fiscal year; provided, further, that if the
circumstances giving rise to such claim have a retroactive effect (e.g., in
connection with the audit of a prior tax year), then the beginning of such
six-month period shall be extended to include such period of retroactive effect.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of any Lender, setting forth in reasonable detail the manner in which
such amount was determined, shall be conclusive absent manifest error.


-42-

--------------------------------------------------------------------------------





(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)    Status of Lenders. (i) Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
applicable entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax (including backup withholding) or with respect to information
reporting requirements with respect to any payments to be made to such Lender
under the Loan Documents. Each such Lender shall, whenever a lapse in time or
change in circumstances renders such documentation expired, obsolete or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent of its inability to do
so.
(ii)    Without limiting the generality of the foregoing:
(A)    Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding.
(B)    Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter when required by Law or upon the reasonable request
of the Borrower or the Administrative Agent) whichever of the following is
applicable:
(1)    two duly completed copies of Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E, as applicable (or any successor forms),
(2)    two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),
(3)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit G (any such certificate a


-43-

--------------------------------------------------------------------------------





“United States Tax Compliance Certificate”), or any other form approved by the
Administrative Agent, to the effect that such Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (y) two
duly completed copies of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E, as applicable (or any successor forms),
(4)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, W‑8BEN-E, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or
(5)    any other form prescribed by applicable requirements of U.S. federal
income tax Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made (including, in the case of any Lender claiming
exemption from withholding under FATCA, any documentation required to comply
with such exemption); provided that, the completion, execution and submission of
such form or documentation (other than in the case of a Lender claiming
exemption from withholding under FATCA) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
(f)    Should a Lender become subject to Taxes because of its failure to deliver
a form required hereunder (including any documentation necessary to prevent
withholding under FATCA), the Loan Parties shall, at such Lender’s expense, take
such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.
(g)    If any Loan Party shall be required pursuant to this Section 3.01 to pay
any additional amount to, or to indemnify, any Agent or Lender to the extent
that such Agent or Lender becomes subject to Taxes subsequent to the Closing
Date (or, if applicable, subsequent to the date such Person becomes a party to
this Agreement) as a result of any change in the


-44-

--------------------------------------------------------------------------------





circumstances of such Agent or Lender (other than a change in Applicable Law),
including without limitation a change in the residence, place of incorporation,
principal place of business of such Agent or Lender or a change in the branch or
Lending Office of such Agent or Lender, as the case may be, such Agent or Lender
shall use reasonable efforts to avoid or minimize any amounts which might
otherwise be payable pursuant to this Section 3.01; provided, however, that such
efforts shall not include the taking of any actions by such Agent or Lender that
would result in any tax, costs or other expense to such Agent or Lender (other
than a tax, cost or other expense for which such Agent or Lender shall have been
reimbursed or indemnified by the Loan Parties pursuant to this Agreement or
otherwise) or any action which would or might in the reasonable opinion of such
Agent or Lender have an adverse effect upon its business, operations or
financial condition or otherwise be disadvantageous to such Agent or Lender.
(h)    If any Lender or Agent reasonably determines that it has actually and
finally realized, by reason of a refund, deduction or credit of any Indemnified
Taxes or Other Taxes as to which it has been paid or reimbursed by the Loan
Parties pursuant to subsection (a) or (c) above in respect of payments under the
Loan Documents, a current monetary benefit that it would otherwise not have
obtained and that would result in the total payments under this Section 3.01
exceeding the amount needed to make such Lender or Agent whole, such Lender or
Agent shall pay to the Borrower, with reasonable promptness following the date
upon which it actually realizes such benefit, an amount equal to the lesser of
the amount of such benefit or the amount of such excess, in each case net of all
out-of-pocket expenses (including Taxes) incurred in securing such refund,
deduction or credit and without interest (other than any interest paid by the
relevant taxing authority with respect to such refund net of any Taxes payable
by any Lender or Agent on such interest).
(i)    If a payment made to the Administrative Agent or any Lender under any
Loan Document would be subject to withholding under FATCA if such Administrative
Agent or Lender were to fail to comply with the information reporting
requirements of FATCA, such Administrative Agent or Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by FATCA and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine Lenders’ compliance under FATCA (or to
determine the amount, if any, to deduct and withhold from such payment). Solely
for purposes of this paragraph, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(j)    The Administrative Agent shall deliver to the Borrower on or before the
date on which it becomes a party to this Agreement two properly completed and
duly signed original copies of Internal Revenue Service Form W-9 (or any
successor form) certifying that such Administrative Agent is exempt from U.S.
federal backup withholding.
3.02    Change in Legality.
(a)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Closing Date shall make it
unlawful for a Lender to make or maintain a Eurodollar Rate Loan or to give
effect to its obligations as contemplated hereby with respect to a Eurodollar
Rate Loan, then, by written notice to the Borrower, such Lender may (x) declare
that Eurodollar Rate Loans will not thereafter be made by such Lender hereunder,
whereupon any request by the Borrower for a Eurodollar Rate Loan


-45-

--------------------------------------------------------------------------------





shall, unless withdrawn, as to such Lender only, be deemed a request for a Base
Rate Loan unless such declaration shall be subsequently withdrawn; and (y)
require that all outstanding Eurodollar Rate Loans made by such Lender be
converted to Base Rate Loans, in which event all such Eurodollar Rate Loans
shall be automatically converted to Base Rate Loans as of the effective date of
such notice as provided in Section 2.02. In the event any Lender shall exercise
its rights hereunder, all payments and prepayments of principal which would
otherwise have been applied to repay the Eurodollar Rate Loans that would have
been made by such Lender or the converted Eurodollar Rate Loans of such Lender
shall instead be applied to repay the Base Rate Loans made by such Lender in
lieu of, or resulting from the conversion of, such Eurodollar Rate Loans.
(b)    For purposes of this Section 3.02, a notice to the Borrower pursuant to
Section 3.02(a) above shall be effective, if lawful, and if any Eurodollar Rate
Loans shall then be outstanding, on the last day of the then-current Interest
Period; and otherwise such notice shall be effective on the date of receipt by
the Borrower.
3.03    Alternate Rate of Interest for Loans. If, prior to the commencement of
any Interest Period for a Eurodollar Rate Loan, the Administrative Agent:
(a)    reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Eurodollar Rate (in accordance with the terms of the definitions thereof)
for such Interest Period; or
(b)    is advised by the Required Lenders that the Eurodollar Rate for such
Interest Period will not adequately and fairly reflect the cost to such Required
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period; then the Administrative Agent shall give notice thereof to the
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist (which notice the Administrative Agent shall deliver promptly upon
obtaining knowledge of the same), (i) any Borrowing or Conversion Notice that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Rate Loan shall be ineffective and (ii) if any Borrowing
Request requests a Eurodollar Rate Loan, such Borrowing shall be made as a
Borrowing of Base Rate Loans unless withdrawn by the Borrower.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate); or


-46-

--------------------------------------------------------------------------------





(ii)    impose on any Lender or the London interbank market any other condition
affecting Eurodollar Rate Loans made by such Lender; and the result of any of
the foregoing shall be to increase the cost in any material amount in excess of
that incurred by similarly situated lenders to such Lender of making or
maintaining any Eurodollar Rate Loan or to reduce the amount in any material
respect of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy) then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 3.04 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within fifteen (15) Business Days
after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04, or
Section 3.02 shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 3.04, or Section
3.02 for any increased costs or reductions (or other compensation provided in
such Sections) incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law or other applicable circumstance
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefore and provided, further, that if the Change in Law
or other applicable circumstance giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.
3.05    Compensation for Losses. The Borrower shall promptly reimburse any
Lender for any loss, cost or expense incurred by it in the reemployment of funds
resulting from:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or


-47-

--------------------------------------------------------------------------------





(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan or the failure of the Lender to deliver any notice
pursuant to Section 3.02, 3.03 or 3.04) to prepay, borrow, continue or convert
any Eurodollar Rate Loan on the date or in the amount notified by the Borrower.
Such loss shall be the amount as reasonably determined by such Lender as the
excess, if any, of (A) the amount of interest which would have accrued to such
Lender on the amount so paid, not prepaid or not borrowed at a rate of interest
equal to the Eurodollar Rate for such Loan (but specifically excluding any
Applicable Rate) for the period from the date of such payment or failure to
borrow or failure to prepay to the last day (x) in the case of a payment or
refinancing of a Eurodollar Rate Loan with Base Rate Loans other than on the
last day of the Interest Period for such Loan or the failure to prepay a
Eurodollar Rate Loan, of the then current Interest Period for such Loan or (y)
in the case of such failure to borrow, of the Interest Period for such
Eurodollar Rate Loan which would have commenced on the date of such failure to
borrow, over (B) in the case of a Eurodollar Rate Loan, the amount of interest
which would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the London interbank
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 3.05 and the manner in which such amount was determined shall be
delivered to the Borrower (with a copy to the Administrative Agent). The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of Different Lending Office. If any Lender requests
compensation under Section 3.04 or cannot make Loans under Section 3.02, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, however, that the Borrower shall not be
liable for such costs and expenses of a Lender requesting compensation if (i)
such Lender becomes a party to this Agreement on a date after the Closing Date
and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
3.07    Survival. Each Party’s obligations under this Article III shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the


-48-

--------------------------------------------------------------------------------





replacement of, a Lender, the termination of the Aggregate Commitments and
repayment, satisfaction or discharge of all other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO LOANS
4.01    Conditions Precedent to Closing Date. This Agreement shall become
effective as of the Business Day of and, subject to, the satisfaction, or waiver
by the Required Lenders in accordance with this Agreement of the following
conditions:
(a)    The Administrative Agent shall have received the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each, if applicable, properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of government officials, a recent date before the Closing Date):
(i)    executed counterparts of this Agreement (including the Exhibits and
Schedules thereto) and each other Loan Document;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed;
(v)    a certificate signed by a Responsible Officer of the Borrower on behalf
of the Borrower certifying(A) that the conditions specified in Sections 4.02(f)
and 4.02(g) have been satisfied and (B) that there has been no Material Adverse
Effect since the Petition Date;
(vi)    a customary opinion of counsel to the Loan Parties.
(b)    The Chapter 11 Cases shall have been commenced in the Bankruptcy Court
and all of the First and Second Day Orders and all related pleadings to be
entered at the time of commencement of the Chapter 11 Cases or shortly
thereafter shall be in form and substance consistent with the Budget in all
material respects and otherwise reasonably satisfactory to the Required Lenders.
(c)    The Interim Bankruptcy Court Order shall have been entered by the
Bankruptcy Court within five (5) days of the Petition Date and the
Administrative Agent shall have received a true and complete copy of such order,
and such order shall be in the form of


-49-

--------------------------------------------------------------------------------





Exhibit H hereto, be in full force and effect and shall not have been reversed,
modified, amended, stayed or vacated absent prior written consent of the
Administrative Agent and the Required Lenders.
(d)    All orders entered by the Bankruptcy Court pertaining to cash management
(“Cash Management Orders”) and adequate protection (“Adequate Protection
Orders”) and all other motions and documents filed or to be filed with, and
submitted to, the Bankruptcy Court in connection therewith, shall be in form and
substance reasonably satisfactory to the Required Lenders (and with respect to
any provisions that affect the rights or duties of the Administrative Agent, the
Administrative Agent) and include provisions reasonably satisfactory to the
Administrative Agent with respect to (i) the super-priority, secured status
(junior to the Liens and claims of any third-party debtor-in-possession
financing creditor) of advances by the Loan Parties to or on behalf of their
Debtor Affiliates (including through payment of professional fees and other
administrative expenses of the Debtors) and of any overdue amounts owing by such
Debtor Affiliates pursuant to the Specified Intercompany Agreements, and (ii)
the advance to the Borrower as a super-priority administrative claim (junior to
the claims of any third-party debtor-in-possession financing creditor), rather
than distribution, of all amounts received by Geoffrey International, LLC or
Geoffrey, LLC following the Petition Date and made available to the Borrower.
(e)    No trustee, examiner or receiver shall have been appointed or designated
with respect to the Loan Parties’ business, properties or assets and no motion
shall be pending seeking any such relief or seeking any other relief in the
Bankruptcy Court to exercise control over any Collateral.
(f)    The Adequate Protection Orders shall have been entered by the Bankruptcy
Court.
(g)    The Administrative Agent shall have received UCC, tax and judgment lien
searches and other appropriate evidence, in form and substance reasonably
satisfactory to the Administrative Agent.
(h)    The Administrative Agent, for its benefit and the benefit of each other
Secured Party, shall have been granted a perfected lien on the Collateral by the
Bankruptcy Court Orders on the terms and conditions set forth herein and in the
other Loan Documents.
(i)    The Administrative Agent shall have received appropriate UCC-1 financing
statements for filing under the UCC of each jurisdiction of organization of each
Loan Party.
(j)    The ABL Facility Documentation shall be in form and substance reasonably
satisfactory to the Required Lenders and the “Closing Date” thereunder shall
have occurred substantially contemporaneously with the Closing Date hereunder.


-50-

--------------------------------------------------------------------------------





(k)    The Administrative Agent shall have received (i) the Budget and (ii) a
cash flow forecast for the 13-week period ending after the Closing Date dated as
of a date not more than 3 Business Days prior to the Closing Date.
(l)    The Borrower shall have paid to the Administrative Agent and Lenders the
fees and expenses then earned, due and payable under the Loan Documents
(including, without limitation, the fees and expenses of Houlihan, BRG and
Wachtell) subject to and in accordance with the Bankruptcy Court Orders.
(m)     The Administrative Agent shall have received executed counterparts of
this Agreement and the other Loan Documents executed by each party hereto and
thereto, each of which shall be in form and substance reasonably satisfactory to
the Required Lenders.
4.02    Conditions of Loans. The obligation of each Lender to make Loans on each
Credit Date (including the Closing Date) is subject to satisfaction (or waiver)
of the following further conditions precedent:
(a)    With respect to any Loan that is made after the Closing Date, the Final
Bankruptcy Court Order shall have been entered by the Bankruptcy Court, and (i)
the Administrative Agent shall have received a true and complete copy of such
order, (ii) such order shall be in form and substance satisfactory to the
Required Lenders (and with respect to any provisions that affect the rights or
duties of the Administrative Agent, the Administrative Agent) in their sole
discretion and (iii) such order shall be in full force and effect and shall not
have been reversed, modified, amended, stayed or vacated absent the prior
written consent of the Required Lenders (and with respect to amendments,
modifications or supplements that affect the rights or duties of the
Administrative Agent, the Administrative Agent).
(b)    The Borrower shall have delivered to the Administrative Agent a duly
executed and completed Borrowing Notice not fewer than five (5) Business Days
prior to the proposed date for the Loan (or, in the case of the Initial Loan,
the Business Day thereof).
(c)    The Interim Bankruptcy Court Order or, in the case of any Loan other than
the Initial Loan, the Final Bankruptcy Court Order, and the Adequate Protection
Order, shall be in full force and effect and shall not (in whole or in part)
have been enjoined temporarily, preliminarily or permanently, reversed,
modified, amended, stayed, vacated, appealed or subject to a stay pending appeal
or otherwise challenged or subject to any challenge.
(d)    The Loan Parties shall be in compliance in all material respects with the
Interim Bankruptcy Court Order or the Final Bankruptcy Court Order, as the case
may be.
(e)    The Loan Parties shall be in compliance in all material respects with
each Cash Management Order.
(f)    The representations and warranties of the Loan Parties contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the Credit Date as though
made on such date; provided that to the extent that such representations and
warranties specifically refer to an earlier date, then such representations and
warranties shall be true and correct in all material respects as of such earlier
date.


-51-

--------------------------------------------------------------------------------





(g)    As of the applicable Credit Date, no Default or Event of Default exists
or would result from the making of such Loan and the application of the proceeds
thereof.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to enter into this Agreement and to make the
Loans to be made hereby, each Loan Party represents and warrants to each Lender
on the date hereof and on each Credit Date that the following statements are
true and correct:
5.01    Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and, subject to the entry and the terms of the Bankruptcy Court
Order and other orders of the Bankruptcy Court, as applicable, each Loan Party
has all requisite power and authority to own its property and assets and to
carry on its business as now conducted except, in each case, where the failure
to do so, or so possess, individually or in the aggregate would not reasonably
be expected to result in a Material Adverse Effect. Each Loan Party has all
requisite organizational power and authority to execute and deliver and perform
all its obligations under all Loan Documents to which such Loan Party is a
party. Each Loan Party and each of its Subsidiaries is qualified to do business
in, and is in good standing (where such concept exists) in, every jurisdiction
in which the nature of its business or the ownership or leasing of its
properties makes such qualification necessary, except where the failure to be so
qualified or in good standing individually or in the aggregate would not
reasonably be expected to result in a Material Adverse Effect. Schedule 5.01
annexed hereto sets forth, as of the Closing Date, each Loan Party’s name as it
appears in official filings in its state of incorporation or organization, its
state of incorporation or organization, organization type, organization number,
if any, issued by its state of incorporation or organization, and its federal
employer identification number.
5.02    Authorization; Enforceability. Subject to the entry and the terms of the
Bankruptcy Court Order, the transactions contemplated hereby and by the other
Loan Documents to be entered into by each Loan Party are within such Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate, membership, partnership or other necessary action. This Agreement has
been duly executed and delivered by each Loan Party that is a party hereto and,
subject to the entry and the terms of the Bankruptcy Court Order, constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms.
5.03    Governmental Approvals. Other than the Bankruptcy Court Orders, the
transactions to be entered into and contemplated by the Loan Documents (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for such as (i) have been
obtained or made and are in full force and effect, or (ii) the failure of which
to obtain would not reasonably be expected to result in a Material


-52-

--------------------------------------------------------------------------------





Adverse Effect, and (b) will not violate any Applicable Law, except to the
extent that such violation would not reasonably be expected to result in a
Material Adverse Effect, or the Charter Documents of any Loan Party.
5.04    Financial Condition.
(a)    (i) The audited financial statements set forth in Holdings’ Form 10-K
filed with the SEC on April 12, 2017 for the fiscal year ended January 28, 2017
(x) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (y) fairly
present in all material respects the financial condition of Holdings and its
consolidated Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein and (y) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof.
(ii)    The unaudited financial statements disclosed to the initial Lenders
prior to the Petition Date with respect to the Fiscal Quarter ended July 29,
2017 fairly present in all material respects the financial condition of Holdings
and its consolidated Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein. Except as disclosed in such financial statements, the Loan
Parties and their Subsidiaries do not have any Indebtedness for borrowed money
outstanding on the date hereof.
(b)    Since the Petition Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
5.05    Properties. Each Loan Party has title to, or valid leasehold interests
in, or rights to use all its real (immovable) and personal (movable) property
material to its business, except for defects which would not reasonably be
expected to have a Material Adverse Effect.
5.06    Litigation and Environmental Matters.
(a)    Except for the Chapter 11 Cases and as set forth on Schedule 5.06(a) or
as disclosed in the financial statements described in Section 5.04(a)(i), there
are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the actual knowledge of Responsible Officers of
a Loan Party and its Subsidiaries, threatened in writing against any Loan Party
or its Subsidiaries (other than claims (A) which are covered by insurance, (B)
which are being defended by the relevant insurance company and (C) as to which
no Loan Party has knowledge (though notice from such insurance company or
otherwise) that the claim potentially exceeds the total amount of insurance
coverage applicable to such claim) (i) as to which there is a reasonable
possibility of an adverse determination which, if adversely determined, would
reasonably be expected individually or in the aggregate to result in a Material
Adverse Effect or (ii) that involve any of the Loan Documents.


-53-

--------------------------------------------------------------------------------





(b)    Except as set forth on Schedule 5.06(b), no Loan Party or its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, which, in each case,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or would reasonably be expected to result in, a Material Adverse Effect.
5.07    Compliance with Laws and Agreements. Subject to the orders of the
Bankruptcy Court, each Loan Party is in compliance with all Applicable Law in
all material respects and each Loan Party and each Subsidiary of a Loan Party is
in compliance with all Specified Indebtedness except where the failure to be in
compliance, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect. Without limiting the generality of the
foregoing, each Loan Party and each Subsidiary has obtained all permits,
licenses and other authorizations which are required with respect to the
ownership and operations of its business except where the failure to obtain such
permits, licenses or other authorizations, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Each Loan
Party and each Subsidiary is in material compliance with all terms and
conditions of all such permits, licenses, orders and authorizations, except
where the failure to comply with such terms or conditions, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.08    Investment and Holding Company Status. No Loan Party or any of its
Subsidiaries is an “investment company” as defined in, and required to be
registered as such under, the Investment Company Act of 1940.
5.09    Taxes. Each Loan Party and its Subsidiaries has timely filed or caused
to be filed all tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings, for
which such Loan Party and its Subsidiaries have set aside on its books adequate
reserves, and as to which no Lien other than a Permitted Lien has arisen or (b)
to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect or (c) Taxes the payment of which are stayed
by the Chapter 11 Cases (or the related Canadian Case).
5.10    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan subject to ERISA (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans subject to ERISA (based
on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the


-54-

--------------------------------------------------------------------------------





most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans, in each case, to the extent
that any resulting liabilities would reasonably be expect to result in a
Material Adverse Effect.
5.11    Disclosure. None of the reports, financial statements, certificates or
other information (other than any projections, pro formas, budgets and general
market information) concerning the Loan Parties furnished by or on at the
direction of any Loan Party to any Lender or Agent in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
when taken as a whole, contains, as of the date furnished, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in light of the circumstances under which such
statements were made.
5.12    Subsidiaries.
(a)    Schedule 5.12 sets forth the name of, and the ownership interest of each
Loan Party in, each Subsidiary as of the Closing Date; there are no other Equity
Interests of any class outstanding as of the Closing Date. To the knowledge of
the Responsible Officers of the Loan Parties, all such Equity Interests are
validly issued, fully paid and, except as set forth on Schedule 5.12,
non-assessable.
(b)    Except as set forth on Schedule 5.12, no Loan Party is party to any joint
venture, general or limited partnership, or limited liability company agreements
as of the Closing Date.
5.13    Insurance. Schedule 5.13 sets forth a description of all business
interruption, general liability, directors’ and officers’ liability,
comprehensive, and casualty insurance maintained by or on behalf of the Loan
Parties as of the Closing Date. Each insurance policy listed on Schedule 5.13 is
in full force and effect as of the Closing Date and all premiums in respect
thereof that are due and payable as of the Closing Date have been paid.
5.14    Labor Matters. There are no strikes, lockouts or slowdowns against any
Loan Party pending or, to the actual knowledge of any Responsible Officer of any
Loan Party, threatened, except to the extent that strikes, lockouts or slowdowns
would not reasonably be expected to result in a Material Adverse Effect. The
hours worked by and payments made to employees of the Loan Parties have not been
in violation of the Fair Labor Standards Act or any other applicable federal,
state, local or foreign law dealing with such matters to the extent that any
such violation could reasonably be expected to have a Material Adverse Effect.
Except for Disclosed Matters and to the extent that such liability would not
reasonably be expected to have a Material Adverse Effect, all payments due from
any Loan Party, or for which any claim may be made against any Loan Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued in accordance with GAAP as a liability on the books of
such Loan Party. Except as set forth on Schedule 5.14, as of the Closing Date,
no Loan Party nor any of its Subsidiaries is a party to or bound by any material
collective bargaining agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement.
There are no representation proceedings pending or, to the actual knowledge of
any Responsible Officer of any Loan Party, threatened to be filed with the
National Labor Relations Board or other applicable Governmental Authority, and
no labor organization or group of employees of any Loan Party has made a pending
demand for


-55-

--------------------------------------------------------------------------------





recognition which would reasonably be expected to result in a Material Adverse
Effect. The consummation of the transactions contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any Loan
Party is bound to the extent that such would be reasonably expected to result in
a Material Adverse Effect.
5.15    Federal Reserve Regulations.
(a)    No Loan Party nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.
(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to buy or
carry Margin Stock or to extend credit to others for the purpose of buying or
carrying Margin Stock or to refund indebtedness originally incurred for such
purpose in violation of Regulation U or X or (ii) for any purpose that entails a
violation of the provisions of the Regulations of the Board, including
Regulation U or Regulation X.
5.16    [Reserved].
5.17    Use of Proceeds. The proceeds of the Loans will be used in accordance in
all material respects with the terms of the Budget (subject to the permitted
variance) and in compliance with Section 7.10, including, without limitation:
(i) to pay amounts due to Lenders and the Administrative Agent hereunder and
professional fees and expenses (including legal, financial advisor, appraisal
and valuation-related fees and expenses) incurred by Lenders and the
Administrative Agent, including those incurred in connection with the
preparation, negotiation, documentation and court approval of the transactions
contemplated hereby, (ii) payments in respect of the Prepetition Term
Obligations contemplated by the Adequate Protection Order; and (iii) to provide
working capital, and for other general corporate purposes of the Loan Parties,
and to pay administration costs of the Chapter 11 Cases and claims or amounts
approved by the Bankruptcy Court.
5.18    Intellectual Property Matters. Each Loan Party owns, or is licensed to
use, all patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. To the knowledge of each Loan
Party, no claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor to the knowledge of each
Loan Party does the use of such Intellectual Property by each Loan Party
infringe the rights of any Person, except for such claims and infringements
disclosed on Schedule 5.06(a) or that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. The License
Agreement, dated as of February 1, 2009, by and among Geoffrey, LLC, Toys “R” Us
Handelsgesellchaft mbH, Toys “R” Us (Australia) Pty Ltd., Toys “R” Us SARL, Toys
“R” Us GmbH, Toys “R” Us Portugal, Limitada, Toys “R” Us Iberia, SA, Toys “R” Us
AG and Toys “R” Us Limited (the “Europe License”), as amended by


-56-

--------------------------------------------------------------------------------





the First Amendment thereto, dated as of December 21, 2012 (“First Amendment to
Europe License”), is in full force and effect as of the Closing Date. Attached
hereto as Schedule 5.18 is a true, complete and correct copy of the Europe
License and the First Amendment to Europe License. There have been no
amendments, supplements, waivers or other modifications of the Europe License
other than the First Amendment to Europe License, and there are no
understandings or agreements among the parties to the Europe License as amended
by the First Amendment to the Europe License, on the one hand, and any of their
Affiliates, on the other hand, concerning the subject matter thereof except as
expressly set forth therein.
5.19    Security Documents.
(a)    Security Agreement. The provisions of the Interim Bankruptcy Court Order
and Final Bankruptcy Court Order, as applicable, are effective (subject to their
respective terms) to create in favor of the Administrative Agent for the benefit
of the Secured Parties a legal, valid, enforceable and perfected security
interest (subject, in the case of any Collateral, to Liens permitted by
Section 7.01) on all right, title and interest of the respective Loan Parties in
the Collateral described therein (with such priority as provided for in the
Bankruptcy Court Order). No filing or other action will be necessary to perfect
the Liens on any Collateral under the Laws of the United States of America.
5.20    Budget. The Budget was prepared in good faith based on assumptions
believed by the Loan Parties to be reasonable at the time made.
5.21    Anti-Terrorism Law.
(a)    No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation (other than an immaterial violation) of any
applicable law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.
(b)    No Loan Party and, to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or


-57-

--------------------------------------------------------------------------------





(v)    a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
(c)    No Loan Party and, to the knowledge of the Loan Parties, no broker or
other agent of any Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnity obligations with respect to then unasserted claims), each Loan Party
shall, and shall cause each of its Subsidiaries (other than the Excluded JVs, to
the extent they are Subsidiaries) to:
6.01    Financial Statements and Other Information. Furnish to the
Administrative Agent:
(a)    (i) Within one hundred twenty (120) days after the end of each Fiscal
Year of the Borrower, the Consolidated balance sheet and related statements of
operations, and Consolidated statements of cash flows as of the end of and for
such year for the Borrower and its Subsidiaries, all audited and reported on by
independent public accountants of recognized national standing to the effect
that such Consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a Consolidated basis in accordance with GAAP, together with
separate financial statements for each business segment identified on, and as
required by, Schedule 6.01(a) hereto and (ii) simultaneously with the delivery
of the financial statements pursuant to clause (i) hereof, make publicly
available (for so long as Holdings is subject to the reporting requirements
under the Exchange Act) such financial statements (but, to the extent prohibited
by the independent public accountants, excluding the audit report thereto;
provided that if such audit report contains material non-public information, the
Borrower shall use its commercially reasonable efforts to make such information
publicly available simultaneously with the financial statements);
(b)    Within sixty (60) days after the end of each of the first three Fiscal
Quarters of the Borrower, and simultaneously make publicly available (for so
long as Holdings is subject to the reporting requirements under the Exchange
Act), (x) the unaudited Consolidated balance sheet and related statements of
operations for the Borrower and its Subsidiaries, as of the end of and for such
Fiscal Quarter and (y) the unaudited Consolidated balance sheet and related
statements of operations and Consolidated statements of cash flow for the
Borrower and its Subsidiaries for the elapsed portion of the Fiscal Year, in
each case, all certified by one of the


-58-

--------------------------------------------------------------------------------





Borrower’s Responsible Officers as presenting in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a Consolidated basis in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes, together with separate
financial statements for each business segment identified on, and as required
by, Schedule 6.01(a) hereto;
(c)    Promptly after the same become publicly available, copies of (i) all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party with the SEC or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, as the case may be, and (ii) SEC Forms 10-K and 10-Q for Holdings (for
so long as Holdings is subject to the reporting requirements under the Exchange
Act); provided that no delivery shall be required hereunder with respect to each
of the foregoing to the extent that such are publicly available via EDGAR or
other publicly available reporting system;
(d)    Within two weeks after the financial statements of the Borrower are
required to be delivered pursuant to Sections 6.01(a) and 6.01(b), the Borrower
shall participate in a conference call to discuss results of operations of the
Borrower and its Subsidiaries with the Lenders; provided that (i) the Borrower
shall not be required to disclose any information that would be considered to be
material non-public information (as determined by the Borrower in its reasonable
discretion) and (ii) so long as Holdings is an SEC registrant, the participation
by Holdings in quarterly conference calls to discuss results of Holdings’
domestic operations shall be deemed to satisfy the obligations of Borrower under
this Section 6.01(d);
(e)    Promptly upon receipt thereof, copies of all material reports submitted
to any Loan Party by independent certified public accountants in connection with
each annual, interim or special audit of the books of the Loan Parties or any of
their Subsidiaries made by such accountants, including any management letter
commenting on the Loan Parties’ internal controls submitted by such accountants
to management in connection with their annual audit (except such information
that is subject an applicable confidentiality obligation, under contract or
applicable law);
(f)    Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party as an
Agent or any Lender may reasonably request including, without limitation,
evidence of insurance renewals as required under Section 6.06 (except such
information that is subject to attorney-client privilege or would result in a
breach of a confidentiality obligation); provided that the Borrower shall not be
required to disclose any information that (i) constitutes non-financial trade
secrets, (ii) is prohibited by Law or any written confidentiality agreement not
entered into in contemplation hereof or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work product; and
(g)    within forty-five (45) days after the end of each fiscal month of the
Borrower and its Subsidiaries, such reports as are prepared by the Loan Parties’
management for their own use, including the Consolidated balance sheet and
related statements of operations and Consolidated statements of cash flows for
the Borrower and its Subsidiaries, with respect to (A) the balance sheet and
statement of operations, as of the end of and for such fiscal month and the


-59-

--------------------------------------------------------------------------------





elapsed portion of the fiscal year, and (B) the statements of cash flow, for the
elapsed portion of the fiscal year, setting forth in each case, in comparative
form the Consolidated figures for the previous fiscal year; and
(h)    On or before the fifth Business Day following the end of every fiscal
month (for purposes hereof, each calendar week being deemed to end on Friday), a
13-Week Projection (together with a reconciliation of actual results to
forecasted results for the immediately preceding month);
(i)    Beginning with the second full fiscal month after the Closing Date, on or
before the fifth Business Day following the end of every fiscal month (for
purposes hereof, each calendar week being deemed to end on Friday), a detailed
calculation, in a form reasonably acceptable to the Administrative Agent, of the
Cumulative Net Cash Flow Before DIP ABL Draw/Paydown for the applicable period
beginning on the first day of the second preceding fiscal month and ending on
the second preceding Test Date, with a certificate of a Financial Officer of the
Lead Borrower certifying as to the compliance under Section 7.17 for such fiscal
month.
(j)    promptly after the same are available and to the extent feasible not
later than two (2) days prior to the filing thereof (other than in exigent
circumstances in which case as soon as practicable), all pleadings, motions,
applications and any other documents to be filed by or on behalf of the Loan
Parties and any other written reports given to the US Trustee and to any
official committee relating to the operations, business, assets, properties or
financial condition of the Loan Parties; and
(k)    the financial statements and other information required by Section 4.1 of
the Guarantee, dated as of October 24, 2014, among Wayne and Bank of America,
N.A. (without giving effect to any subsequent amendment, supplement or other
modification thereto), as and when required thereby.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent shall be


-60-

--------------------------------------------------------------------------------





entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” For the avoidance of doubt, the financial statements and
other information delivered pursuant to Section 6.01(g) shall not be Public Side
Information. The Loan Parties shall be under no obligation to make any document
PUBLIC, other than the information contemplated by Sections 6.01(a) – (c). Upon
request, the Borrower shall provide courtesy copies by email to the legal and
financial advisors to the Administrative Agent (but not to any Lender) of any
Borrower Materials made available on the Platform.
6.02    Notices of Material Events. Furnish to the Administrative Agent prompt
written notice of the occurrence of any of the following after any Responsible
Officer of the Borrower obtains knowledge thereof:
(a)    a Default or Event of Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (i) against any Loan Party or any
Subsidiary of Holdings thereof that has a reasonable likelihood of adverse
determination and, if so adversely determined, would reasonably be expected to
result in a Material Adverse Effect (other than the Chapter 11 Cases) or (ii)
with respect to any Loan Document, and in each case any material development
with respect thereto;
(c)    an ERISA Event that, alone or together with any other ERISA Events that
have occurred, would reasonably be expected to result in a Material Adverse
Effect;
(d)    any development that results in a Material Adverse Effect;
(e)    any change in any Loan Party’s chief executive officer or chief financial
officer;
(f)    entry into and any material amendments, restatements, supplements or
other modifications to the ABL Loan Documents; and
(g)    the discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.
6.03    Existence; Conduct of Business. Do all things necessary to comply with
its Charter Documents in all material respects, and to preserve, renew and keep
in full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, amalgamation,
liquidation or dissolution or other transaction permitted under Article VII.


-61-

--------------------------------------------------------------------------------





6.04    Payment of Obligations. Promptly pay, discharge or otherwise satisfy as
the same shall become due and payable all of its financial obligations arising
after the Petition Date, except where (i) the amount or validity is being
contested in good faith, (ii) non-payment thereof is permitted under the
Bankruptcy Code or order of the Bankruptcy Court, or (iii) failure to make such
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
6.05    Maintenance of Properties. Keep and maintain all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear, casualty loss and condemnation excepted), except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect
and except for Store closings and Asset Sales permitted pursuant to Section
7.05.
6.06    Insurance.
(a)    (i) Maintain insurance with financially sound and reputable insurers (or,
to the extent consistent with business practices in effect on the Closing Date,
a program of self-insurance) on such of its property and in at least such
amounts and against at least such risks as is consistent with business practices
in effect on the Closing Date or as otherwise determined by the Responsible
Officers of the Loan Parties acting reasonably in their business judgment,
including public liability insurance against claims for personal injury or death
occurring upon, in or about or in connection with the use of any properties
owned, occupied or controlled by it; (ii) maintain such other insurance as may
be required by law; and (iii) furnish to the Administrative Agent, promptly
following written request, full information as to the insurance carried.
(b)    If any portion of any Real Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then the Borrower shall, or shall
cause each applicable Loan Party to (i) maintain or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) no later than 90 days
(as such period may be extended in the reasonable discretion of the
Administrative Agent) after the Closing Date (or the day such insurance is
obtained, renewed or extended in the case of such insurance obtained, renewed or
extended after the Closing Date), deliver to the Administrative Agent evidence
of such compliance in form and substance reasonably acceptable to the
Administrative Agent, including, without limitation, evidence of annual renewals
of such insurance.
6.07    Books and Records; Inspection Rights; Accountants.
(a)    Keep proper books of record and account in accordance with GAAP and in
which full, true and correct entries are made of all applicable dealings and
transactions in


-62-

--------------------------------------------------------------------------------





relation to its business and activities and permit any representatives
designated by an Agents, upon reasonable prior notice, to visit and inspect its
properties, to discuss its affairs, finances and condition with its officers and
independent accountants (so long as a representative of the Borrower is afforded
an opportunity to be present) and to examine and make extracts from its books
and records, all for such reasonable times and as often as reasonably requested;
provided that the Borrower shall not be required to disclose any information
that (i) constitutes non-financial trade secrets, (ii) is prohibited by Law or
any written confidentiality agreement not entered into in contemplation hereof
or (iii) is subject to attorney-client or similar privilege or constitutes
attorney work product.
(b)    Shall at all times retain independent certified public accountants of
national standing and shall instruct such accountants to cooperate with, and be
available to, the Agents or their representatives to discuss the annual audited
statements, the financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
accountants for such audited Statements, as may be raised by the Agents;
provided that a representative of the Borrower shall be given the opportunity to
be present at all such discussions.
6.08    Compliance with Laws. Comply with (i) all Applicable Laws and the orders
of any Governmental Authority, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect or such compliance is stayed by the Chapter 11 Cases and (ii) the
Bankruptcy Court Orders in all material respects.
6.09    Use of Proceeds. Shall use the proceeds of the Loans in accordance in
all material respects with the terms of the Budget (subject to the permitted
variance), including, without limitation: (i) to pay amounts due to Lenders and
the Agents hereunder and professional fees and expenses (including legal,
financial advisor, appraisal and valuation-related fees and expenses) incurred
by Lenders and the Agents, including those incurred in connection with the
preparation, negotiation, documentation and court approval of the transactions
contemplated hereby, (ii) payments in respect of the Prepetition Term
Obligations contemplated by the Adequate Protection Order, and (iii) to provide
working capital, and for other general corporate purposes of the Loan Parties,
and to pay administration costs of the Chapter 11 Cases and claims or amounts
approved by the Bankruptcy Court.
6.10    Additional Collateral; Additional Guarantors: Additional Covenants.
(a)    Subject to the terms of the Intercreditor Agreement and this
Section 6.10, with respect to any property acquired after the Closing Date by
any Loan Party that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject, promptly (and in any event within 30
days after the acquisition thereof) (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall reasonably deem necessary or advisable to
grant to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on the Collateral subject to no Liens other


-63-

--------------------------------------------------------------------------------





than Permitted Liens and (ii) take all actions necessary to cause such Liens to
be duly perfected to the extent required by such Security Documents in
accordance with all applicable law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative
Agent. Subject to the terms of the Intercreditor Agreement, the Borrower shall
otherwise take such actions and execute and/or deliver to the Collateral Agent
such documents as the Administrative Agent or the Collateral Agent shall
reasonably require to confirm the validity, perfection and priority of the Liens
of the Security Documents on such after-acquired properties. Prior to the
Discharge of ABL Obligations, (i) the requirements of this Section 6.10(a) to
deliver any Collateral constituting ABL Priority Collateral to the Collateral
Agent shall be deemed satisfied by the delivery of such Collateral to the ABL
Collateral Agent as bailee for the Collateral Agent pursuant to the
Intercreditor Agreement and (ii) solely in the case of any property that
constitutes ABL Priority Collateral, the Borrower shall, and shall cause each
domestic Subsidiary to, comply with the requirements of this Section 6.10(a)
with respect to the Obligations hereunder only to the same extent that the
Borrower and such Subsidiaries are required to comply with provisions analogous
to this Section 6.10(a) with respect to the ABL Credit Agreement Obligations in
the ABL Credit Agreement (which excludes, for the avoidance of doubt, the
Canadian Pledge, the Geoffrey Collateral and all Real Property).
(b)    Subject to the terms of the Intercreditor Agreement, with respect to any
Person that is or becomes a Subsidiary after the Closing Date, cause such
Subsidiary (other than any Excluded Subsidiary or Foreign Subsidiary), within
ten (10) Business Days after such Subsidiary is formed or acquired or becomes a
Subsidiary, (i) to execute the joinder agreements to the Guarantee and the
Security Agreement, substantially in the forms annexed thereto and (ii) to take
all actions necessary in the reasonable opinion of the Administrative Agent or
the Collateral Agent to cause the Liens created by the Security Agreement to be
duly perfected to the extent required by such agreement in accordance with all
applicable law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent.
6.11    Security Interests; Further Assurances. Subject to the terms of the
Intercreditor Agreement, promptly, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which an Agent or
the Required Lenders shall reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties
(to the extent required by this Agreement). The Loan Parties also agree to
provide each Agent, from time to time promptly following the reasonable request
of such Agent, evidence reasonably satisfactory to each such Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents. Prior to the Discharge of ABL Obligations, (i) the
requirements of this Section 6.11 to deliver any Collateral constituting ABL
Priority Collateral to the Collateral Agent or to provide control agreements
over pledged accounts (other than accounts of Wayne) shall be deemed satisfied
by the delivery of such Collateral to the ABL Collateral Agent as bailee for the
Collateral Agent pursuant to the Intercreditor Agreement or perfection by
control by the ABL Collateral Agent over such account and (ii) solely in the
case of any property that constitutes ABL Priority Collateral (which excludes,
for the avoidance of doubt, the Canadian Pledge, the Geoffrey Collateral and all
Real Property), the Borrower shall, and shall cause each domestic Subsidiary to,
comply with the requirements of this Section 6.11 with respect to the
Obligations hereunder only to the same extent that the Borrower and such
Subsidiaries are required to comply with provisions analogous to this Section
6.11 with respect to the ABL Credit Agreement Obligations


-64-

--------------------------------------------------------------------------------





in the ABL Credit Agreement. With respect to any Real Property with a fair
market value greater than $2.5 million constituting Collateral, notwithstanding
that the Agents and/or the Lenders may already have a perfected Lien therein
pursuant to the Bankruptcy Court Order, the Loan Parties also agree, upon the
request of the Administrative Agent, to enter into and deliver and authorize the
Administrative Agent to record Mortgages with respect to all such parcels of
Real Property no later than 90 days after the Closing Date or, if later, 45 days
following request therefor (in each case as such period may be extended in the
reasonable discretion of the Administrative Agent). Within the timeframes set
forth on Schedule 6.11, or by such later date as the Administrative Agent may
agree, the Loan Parties shall cause the actions set forth on Schedule 6.11 to be
taken.
6.12    Information Regarding Collateral.
(a)    Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office or principal place of
business, (iii) in any Loan Party’s identity or organizational structure, (iv)
in any Loan Party’s organizational identification number, if any, or (v) in any
Loan Party’s jurisdiction of organization (in each case, including by merging
with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), unless all filings,
publications and registrations have been made under the UCC or other Applicable
Law that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest
with the priority required by the Intercreditor Agreement (subject only to
Permitted Liens having priority by operation of Applicable Law) in all the
Collateral for its own benefit and the benefit of the Secured Parties. Each Loan
Party agrees to promptly provide the Collateral Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence. Each Loan Party also agrees to promptly notify the Collateral Agent of
any change in the location of any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
in excess of $100,000 in value is located (including the establishment of any
such new office or facility). Prior to the Discharge of ABL Obligations and
solely in the case of any Collateral constituting ABL Priority Collateral (which
excludes, for the avoidance of doubt, the Canadian Pledge, the Geoffrey
Collateral and all Real Property), the Borrower shall, and shall cause each
domestic Subsidiary to, comply with the requirements of this Section 6.12 with
respect to the Obligations hereunder only to the same extent that the Borrower
and such Subsidiaries are required to comply with provisions analogous to this
Section 6.12 with respect to the ABL Credit Agreement Obligations in the ABL
Credit Agreement.
(b)    Deliver to the Administrative Agent and the Collateral Agent, promptly
following reasonable request, such information reasonably deemed by the
Administrative Agent or the Collateral Agent necessary to obtain or maintain (to
the extent provided in the applicable Security Document) a valid, perfected Lien
on all Collateral acquired after the Closing Date to the extent required under
the Security Documents.


-65-

--------------------------------------------------------------------------------





6.13    Lender Calls. The Loan Parties and/or their advisors, as applicable
(including appropriately senior members of management with respect to clause (c)
below), shall host the following telephonic conference calls with the
Administrative Agent, the Lenders, and their advisors:
(a)    Promptly following the delivery of each variance report pursuant to
Section 6.01(h), a call to discuss the contents of such variance report;
(b)    a weekly call (at a time to be mutually agreed) with the Administrative
Agent and its advisors (which may be joint with the agent and advisors under the
ABL Credit Agreement) to discuss contemplated lease rejections and any related
going out of business sales, which will include a discussion of the cost benefit
analysis with respect to any contemplated lease rejection dates and the
maximization of value of inventory and any other assets with respect to any
stores contemplated to be closed; and
(c)    No less frequently than monthly, a call to discuss the Budget and
Budget-related initiatives (including SG&A and Capital Expenditures).
6.14    Access to Information. Promptly deliver all information reasonably
requested by the Administrative Agent (whether directly or through its advisors)
in connection with the Restructuring; provided that, notwithstanding anything to
the contrary in this Section 6.14, none of the Borrower or any of the
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (x) constitutes non-registered Intellectual Property or
non-financial trade secrets, (y) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law or any binding agreement or (z) is
subject to attorney-client or similar privilege or constitutes attorney work
product.
6.15    Maintenance of Ratings. Use commercially reasonable efforts to obtain
within 60 days of the Petition Date and maintain (i) a public corporate family
rating of the Borrower and a rating of the term loan credit facility provided
hereunder, in each case from Moody’s, and (ii) a public corporate credit rating
of the Borrower and a rating of the term loan credit facility provided
hereunder, in each case from S&P (it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the
Borrower of customary rating agency fees and cooperation with information and
data requests by Moody’s and S&P in connection with their ratings process).
6.16    Revisions to Budget. Not later than January 31, 2018, the Loan Parties
will propose revisions to the Budget (as so revised, the “Revised Budget”),
which may include reductions (but not increases) to SG&A, capital expenditures
and/or other cash outlays that, together with a revised projections of receipts
in light of results since the Petition Date, reasonably calculated in good faith
to achieve, over a reasonable timeframe, go-forward liquidity not less than that
contemplated by the existing Budget. The Loan Parties and their professional
advisors shall consult in good faith with designated representatives of the
Lenders and the Lenders’ financial advisors in connection with preparation of
the Revised Budget.


-66-

--------------------------------------------------------------------------------





ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnity obligations with respect to unasserted claims), the Loan Parties shall
not, nor shall any Loan Party permit any of its Subsidiaries (other than the
Excluded JVs, to the extent they are Subsidiaries) to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of
their assets, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):
(a)    Liens imposed by law for Taxes that are not required to be paid pursuant
to Section 6.04;
(b)    Statutory or common law Liens of landlords, sublandlords, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by Applicable Law, (i) arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days, (ii) (A)
that are being contested in good faith by appropriate proceedings, (B) the
applicable Loan Party or Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (C) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation or (iii) the existence of which would not reasonably be
expected to result in a Material Adverse Effect;
(c)    Liens provided in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;
(d)    deposits to secure or relating to the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds (and Liens arising in accordance with Applicable Law in connection
therewith), and other obligations of a like nature, in each case in the ordinary
course of business;
(e)    Liens securing judgments that do not constitute an Event of Default under
Section 8.01(e);
(f)    easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way, development, site plan or similar agreements
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of a Loan Party and such other
minor title defects, or survey matters that are disclosed by current surveys,
but that, in each case, do not interfere with the current use of the Property in
any material respect;
(g)    (i) Liens existing on the Petition Date on any property or assets of a
Loan Party or its Subsidiaries securing the Prepetition Term Obligations or set
forth on Schedule 7.01(g); (ii) the Carve-Out; (iii) Liens pursuant to the
Bankruptcy Court Orders, the CCAA DIP Orders or the Adequate Protection Orders;
(iv) Liens on the Collateral ranking pari passu with the Liens securing the
Obligations to secure Wayne Loans and/or TRU Canada Loans; and (v) Liens
existing on the Petition Date or granted as adequate protection on the assets of
Giraffe Junior Holdings, LLC and Propco II to secure the Indebtedness of such
entities existing as of the Petition Date;


-67-

--------------------------------------------------------------------------------





(h)    (i) Liens on fixed or capital assets acquired by any Loan Party or any
Subsidiary to secure obligations permitted under Section 7.03(f) so long as (A)
such Liens and the Indebtedness secured thereby are incurred prior to or within
ninety days after such acquisition or the completion of the construction or
improvement thereof (other than refinancings thereof permitted hereunder), (B)
the Indebtedness secured thereby does not exceed 100% of the cost of acquisition
or improvement of such fixed or capital assets, (C) [Reserved], and (D) such
Liens shall not extend to any other property or assets of the Loan Parties
(other than (x) upon or in after-acquired property that is affixed or
incorporated into the property covered by such Lien or any proceeds or products
thereof or (y) assets subject to any cross-collateralization of obligations owed
to the holder of such Lien with respect to any capitalized leases) and (ii)
Liens incurred in connection with sale leaseback transactions of fixed or
capital assets as long as such Liens shall not violate the terms of the
Indentures and the proceeds are applied in accordance with Section 7.08;
(i)    (ii) Liens on Collateral having the priority set forth in the
Intercreditor Agreement securing Indebtedness incurred pursuant to Section
7.03(b) and (e) and (ii) other obligations in accordance with the terms of the
Intercreditor Agreement;
(j)    landlords’ and lessors’ Liens in respect of rent not in default for more
than sixty days or the existence of which, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
(k)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;
(l)    [Reserved];
(m)    Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with any Investment
permitted pursuant to Section 7.02(m);
(n)    Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party or a Subsidiary thereof;
(o)    Liens in favor of customs and revenues authorities imposed by Applicable
Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than sixty (60) days, (ii) (A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;


-68-

--------------------------------------------------------------------------------





(p)    Liens placed on any of the assets of a Foreign Subsidiary securing
Indebtedness or other obligations not otherwise prohibited hereunder;
(q)    any interest or title of a licensor, sublicensor, lessor or sublessor
under any license or operating or true lease agreement; provided that no such
lease or sublease shall constitute a Capital Lease Obligation;
(r)    licenses, sublicenses, leases or subleases granted to third Persons in
the ordinary course of business which do not (i) interfere in any material
respect with the business of Holdings, the Borrower and the Subsidiaries, taken
as a whole or (ii) secure any debt for borrowed money;
(s)    the replacement, extension or renewal of any Permitted Lien; provided
that such Lien shall at no time be extended to cover any assets or property
other than such assets or property subject thereto on the Petition Date or the
date such Lien was incurred (or upon or in after-acquired property that is
affixed or incorporated into the property covered by such Lien or any proceeds
or products thereof or assets subject to any cross-collateralization of
obligations owed to the holder of such Lien with respect to any capitalized
leases), as applicable;
(t)    Liens on insurance policies and the proceeds thereof incurred in the
ordinary course of business in connection with the financing of insurance
premiums; provided that such Liens shall be limited only to the insurance
policies and proceeds of such insurance premiums;
(u)    [Reserved];
(v)    Liens arising by operation of law under Article 4 of the UCC (or, with
respect to the assets of any Foreign Subsidiary of the Borrower organized under
the Laws of Canada, any similar Laws in Canada) in connection with collection of
items provided for therein;
(w)    Liens arising by operation of law under Article 2 of the UCC (or, with
respect to the assets of any Foreign Subsidiary of the Borrower organized under
the Laws of Canada, any similar Laws in Canada) in favor of a reclaiming seller
of goods or buyer of goods;
(x)    Liens on deposit accounts or securities accounts in connection with
overdraft protection and netting services in the ordinary course of business;
(y)    security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;
(z)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and Investments permitted pursuant to Section 7.02; provided that such Liens (i)
attach only to such Investments and (ii) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing;


-69-

--------------------------------------------------------------------------------





(aa)    with respect to any Real Property located in Canada, any rights,
reservations, limitations and conditions contained in the grant from the Crown
or any Crown Patent;
(bb)    Liens relating to Indebtedness permitted by Section 7.03(r) that comply
with the provisions of Section 7.03(r);
(cc)    Liens in favor of a financial institution encumbering deposits
(including the right of setoff) held by such financial institution in the
ordinary course of business in respect of Indebtedness permitted hereunder and
which are within the general parameters customary in the banking industry;
(dd)    Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties (other than the Sponsors (other
than Holdings and any of its Subsidiaries)) in the ordinary course of business;
and
(ee)    Liens on assets not otherwise permitted by this Section 7.01; provided
that the aggregate outstanding principal amount of the obligations secured by
such Liens shall not exceed (as to all Loan Parties) $25.0 million at any one
time;
(ff)    Liens created under the Loan Documents;
(gg)    [Reserved];
(hh)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any Subsidiary in the ordinary course of business permitted by this
Agreement;
7.02    Investments. Make any Investments, except:
(a)    Investments held by any Loan Party or a Subsidiary thereof in the form of
Cash Equivalents;
(b)    Investments (i) of any Loan Party in any Subsidiary Guarantor, (ii) of
any Subsidiary Guarantor in the Borrower or any other Subsidiary Guarantor,
(iii) of up to $10.0 million in one or more Non-Guarantor Subsidiaries (other
than a Propco Subsidiary) by the Borrower and/or one or more Subsidiary
Guarantors at any time outstanding, (iv) of a Non- Guarantor Subsidiary (other
than a Propco Subsidiary) in another Non-Guarantor Subsidiary, (v) consisting of
the Wayne Loans and/or the TRU Canada Loans and (vi) of any Non-Guarantor
Subsidiary in any Loan Party; provided that in the case of Investments in the
form of Indebtedness, all such Indebtedness shall be evidenced by promissory
notes;
(c)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case, in the ordinary course of business;
(d)    Indebtedness permitted by Section 7.03(d);


-70-

--------------------------------------------------------------------------------





(e)    Hedge Agreements permitted by Section 7.03(e);
(f)    non-cash consideration received in any asset sale permitted by
Section 7.05;
(g)    transactions permitted by Section 7.04 and Investments constituting loans
or advances by the Borrower to Holdings in lieu of dividends or other
distributions otherwise permitted pursuant to Section 7.06;
(h)    [Reserved];
(i)    Investments existing or contemplated on the Petition Date and set forth
on Schedule 7.02(i), and refinancings thereof on substantially the same terms;
(j)    loans or advances to employees for the purpose of travel, entertainment
or relocation in the ordinary course of business; provided that all such loans
or advances to employees shall not exceed $2.5 million in the aggregate at any
time, and determined without regard to any write-downs or write-offs thereof;
(k)    capitalization or forgiveness of any Indebtedness owed to a Loan Party by
another Loan Party, excepting by Wayne or any Subsidiary thereof of obligations
of Borrower or any other Subsidiary of Borrower;
(l)    to the extent permitted by Applicable Law, notes from officers and
employees of a Loan Party issued by such officers and employees in exchange for
equity interests of Toys “R” Us Holdings, Inc. purchased by such officers or
employees pursuant to a stock ownership of purchase plan or compensation plan;
(m)    other Investments in non-Affiliates of the Loan Parties, including
Permitted Acquisitions but excluding other Acquisitions, an amount not to exceed
$25.0 million, in the aggregate outstanding at any time, determined without
regard to any write-downs or write-offs thereof;
(n)    [Reserved];
(o)    [Reserved];
(p)    Investments consisting of the posting of letters of credit, guarantees or
cash collateral to secure obligations of TRU (Vermont), Inc. in respect of
insurance policies issued in favor of Holdings and its domestic Subsidiaries, in
each case relating to or for the benefit of the Borrower and its Subsidiaries in
the ordinary course of business not to exceed $10.0 million at any time
outstanding;


-71-

--------------------------------------------------------------------------------





(q)    Investments (i) required to be made pursuant to the organizational
documents of SALITRU Associates JV as in effect on the Petition Date, and (ii)
other Investments in SALITRU Associates JV and SAJV Holdings, LLC in an
aggregate amount not to exceed $10.0 million at any one time outstanding; and
(r)     Investments in the form of loans or advances by any Loan Party that is a
Debtor in the Cases to Holdings in an amount necessary for Holdings to pay
Permitted Holdings Expenses consistent with the Budget; provided that the claims
in respect of such loans constitute allowed superpriority administrative expense
claims against Holdings pursuant to Bankruptcy Code Sections 364(c)(1), 503 and
507 and are secured by Liens that are junior only to any third-party
debtor-in-possession financing of Holdings.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form (or (i) in assets that may be used in those businesses in which
the Loan Parties and their Subsidiaries are permitted to be engaged under
Section 7.04(b) and have at least the same fair market value or (ii) in
Marketable Securities with at least the same fair market value; provided that
such Marketable Securities are otherwise permitted by this Section 7.02 or such
Marketable Securities are liquidated within 45 days) as the original Investment
to such Loan Party.
7.03    Indebtedness and Disqualified Capital Stock. Create, incur, assume or
suffer to exist any Indebtedness or Disqualified Capital Stock, except:
(a)    Indebtedness created under (I) the Loan Documents; and (II) (y) Wayne
Loans; and (z) TRU Canada Loans, in the case of this clause (z) in an aggregate
principal amount at any time outstanding not to exceed $75,000,000; provided, in
the case of clauses (y) and (z), if requested by the Agent, the lender
thereunder shall enter into an intercreditor agreement in form and substance
reasonably acceptable to the Agent providing for the pari-passu treatment of
such Indebtedness and the Obligations and Agent’s exclusive control of remedies
with respect to the Collateral pending payment in full of the Obligations.
(b)    Indebtedness under the ABL Credit Documents in an aggregate principal
amount not to exceed $2,300,000,000; provided that, the aggregate principal
amount of Indebtedness incurred under this clause (b) by the Canadian Borrower
(as defined in the ABL Credit Agreement) or any borrower under the ABL Credit
Agreement which is not organized under the laws of the United States, any state
thereof or the District of Columbia, shall not exceed $300,000,000;
(c)    Indebtedness outstanding or contemplated on the Closing Date and listed
on Schedule 7.03(c), including any modification, replacement, refinancing,
refunding, renewal or extension thereof to the extent indicated on Schedule
7.03(c); provided that after giving effect thereto (i) the principal amount of
such Indebtedness is not greater than the aggregate principal amount of
Indebtedness being refinanced, plus (x) the amount of any interest, premiums or
penalties required to be paid thereon and (y) fees and expenses associated
therewith, (ii) if the final maturity date of such Indebtedness is prior to the
Maturity Date, the result of such


-72-

--------------------------------------------------------------------------------





refinancing shall not be an earlier maturity date or decreased weighted average
life (other than nominal amortization), and (iii) if the final maturity date of
such Indebtedness is after the Maturity Date, the result of such extension shall
not be a maturity date earlier than the Maturity Date;
(d)    guarantees by (i) any Loan Party of Indebtedness or obligations of the
Loan Parties arising in the ordinary course of business of any other Loan Party
and (ii) any Foreign Subsidiary (other than Toys “R” Us (Canada) Ltd. / Toys “R”
Us (Canada) Ltee.) of Indebtedness of any other Foreign Subsidiary;
(e)    obligations (contingent or otherwise) of a Loan Party or any Subsidiary
thereof existing or arising under any Hedge Agreement; provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business (including on behalf of another Loan Party or Subsidiary of a Loan
Party) and not for speculative purposes;
(f)    Indebtedness in respect of Capital Lease Obligations and purchase money
obligations incurred after the Petition Date for fixed or capital assets in an
aggregate amount outstanding at any time not to exceed $100.0 million, and
within the limitations set forth in Section 7.01(h) (including any such
Indebtedness or purchase money obligations assumed pursuant to Section 7.02(h))
and refinancings of any such Indebtedness; provided that after giving effect
thereto the principal amount of such Indebtedness is not greater than the
aggregate principal amount of Indebtedness being refinanced, plus (x) the amount
of any interest, premiums or penalties required to be paid thereon, and (y) fees
and expenses associated therewith; and provided, further, for purposes of
calculating Cumulative Net Cash Flow Before DIP ABL Draw/Paydown, the entire
aggregate amount of such Capitalized Lease Obligations or purchase money
obligations shall be treated as disbursements made on the date such transaction
is entered into (and any subsequent lease payments not in excess of such amount
shall be excluded in calculating Cumulative Net Cash Flow Before DIP ABL
Draw/Paydown).
(g)    Indebtedness permitted by Section 7.02(b);
(h)    Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(i)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business;
(j)    indemnification, adjustment of purchase price, earn-out or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets of a Loan Party or any of
its Subsidiaries or Equity Interests of a Subsidiary thereof, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in
contemplation of any such acquisition; provided that in the case of a
disposition, the maximum aggregate liability in respect of all such obligations
outstanding under this subsection (j) shall at no time exceed the gross proceeds
actually received by a Loan Party and its Subsidiaries in connection with such
disposition;


-73-

--------------------------------------------------------------------------------





(k)    [Reserved];
(l)    [Reserved];
(m)    [Reserved];
(n)    [Reserved];
(o)    without duplication, non-cash accruals of interest, accretion or
amortization of original issue discount and/or pay-in-kind interest on
Indebtedness otherwise permitted to be incurred under this Agreement;
(p)    [Reserved];
(q)    [Reserved];
(r)    Indebtedness relating to letters of credit obtained (i) in the ordinary
course of business or (ii) in connection with the purchase of inventory from
suppliers located outside the United States and Canada;
(s)    Indebtedness constituting Investments permitted under Section 7.02;
(t)    other Indebtedness in an aggregate principal amount not to exceed $25.0
million.
(u)    guarantee obligations incurred in the ordinary course of business
(including in respect of construction or restoration activities) in respect of
trade obligations of (or to) suppliers, customers, franchisees, lessors and
licensees;
(v)    [Reserved];
(w)    advances made by non-Affiliate landlords to finance tenant improvements
of Real Property in the ordinary course of business; and
(x)    Indebtedness incurred by the Borrower in an amount up to the amount of
any cash equity contribution or investment of cash by Holdings to the Borrower.
7.04    Fundamental Changes.
(a)    Merge or amalgamate into or consolidate with any other Person, or permit
any other Person to merge or amalgamate into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing or would arise therefrom, (i) any Subsidiary may liquidate, dissolve,
consolidate, amalgamate or merge into a Loan Party in a transaction in which a
Loan Party is the surviving Person, (ii) any Subsidiary that is not a Loan Party
may liquidate, dissolve, consolidate, amalgamate or merge into any Subsidiary
that is not a Loan Party, (iii) any Loan Party (other than the Borrower) may
amalgamate or merge with or into any other Loan Party and (iv) transactions
permitted by Sections 7.02 or 7.05 may be consummated in the form of a merger,
amalgamation or consolidation.


-74-

--------------------------------------------------------------------------------





(b)    Engage, to any material extent, in any business other than businesses of
the type conducted by such Loan Party on the date of execution of this Agreement
and businesses reasonably related thereto and those complementary or ancillary
thereto.
7.05    Asset Sales. Make any Asset Sales, except:
(a)    sales of obsolete, damaged or worn out property or, in the judgment of a
Loan Party, property no longer useful or necessary in its business or that of
any Subsidiary, whether now owned or hereafter acquired, in each case in the
ordinary course of business;
(b)    Liens permitted under Section 7.01 and transactions permitted by
Sections 7.02, 7.04(a), 7.06 and 7.08;
(c)    licensed departments and leases, subleases, licenses and sublicenses of
real or personal property, in each case in the ordinary course of business,
excluding exclusive licenses of intellectual property;
(d)    sales of assets by a Loan Party or any of its Subsidiaries to (i) any of
such Person’s Subsidiaries or (ii) another Loan Party or its Subsidiaries;
provided that if the transferor in such a transaction is a Loan Party, then the
transferee must be a Loan Party;
(e)    [Reserved];
(f)    sales or forgiveness of accounts in the ordinary course of business or in
connection with the collection or compromise thereof;
(g)    leasing of Real Property that is no longer used in the business of the
Loan Parties;
(h)    (I) Asset Sales (other than of Geoffrey Collateral) by a Loan Party and
or any of its Subsidiaries not otherwise permitted under this Section 7.05 in an
aggregate amount not to exceed $20,000,000 and/or (II) the sale of the
Borrower’s corporate headquarters located in Wayne, New Jersey; provided that,
with respect to any Asset Sale pursuant to this clause (h), (i) at the time of
such Asset Sales, no Event of Default shall exist or would result from such
Asset Sale, (ii) the consideration paid for such asset shall be paid to such
Loan Party or such Subsidiary at least 75% in cash or Cash Equivalents, (iii)
100% of the Net Cash Proceeds from such Asset Sale are applied in accordance
with Section 2.03, promptly following the receipt of such Net Cash Proceeds and
(iv) any such sales shall be for fair market value (as determined in good faith
by the Borrower).
(i)    any disposition of Real Property to a Governmental Authority as a result
of a condemnation of such Real Property;
(j)    dispositions described on Schedule 7.05;


-75-

--------------------------------------------------------------------------------





(k)    issuances of equity by Foreign Subsidiaries to qualifying directors of
such Foreign Subsidiaries;
(l)    the sales of Real Property, inventory, fixtures and related assets in
connection with up to 22.5% of the Borrower’s operating Stores as of the Closing
Date which are closed or to be closed (including through “going out of business”
sales) by the Borrower after the Petition Date; provided that (i) all such sales
(A) of inventory are made in accordance with customary liquidation agreements
with professional liquidators, and (B) of other assets, are made on arm’s-length
terms, and (ii) the Net Proceeds thereof are applied in accordance with Section
2.03(b);
(m)    [Reserved];
(n)    exchanges or swaps of equipment owned or leased by any Loan Party or a
Subsidiary for other equipment; provided that (i) such exchange or swap shall be
made for substantially equivalent fair value, (ii) the equipment so exchanged or
swapped must be replaced with equipment reasonably concurrently with such
exchange or swap and (iii) all Net Cash Proceeds, if any, received in connection
with any such exchange or swap shall be applied to the Obligations pursuant to
Section 2.03(b) hereof;
(o)    swaps or exchanges of Real Property, Stores or Store leases owned by any
Loan Party or a Subsidiary for other Real Property, Stores or Store leases;
provided that (i) such swap or exchange shall be made for substantially
equivalent fair value, (ii) the Real Property, Store or Store lease swapped or
exchanged shall be replaced with Real Property, Stores or Store leases
reasonably concurrently with such swap or exchange, (iii) if the swap or
exchange is in respect of Real Property, the replacement property must be Real
Property and such Real Property shall become Term Priority Collateral, and (iv)
all Net Cash Proceeds, if any, received in connection with any such exchange or
swap shall be applied to the Obligations pursuant to Section 2.03(b) hereof; and
(p)    sales of Real Property, Stores or Store leases by any Loan Party or a
Subsidiary thereof for fair market value, all or a portion of the net proceeds
of which are to be used in connection with a relocation of such Real Property,
Stores or Store leases to an identified site that is under contract. All Net
Cash Proceeds, if any, received in connection with any such relocation in excess
of the portion applied in connection with such relocation shall be applied to
the Obligations pursuant to Section 2.03(b) hereof.
Notwithstanding anything contained herein to the contrary, (I) the application
of net proceeds of any sale of assets constituting a sale leaseback transaction
(other than with respect to Real Property) shall be applied in accordance with
Section 7.08 and (II) no Equity Interests of any Guarantor shall be sold or
otherwise disposed of without the prior written consent of the Required Lenders.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
(a)    (i) each Subsidiary of a Loan Party may make Restricted Payments to its
direct equity holders and (ii) any Non-Guarantor Subsidiary may make Restricted
Payments to another Non-Guarantor Subsidiary;
(b)    the Loan Parties and each Subsidiary thereof may declare and make
dividend payments or other distributions payable solely in the stock or other
Equity Interests of such Person;


-76-

--------------------------------------------------------------------------------





(c)    to the extent actually used by Holdings to pay such expenses, the Loan
Parties and their Subsidiaries may make Restricted Payments to or on behalf of
Holdings in an amount necessary to pay Permitted Holdings Expenses that are
allocable and chargeable to the Loan Parties in accordance with Holdings’
ordinary course practice;
(d)    Permitted Tax Distributions to Holdings, so long as Holdings uses such
distributions to pay its taxes;
(e)    [Reserved];
(f)    other transactions constituting Restricted Payments and expressly
permitted by Section 7.02(p), (q), (r), or Section 7.07(l); and
(g)    Restricted Payments described on Schedule 7.05;
7.07    Transactions with Affiliates. Sell, lease or otherwise transfer or
license any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or provide any service to, or enter into any contract,
agreement or understanding, or otherwise engage in any other transactions with,
any of its Affiliates, except that the following shall be permitted:
(a)    transactions between or among the Loan Parties and their Subsidiaries not
prohibited hereunder; provided, that any such transaction involving one or more
Loan Parties, on the one hand, and one or more Non-Loan Parties, on the other
hand, shall be on terms and conditions, taken as a whole, not less favorable to
each such Loan Party than could be obtained on an arm’s-length basis from
unrelated third parties in the good faith judgment of the Borrower, or in the
ordinary course of business of such Loan Party.
(b)    [Reserved];
(c)    [Reserved];
(d)    other transactions specifically permitted under Sections 7.02(p) or (q);
(e)    payment of reasonable compensation to directors, officers and employees
for services actually rendered to any such Loan Party or any of its Subsidiaries
and indemnification arrangements;
(f)    stock option and compensation plans of the Loan Parties and their
Subsidiaries;
(g)    employment contracts with officers and management of the Loan Parties and
their Subsidiaries;


-77-

--------------------------------------------------------------------------------





(h)    advances and loans to officers and employees of the Loan Parties and
their Subsidiaries to the extent specifically permitted by Section 7.02(j);
(i)    transactions contemplated by and permitted pursuant to Sections 7.02(l);
(j)    transactions set forth on Schedule 7.07 hereto and any amendments and
replacements thereto on arm’s-length terms and on five (5) Business Days’ notice
to the Administrative Agent;
(k)    payment of reasonable director’s fees, expenses and indemnities;
(l)    payment and performance under the Specified Intercompany Agreements, in
each case, as in effect on the Petition Date or as may be amended, supplemented,
modified or waived (i) with the approval of the Bankruptcy Court after a hearing
on notice to the Administrative Agent and the Lenders or (ii) in a manner that
is not adverse in any material respect (taken as a whole) to the interests of
the Lenders in their capacities as such; and
(m)    other transactions on arm’s-length-terms, subject to five (5) Business
Days’ written notice to the Administrative Agent and, in the case of any
transaction involving consideration in excess of $5 million, subject to prior
approval of either the Required Lenders or the Bankruptcy Court.
7.08    Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Loan Party of property that has been or is to
be sold by such Loan Party to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of such Loan Party; provided that nothing in this Section
7.08 shall prohibit the SALITRU Transaction.
7.09    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of a Loan Party to:
(a)    make Restricted Payments in respect of any Equity Interests of such
Subsidiary held by, or pay any Indebtedness owed to, any Loan Party,
(b)    make loans or advances to, or other Investments in, any Loan Party or
(c)    transfer any of its assets to any Loan Party except for such encumbrances
or restrictions existing under or by reason of:
(i)    any restrictions existing under the Loan Documents, the ABL Credit
Documents or Indebtedness permitted by Sections 7.03(a), (e) (solely with
respect to the party and its subsidiaries to such Hedge Agreement), (f), (h)
(solely with respect to the party and its subsidiaries to such Indebtedness),
(q) and (s);
(ii)    any encumbrance or restriction pursuant to applicable law or an
agreement in effect at or entered into on the Closing Date or other applicable
order of the Bankruptcy Court or the CCAA or contained in any amendment thereto,
to the extent enforceable in the Chapter 11 Cases or related cases in foreign
jurisdictions, including


-78-

--------------------------------------------------------------------------------





without limitation, the Taj Bankruptcy Court Orders and the ABL Bankruptcy Court
Orders;
(iii)    any encumbrance or restriction with respect to a Loan Party or any of
its Subsidiaries pursuant to an agreement relating to any Indebtedness incurred
by such Subsidiary prior to the date on which such Subsidiary was acquired by a
Loan Party or its Subsidiary and outstanding on such date, which encumbrance or
restriction is not applicable to such Loan Party or its Subsidiaries, or the
properties or assets of such Loan Party or a Subsidiary thereof, other than the
Subsidiary, or the property or assets of the Subsidiary, so acquired, or any
Subsidiary thereof or the property or assets of any such Subsidiary;
(iv)    any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness incurred pursuant to an agreement referred to in
subsection (i), (ii) or (iii) of this Section or this subsection (iv) or
contained in any amendment to an agreement referred to in subsection (i), (ii)
or (iii) of this Section or this subsection (iv); provided that the encumbrances
and restrictions contained in any such refinancing agreement or amendment are
not materially less favorable taken as a whole, as determined by the Loan Party
in good faith, to the Lenders than the encumbrances and restrictions contained
in such predecessor agreement;
(v)    any encumbrance or restriction (A) that restricts the subletting,
assignment, subleasing, sublicensing or transfer of any property or asset or
right and is contained in any lease, license or other contract entered into in
the ordinary course of business or (B) contained in security agreements securing
Indebtedness of a Loan Party or a Subsidiary of a Loan Party to the extent such
encumbrance or restriction restricts the transfer of the property subject to
such security agreements;
(vi)    any restrictions (related to the assets being sold) imposed pursuant to
an agreement that has been entered into in connection with the disposition of
the Equity Interests or assets of a Loan Party or a Subsidiary thereof;
(vii)    any encumbrances or restrictions applicable solely to a Foreign
Subsidiary and contained in any credit facility extended to any Foreign
Subsidiary; provided that such encumbrances and restrictions do not extend to
any Subsidiary that is not a Foreign Subsidiary;
(viii)    restrictions on transfers of assets pursuant to a Lien permitted by
Section 7.01;
(ix)    any encumbrance or restriction arising under or in connection with any
agreement or instrument governing Equity Interests of any Person other than a
wholly owned Subsidiary of a Loan Party that is acquired after the Closing Date;
and
(x)    restrictions which the Borrower has reasonably determined in good faith
will not materially impair the Borrower’s ability to make payments under this
Agreement when due.
7.10    Use of Proceeds. The proceeds of the Loans shall be applied in
accordance in all material respects with the Budget (subject to permitted
variances). No part of the proceeds of the Loans will be used, whether directly
or indirectly:


-79-

--------------------------------------------------------------------------------





(a)    in any manner that causes such Loan or the application of such proceeds
to violate the Regulations of the Board, including Regulation T, Regulation U
and Regulation X, or any other regulation thereof, or to violate the Securities
Exchange Act;
(b)    for any purpose that is prohibited under the Bankruptcy Code or the
Bankruptcy Court Order;
(c)    to pay interest, principal or other amounts in respect of Indebtedness or
other pre-Petition Date or post-Petition Date obligations of any kind or nature,
or make any other payment or transfer to or for the benefit of Holdings and its
Subsidiaries (other than the Loan Parties and their respective Subsidiaries,
other than Giraffe Junior Holdings, LLC and its Subsidiaries) (the “Non-Delaware
Silo Entities”) except (i) payments by the Borrower of professional fees and
other direct expenses of administration of the Chapter 11 Cases that are
allocable to the Non-Delaware Silo Entities and (ii) payments permitted by
Section 7.06(f)); provided such payments are, pursuant to the Adequate
Protection Order, reimbursable by the applicable Non-Delaware Silo Entities
within 30 days and the claims in respect thereof are granted super-priority
administrative claim status with respect to any Non-Delaware Silo Entity that is
a Debtor, subject only to claims in respect of any new money
debtor-in-possession financing provided by non-Affiliates of Holdings; provided
further that this clause (c) shall not limit the amount of professional fees
payable by the Loan Parties;
(d)    subject to the Bankruptcy Court Order, to investigate, commence,
prosecute or finance any action, proceeding or objection with respect to or
related to the claims, Liens or security interest of the Administrative Agent,
the Lenders, the Prepetition Term Agent or the Prepetition Term Lenders or their
respective rights and remedies under this Agreement, the other Loan Documents,
the Bankruptcy Court Orders or the Prepetition Term Loan Documents, as the case
may be, including to commence or prosecute or join in any action against any or
all of the Administrative Agent, the Lenders the Prepetition Term Agent or the
Prepetition Term Lenders seeking (x) to avoid, subordinate or recharacterize the
Obligations or the Prepetition Term Obligations or any of the Liens securing the
Obligations or the Prepetition Term Obligations, (y) any monetary, injunctive or
other affirmative relief against any or all of the Administrative Agent, the
Lenders, the Prepetition Term Agent or the Prepetition Term Lenders or the Liens
and collateral under the Prepetition Term Loan Documents, or (z) to prevent or
restrict the exercise by any or all of the Administrative Agent, the Lenders,
the Prepetition Term Agent or the Prepetition Term Lenders of any of their
respective rights or remedies under the Loan Documents or the Prepetition Term
Loan Documents; or
(e)    subject to the Bankruptcy Court Order, to finance any adversary action,
suit, arbitration, proceeding, application, motion, contested matter or other
litigation of any type materially adverse to the interests of any or all of the
Administrative Agent, the Lenders, the Prepetition Term Agent or the Prepetition
Term Lenders or their respective rights and remedies under the Loan Documents,
the Interim Bankruptcy Court Order, the Final Bankruptcy Court Order or the
Prepetition Term Loan Documents.


-80-

--------------------------------------------------------------------------------





Nothing herein shall in any way prejudice or prevent the Administrative Agent or
the Lenders from objecting, for any reason, to any requests, motions, or
applications made in the Bankruptcy Court, including any application of final
allowances of compensation for services rendered or reimbursement of expenses
incurred under Sections 105(a), 330 or 331 of the Bankruptcy Code, by any party
in interest (and each such order shall preserve the Administrative Agent’s and
the Lenders’ right to review and object to any such requests, motions or
applications).
7.11    Modifications of Charter Documents and Other Documents, Etc.
(a)    amend, modify or waive any of its rights under its Charter Documents in
any manner material and adverse to the Lenders;
(b)    amend, supplement, waive any provision of or otherwise modify the terms
of any Specified Intercompany Agreement, except: (i) with the approval of the
Bankruptcy Court after a hearing on notice to the Administrative Agent and the
Lenders, (ii) in a manner that is not adverse in any material respect (with any
material reduction in receipts to the Loan Parties being deemed material and
adverse) to the interests of the Lenders in their capacities as such or (iii)
with the Required Lenders’ consent;
(c)    fail to enforce any of the rights of the Loan Parties under the Specified
Intercompany Agreements upon breach thereof by any other party thereto, other
than with respect to (i) defaults that are not material to the interests of the
Lenders (it being agreed that monetary defaults aggregating in excess of
$3,500,000 are material to the interests of the Lenders) or (ii) monetary
defaults in respect of amounts not greater than $3,500,000 in aggregate for all
such monetary defaults at any such time, provided that if the defaulting party
is a Debtor, the liability for any overdue amount constitutes a secured,
super-priority administrative claim against such Debtor, subject only to any
third-party debtor-in-possession financing and any Lien or claim to which such
third-party financing is subject;
(d)    (i) fail to use commercially reasonably efforts to cause Toys “R” Us
Property Company I, LLC and Wayne Real Estate Holding Company, LLC to distribute
to Wayne the maximum amount of cash permissible consistent with applicable law,
fiduciary duties and contractual obligations binding on such entities, or fail
to cause Wayne to maintain (from and after the date that is 30 days after the
Closing Date) all cash and cash equivalents held by it in one or more segregated
accounts solely in the name of Wayne, (ii) permit Wayne to make any distribution
to or Investment in Holdings or any Subsidiary of Holdings other than Loan
Parties and Subsidiaries of Wayne, or (iii) permit Wayne to enter into any
contract or other obligation out of the ordinary course of its business without
the consent of the Required Lenders, other than on notice and a hearing before
the Bankruptcy Court.
7.12    Fiscal Year. Make any change in its Fiscal Year.
7.13    Chapter 11 Modifications. Without the consent of the Required Lenders:
(a)    Make or permit to be made any change, amendment or modification, to the
Bankruptcy Court Orders ; and
(b)    Incur, create, assume or suffer to exist or permit any claim or Lien
against any Loan Party ranking pari passu with or senior to the claims and Liens
of the Administrative


-81-

--------------------------------------------------------------------------------





Agent and the other Secured Parties hereunder, except for the Wayne Loans and
the TRU Canada Loans (and the Liens securing them), the Carve Out, Adequate
Protection Orders, CCAA Orders and claims and Liens in respect of the ABL
Facility Indebtedness .
7.14    Anti-Terrorism Law; Anti-Money Laundering.
(a)    Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in Section 5.20, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 7.14).
(b)    Knowingly cause or permit any of the funds of such Loan Party that are
used to repay the Loans to be derived from any unlawful activity with the result
that the making of the Loans would be in violation of any applicable law.
7.15    Embargoed Person. Knowingly cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any Person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or applicable law promulgated thereunder, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by applicable law, or the Loans made by the Lenders would be in
violation of applicable law, or (2) the Executive Order, any related enabling
legislation or any other similar Executive Orders or (b) any Embargoed Person to
have any direct or indirect interest, of any nature whatsoever in the Loan
Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by applicable law or the Loans are in
violation of applicable law.
7.16    No Further Negative Pledge. Enter into any agreement, instrument, deed
or lease which prohibits or limits the ability of any Loan Party or any
Subsidiary thereof to create, incur, assume or suffer to exist any Lien upon any
of their respective properties or revenues constituting or required to
constitute Collateral under the Loan Documents, whether now owned or hereafter
acquired, or which requires the grant of any security in such property or
revenues for an obligation if security is granted for another obligation, except
the following: (1) this Agreement, the other Loan Documents, the ABL Credit
Agreement Documents, agreements and arrangements permitted under Section 7.09
and the documents governing any Indebtedness incurred pursuant to Sections
7.03(a)(c), (d)(ii), (f) (prohibiting further Liens on the properties financed
thereby) and (h); (2) covenants in documents creating Liens permitted by Section
7.01(h) prohibiting further Liens on the properties encumbered thereby; (3) any
prohibition or limitation that (a) exists pursuant to applicable Requirements of
Law, (b) consists of customary restrictions and conditions contained in any
agreement relating to the sale of any property


-82-

--------------------------------------------------------------------------------





permitted under Section 7.05 pending the consummation of such sale, (c)
restricts sublicensing, the granting of a Lien or subletting or assignment of
any contract, license or lease of a Loan Party or a Subsidiary thereof, exists
in any agreement in effect at the time such Subsidiary becomes a Subsidiary of a
Loan Party, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary of a Loan Party or (e) is imposed by any
amendments, modifications, supplements, waivers, extensions or refinancings that
are otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in subsection (3); provided that such amendments and
refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing
(as determined in good faith by the Borrowers); and (4) restrictions which the
Borrower has reasonably determined in good faith will not materially impair the
Borrower’s ability to make payments under this Agreement when due.
7.17    Maximum Cumulative Net Cash Flow Before DIP ABL Draw/Paydown.
The Borrower shall not permit the Cumulative Net Cash Flow Before DIP ABL
Draw/Paydown as of any Test Date to exceed (x) beginning on the first Test Date
until the Test Day for September fiscal month 2018, $150,000,000 and (y)
thereafter, $200,000,000.


7.18    Minimum Liquidity.
Beginning on October 28, 2017, the Loan Parties (excluding Wayne) shall not
allow Liquidity to be less than $175,000,000 on any Test Date.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:
(a)    Non-Payment. Any Loan Party fails to pay when and as required to be paid
herein, any amount of principal or interest on any Loan, or any fee due or any
other amount payable hereunder or under any other Loan Document and, other than
with respect to principal amounts, such nonpayment continues for three (3)
Business Days; or
(b)    Other Defaults. Any Loan Party (i) fails to perform or observe any other
covenant or agreement (not specified in subsection (a) above or (c) below)
contained in any Loan Document on its part to be performed or observed or (ii)
fails to perform or observe any term of any Bankruptcy Court Order or Adequate
Protection Order in a manner that is materially disadvantageous to the Lenders,
and in each such case where such failure is capable of cure (other than in
respect of a breach under Section 6.02(a) or Article VII) such failure continues
for fifteen (15) days after the earlier of notice given by the Administrative
Agent to the Borrower and knowledge of the Borrower (or five (5) days with
respect to reports or other information pursuant to Section 6.01(h) and (i) and
Section 6.16, required to be delivered to the Administrative Agent or any Lender
on a particular deadline); or
(c)    Cross-Default/Acceleration. Any Loan Party (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment or otherwise, and


-83-

--------------------------------------------------------------------------------





giving effect to any applicable grace period) in respect of any Specified
Indebtedness (other than Indebtedness hereunder or under the Guarantee), (B)
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating to such Indebtedness, the effect of which default or other
event is to cause, or (other than with respect to Taj DIP Debt) to permit the
lenders or holders thereof (or a trustee or agent on behalf of such lenders or
holders) to cause, with the giving of notice if required, such Indebtedness to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise) prior to its stated maturity; provided that this
paragraph (c) shall not apply to (A) secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement or the agreement governing such Indebtedness) or
(B) Indebtedness which is convertible into Equity Interest and converts to
Equity Interests in accordance with its terms or (C) any breach or default that
(x) is remedied by the Loan Party or the applicable Subsidiary or (y) waived
(including in the form of amendment) by the requisite holders of the applicable
Indebtedness, in either case, prior to the acceleration of all the Loans
pursuant to this Section 8.01; or
(d)    [Reserved]; or
(e)    Judgments. One or more final post-petition judgments for the payment of
money in an aggregate amount in excess of $25.0 million in excess of insurance
coverage or indemnities from indemnitors reasonably satisfactory shall be
rendered against any Loan Party or any Subsidiary or any combination of Loan
Parties and/or Subsidiaries and the same shall remain undischarged for a period
of forty-five (45)) days during which execution shall not be effectively stayed,
satisfied or bonded or any action shall be legally taken by a judgment creditor
to attach or levy upon any material assets of any Loan Party or Subsidiary to
enforce any such judgment; or
(f)    ERISA. An ERISA Event shall have occurred that when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect and the same shall remain undischarged for a
period of thirty (30) consecutive days during which period any action shall not
be legally taken to attach or levy upon any material assets of any Loan Party to
enforce any such liability; or
(g)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than contingent indemnity obligations with respect to unasserted claims),
ceases to be in full force and effect; or any Loan Party contests in any manner
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies that it has any or further liability or obligation
under any Loan Document except by reason of payment in full of all Obligations
(other than contingent indemnity obligations with respect to unasserted claims),
or purports to revoke, terminate or rescind any provision of any Loan Document
except pursuant to the express terms thereof; or
(h)    Representations and Warranties. Any representation or warranty made by
any Loan Party (or any of its Responsible Officers) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made; or


-84-

--------------------------------------------------------------------------------





(i)    Collateral. The Interim Bankruptcy Court Order and the Final Bankruptcy
Court Order, as applicable, together with the Loan Documents shall cease to
create a valid and perfected Lien, with the priority required by this Agreement
(other than in accordance with their terms or as a result of the action or
inaction of any Agent or Lender), subject to Permitted Liens, on a material
portion of the Collateral purported to be covered thereby; or
(j)    Change of Control. There occurs any Change of Control ; or
(k)    Entry of Order. The Final Bankruptcy Court Order shall not have occurred
within 45 after the Petition Date; or
(l)    Conversion to Chapter 7. An order with respect to any of the Chapter 11
Cases shall be entered by the Bankruptcy Court converting such Chapter 11 Case
to a Chapter 7 case; or
(m)    Alternate Financing. Except in respect of the ABL Credit Agreement, any
Loan Party shall file a motion in the Chapter 11 Cases without the express
written consent of Required Lenders, to obtain additional financing from a party
other than Lenders under Section 364(d) of the Bankruptcy Code or to use cash
collateral of a Lender under Section 363(c) of the Bankruptcy Code that does not
either have the prior written consent of the Agent or provide for the payment of
the Obligations in full and in cash upon the incurrence of such additional
financing; or
(n)    Prepetition Claims. Any Loan Party shall file a motion seeking, or the
Bankruptcy Court shall enter, an order (i) approving payment of any prepetition
claim other than (x) as provided for in the First and Second Day Orders or,
subject to the consent of the Administrative Agent to the extent not presented
to them prior to the date hereof, “second day” orders, (y) contemplated by the
Budget, or (z) otherwise consented to by the Administrative Agent in writing,
(ii) granting relief from the automatic stay applicable under Section 362 of the
Bankruptcy Code to any holder of any security interest to permit foreclosure on
any assets having a book value in excess of $10.0 million in the aggregate, or
(iii) except as provided in the Bankruptcy Court Orders, , approving any
settlement or other stipulation not approved by the Required Lenders with any
pre-Petition secured creditor of any Loan Party providing for payments as
adequate protection or otherwise to such secured creditor; or
(o)    Appointment of Trustee or Examiner. An order with respect to any of the
Chapter 11 Cases shall be entered by the Bankruptcy Court appointing (i) a
trustee under Section 1104, or (ii) an examiner with enlarged powers relating to
the operation of the business (powers beyond those set forth in Section
1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code; or
(p)    Dismissal of Chapter 11. An order shall be entered by the Bankruptcy
Court dismissing any of the Chapter 11 Cases which does not contain a provision
for termination of the total Commitment, and payment in full of all Obligations
(other than contingent Obligations not due and owing) of the Loan Parties
hereunder and under the other Loan Documents upon entry thereof; or
(q)    Order With Respect to Chapter 11 Cases. An order with respect to any of
the Chapter 11 Cases shall be entered by the Bankruptcy Court without the
express prior written consent of the Required Lenders (and with respect to any
provisions that affect the rights or


-85-

--------------------------------------------------------------------------------





duties of the Administrative Agent, the Administrative Agent), (i) to revoke,
reverse, stay, modify, supplement or amend any of the Bankruptcy Court Orders or
the Adequate Protection Order in a manner adverse to the Lenders or (ii) to
permit any administrative expense or any claim (now existing or hereafter
arising, of any kind or nature whatsoever) to have administrative priority as to
the Loan Parties equal or superior to the priority of the Cases shall be entered
by the Bankruptcy Court without the express prior written consent of the
Administrative Agent and the Required Lenders in respect of the Obligations
(other than the Carve Out, the Wayne Loans, the TRU Canada Loans or the ABL
Obligations); or
(r)    Application for Order By Third Party. An application for any of the
orders described in clause (q) above shall be made by a Person other than the
Loan Parties and such application is not contested by the Loan Parties in good
faith or the relief requested is not withdrawn, dismissed or denied within 45
days after filing or any Person obtains a final order under § 506(c) of the
Bankruptcy Code against the Administrative Agent; or
(s)    Right to File Chapter 11 Plan. The entry of an order by the Bankruptcy
Court terminating or modifying the exclusive right of any Loan Party to file a
Chapter 11 plan pursuant to Section 1121 of the Bankruptcy Code, without the
prior written consent of the Required Lenders; or
(t)    Liens. (i) Any Loan Party shall attempt to invalidate, reduce or
otherwise impair the Liens or security interests of the Administrative Agent
and/or the other Secured Parties, claims or rights against such Person or to
subject any Collateral to assessment pursuant to Section 506(c) of the
Bankruptcy Code, (ii) the Lien or security interest created by Collateral
Documents or the Bankruptcy Court Orders with respect to the Collateral shall,
for any reason (other than as a result of the action or inaction of the
Administrative Agent), cease to be valid or (iii) any action is commenced by the
Loan Parties which contests the validity, perfection or enforceability of any of
the Liens and security interests of the Administrative Agent and/or the other
Secured Parties created by any of the Bankruptcy Court Order, this Agreement, or
any Collateral Document; or
(u)    Invalidation of Claims. Any Loan Party shall seek to, or shall support
(in any such case by way of any motion or other pleading filed with the
Bankruptcy Court or any other writing to another party-in-interest executed by
or on behalf of such Loan Party) any other Person’s motion to, disallow in whole
or in part the Lenders’ claim in respect of the Obligations or contest any
material provision of any Loan Document or any material provision of any Loan
Document shall cease to be effective (other than in accordance with its terms or
as a result of the action or inaction of the Administrative Agent);
(v)    Liquidation. (i) The suspension of the operation of all or substantially
all of the business of the Loan Parties in the ordinary course for 20
consecutive Business Days, or (ii) the permanent closing of more than 22.5% of
the Loan Parties Stores (net of new Store openings) in operation as of the
Closing Date without the written consent of the Required Lenders; or
(w)    IP Licenses. Holdings or any of its Subsidiaries shall move to assume any
license of Intellectual Property to which Borrower or any of its Subsidiaries is
a party prior to the 21st day following the Petition Date, unless the Required
Lenders have provided their prior written consent to such motion.


-86-

--------------------------------------------------------------------------------





8.02    Remedies upon Event of Default. Subject to the terms of the Bankruptcy
Court Order, the Intercreditor Agreement and the next succeeding paragraph, if
any Event of Default occurs and is continuing, the Administrative Agent shall,
at the direction of the Required Lenders, take any or all of the following
actions:
(i)    declare (A) the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower, and (B) the Commitments to be
immediately terminated, and (C) the application of the Carve-Out has occurred
through the delivery of a Carve-Out Trigger Notice (as defined in the Bankruptcy
Court Orders) to the Borrower; and
(ii)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents
Upon the Maturity Date and following the giving of five (5) Business Days’
notice to the Debtors and other applicable parties (“Remedies Notice Period”),
subject in all respects to the Intercreditor Agreement, the Administrative Agent
shall have relief from the automatic stay in the Cases and may setoff against
deposits and financial assets of the Loan Parties (other than customary excluded
accounts), foreclose on all or any portion of the Term Loan Priority Collateral
located in the United States or otherwise exercise remedies against the Term
Loan Priority Collateral located in the United States permitted by applicable
non-bankruptcy law. During the Remedies Notice Period, the Loan Parties and any
statutory committee shall be entitled to an emergency hearing before the
Bankruptcy Court. Unless the Bankruptcy Court orders otherwise during the
Remedies Notice Period, the automatic stay, as to the Lenders and the
Administrative Agent, shall be automatically terminated at the end of such
notice period and without further notice or order. The occurrence and
continuance of an Event of Default or acceleration shall trigger the prepayment
premium under Section 2.03(a).
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02, or after the commencement of any Liquidation, subject to the terms
of the Intercreditor Agreements and Bankruptcy Court Order, any amounts received
on account of the Obligations shall be applied by the Administrative Agent:
(a)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Article III)
payable to the Administrative Agent and the Collateral Agent in their capacities
as such;
(b)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this subsection payable to them;


-87-

--------------------------------------------------------------------------------





(c)    Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this subsection (c)
payable to them;
(d)    Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders;
(e)    Fifth, to payment of any other Obligations then outstanding ratably among
the Secured Parties; and
(f)    Last, the balance, if any, after all of the Obligations then due and
owing have been paid in full in cash, to the Borrower or as otherwise required
by Law.
Each Loan Party acknowledges the relative rights, priorities and agreements of
the Secured Parties and the secured parties under the ABL Credit Agreement set
forth in the Intercreditor Agreement and the Bankruptcy Court Order.


ARTICLE IX
AGENTS
9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints NexBank SSB to act on its behalf as the Administrative Agent and
Collateral Agent hereunder and under the other Loan Documents and authorizes
each Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article IX are solely for the benefit of the Administrative Agent, the
Collateral Agent and the Lenders, and no Loan Party shall have rights as a third
party beneficiary of any of such provisions.
9.02    Rights as a Lender. Each Person serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not one of the Agents and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Persons serving as the Administrative
Agent hereunder in its individual capacity. Such Persons and their Affiliates
may accept deposits from, lend money to, act as financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Holdings, the Loan Parties or any Subsidiary thereof or other Affiliate thereof
as if each such Person were not the Administrative Agent hereunder and without
any duty to account therefor to the Lenders.
9.03    Action by Agent. In performing its functions and duties under this
Agreement, (a) each Agent shall act solely as an agent for the Lenders and, as
applicable, the other Secured Parties, and (b) no Agent assumes any (and shall
not be deemed to have assumed any) relationship of agency or trust with or for
the Borrower or any of the Subsidiaries of Holdings. Each Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be


-88-

--------------------------------------------------------------------------------





responsible for the negligence or misconduct of any agents or attorneys-in-fact
or counsel selected by it with reasonable care and in good faith.
9.04    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings, the Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 10.01) or (ii) except to the
extent of any liability imposed by law by reason of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender. An Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document (except actions expressly required to be taken by it
hereunder or under the Loan Documents) unless it shall first be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to


-89-

--------------------------------------------------------------------------------





the Administrative Agent. Without limiting the generality of the foregoing, the
use of the term “agent” in this Agreement with reference to the Administrative
Agent or the Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, such term as used merely as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
9.05    Reliance by the Administrative Agent.
(a)    Each Agent may at any time request instructions from the Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents an Agent is permitted or desires to take or to grant,
and if such instructions are promptly requested, the requesting Agent shall be
absolutely entitled as between itself and the Lenders to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Lender for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from Required Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against any Agent as a result
of an Agent acting or refraining from acting under this Agreement or any of the
other Loan Documents in accordance with the instructions of the Required Lenders
(or all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of the Required Lenders (or
such other applicable portion of the Lenders), an Agent shall have no obligation
to any Lender to take any action if it believes, in good faith, that such action
would violate Applicable Law or exposes an Agent to any liability for which it
has not received satisfactory indemnification in accordance with the provisions
of Section 10.4(c).
(b)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
9.06    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of their duties and exercise their rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative


-90-

--------------------------------------------------------------------------------





Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities of the Administrative Agent.
9.07    Resignation of the Agent. Each of the Administrative Agent and
Collateral Agent may at any time give notice of its resignation to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, which appointment shall be subject to approval (not to be
unreasonably withheld) by the Borrower. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment and
shall have been approved by the Borrower (where such approval is required)
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
(which shall also be a Lender) meeting the qualifications set forth above;
provided that if the Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance and approval (if applicable) of a successor’s appointment as Agent
hereunder, and upon the execution and filing or recording of such financing
statements or amendments thereto, and such other instruments or notices, as may
be necessary, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.07). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 9.07 and Section 10.04 shall continue in effect for the benefit
of such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.
9.08    Non-Reliance on the Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Agents nor any of their officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Borrower or any other Loan Party, shall be deemed
to constitute any representation or warranty by such Agent to any Lender. Each
Lender further represents and warrants to the Agents that it has had the
opportunity to review each document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof. Each Lender represents to the
Agents that, independently and without reliance upon any Agent or


-91-

--------------------------------------------------------------------------------





any other Lender, and based on such documents and information as it has deemed
appropriate, it has made and will make, its own appraisal of and investigation
into the business, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties, it has made its own
decision to make its Loans hereunder and enter into this Agreement and it will
make its own decisions in taking or not taking any action under this Agreement
and the other Loan Documents and, except as expressly provided in this
Agreement, no Agent shall have any duty or responsibility, either initially or
on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. Each Lender represents
to the Agents that (i) it is a bank, savings and loan association or other
similar savings institution, insurance company, investment fund or company or
other financial or investment institution which makes or acquires commercial
loans in the ordinary course of its business and that it is participating
hereunder as a Lender for such commercial purposes and (ii) it has the knowledge
and experience to be and is capable of evaluating the merits and risks of being
a Lender hereunder. Each Lender acknowledges and agrees to comply with the
provisions of Section 10.04(c) applicable to the Lenders hereunder. Each party
to this Agreement acknowledges and agrees that the Agents may use an outside
service provider for the tracking of all UCC financing statements required to be
filed pursuant to the Loan Documents and notification to the Agents of, among
other things, the upcoming lapse or expiration thereof, and that any such
service provider will be deemed to be acting at the request and on behalf of the
Borrowers and the other Loan Parties. No Agent shall be liable for any action
taken or not taken by any such service provider.
9.09    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
no Agent shall have any powers, duties or responsibilities under this Agreement
or any of the other Loan Documents, except in its capacity as the Administrative
Agent, Collateral Agent or a Lender hereunder, as applicable, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.
9.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Loan Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise.
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Agents under
Sections 2.09 and 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee,


-92-

--------------------------------------------------------------------------------





liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections
2.03(g), 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.11    Collateral and Guarantee Matters.
(a)    Each Lender authorizes and directs the Administrative Agent and the
Collateral Agent to enter into (x) the Security Documents for the benefit of the
Lenders and the other Secured Parties and (y) any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to the Security Documents in accordance with the terms hereof or
such Security Document. Each Lender hereby agrees, except as otherwise set forth
herein, that any action taken by the Administrative Agent, the Collateral Agent
or the Required Lenders in accordance with the provisions of this Agreement or
the Security Documents and the exercise by the Agents or the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The Administrative Agent and the Collateral Agent are hereby authorized
on behalf of all of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time, to take any action with
respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected security interests in and liens upon the
Collateral granted pursuant to the Security Documents. Each Lender agrees that
it will not have any right individually to enforce or seek to enforce any
Security Document or to realize upon any Collateral for the Loans unless
instructed to do so by the Collateral Agent, it being understood and agreed that
such rights and remedies may be exercised only by the Collateral Agent (acting
at the direction of the Administrative Agent or the Required Lenders).
(b)    The Lenders irrevocably authorize the Administrative Agent and the
Collateral Agent, at its option and in its discretion,
(i)    to release any Lien on any property granted to or held by an Agent under
any Loan Document (i) upon termination of the Commitments and payment in full of
all Obligations (other than contingent indemnity obligations with respect to
unasserted claims), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) in accordance with the requirements of the
Intercreditor Agreements, (iv) to the extent constituting Excluded Collateral
(as defined in the Security Agreement) or (v) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders;


-93-

--------------------------------------------------------------------------------





(ii)    to subordinate any Lien on any property granted to or held by an Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(h);
(iii)    to release any Guarantor from its obligations under the Guarantee if
such Person ceases to be a Subsidiary of a Loan Party as a result of a
transaction permitted hereunder; provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of any other Indebtedness
of the Borrower or any other Loan Party unless and until such Guarantor is (or
is being simultaneously) released from its guarantee with respect to such other
Indebtedness; and
(iv)    subject to the other provisions of this Article IX, to take such
actions, including making filings and entering into agreements and any
amendments or supplements to any Security Document or the Intercreditor
Agreement, as may be necessary or desirable to reflect the intent of this
Agreement and the refinancing of any Indebtedness permitted hereunder; provided
that upon request by the Administrative Agent or any Loan Party at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to enter
into such agreements, amendments or supplements.
(c)    No Agent shall have any obligation whatsoever to the Lenders to assure
that the Collateral exists or is owned by Holdings or any of its Subsidiaries or
is cared for, protected or insured or that the Liens granted to any Agent herein
or pursuant hereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to the Agents in this Section 9.11 or in any of the
Security Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, each Agent may act in
any manner it may deem appropriate, in its sole discretion, given such Agent’s
own interest in the Collateral as Lender (if any) and that no Agent shall have
any duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct.
(d)    The Collateral Agent may, and hereby does, appoint the Administrative
Agent as its agent for the purposes of holding any Collateral and/or perfecting
the Collateral Agent’s security interest therein and for the purpose of taking
such other action with respect to the Collateral as such Agents may from time to
time agree.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.11.
9.12    Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not


-94-

--------------------------------------------------------------------------------





properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective, or for any other reason), such Lender shall
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by Borrower pursuant to
Sections 3.01 and 3.04 and without limiting any obligation of Borrower to do so
pursuant to such Sections) fully for all amounts paid, directly or indirectly,
by the Administrative Agent as Taxes or otherwise (including any and all related
losses, claims, liabilities, penalties, and interest), together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 9.12. The agreements
in this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement
.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase or extension in the Commitment of any
Lender);
(b)    (A) change the scheduled Maturity Date, (B) postpone the scheduled date
for payment of any interest or fees payable hereunder, (C) change the amount of,
waive or excuse any payment of principal, interest or premium (other than waiver
of default interest or any mandatory payments) or (D) postpone the scheduled
date of expiration of any Commitment, in any case, without the written consent
of each Lender directly and adversely affected thereby (but not Required
Lenders);
(c)    reduce the principal of, or the rate of interest (other than waiver of
default interest) specified herein on, any Loan, or any fees or other amounts
payable hereunder or under any other Loan Document (other than waiver of
mandatory prepayments), change the form or currency of payment or increase the
maximum duration of Interest Periods, without the written consent of each Lender
directly and adversely affected thereby;


-95-

--------------------------------------------------------------------------------





(d)    change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(e)    change any provision of this Section 10.01 or reduce the percentage set
forth in (i) the definition of “Required Lenders,” or (ii) any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender, other than to
increase such percentage or number or to give any additional Lender or group of
Lenders such right to waive, amend or modify or make any such determination or
grant any such consent;
(f)    other than releases of Collateral in accordance with Section 10.11,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender; and
(g)    except for releases of a Guarantor in accordance with Section 9.11
hereof, provided herein or in any other Loan Document, release any Subsidiary
that is a Guarantor from the Guarantee without the written consent of each
Lender;
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any Agent in addition to the Lenders required above,
affect the rights or duties of such Agent under this Agreement or any other Loan
Document; and (ii) Section 10.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each directly and adversely
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
If, in connection with any proposed change, waiver, discharge or termination of
the provisions of this Agreement as contemplated by this Section 10.01, the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right to replace all non-consenting Lenders required to obtain
such consent with one or more Eligible Assignees in accordance with Section
10.13, so long as at the time of such replacement each such new Lender consents
to the proposed change, waiver, discharge or termination. Notwithstanding the
foregoing, each non-consenting Lender to such amendment removed pursuant to this
paragraph shall be paid a prepayment fee equal to 1.00% of the principal amount
of any portion of such Loans assigned.
Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Loan Party or Parties and the Administrative Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or


-96-

--------------------------------------------------------------------------------





waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in Collateral or additional property to become Collateral for
the benefit of the Secured Parties, or as required by local law to give effect
to, or protect any security interest for the benefit of the Secured Parties, in
any property or so that the security interests therein comply with applicable
law.
Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order to correct or cure (i) ambiguities, errors, omissions,
defects, (ii) to effect administrative changes of a technical or immaterial
nature, (iii) incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document or (iii) extend deadlines in its
discretion, in each case and the same is not objected to in writing by the
Required Lenders within five Business Days following receipt of notice thereof.
Guarantees, collateral documents, security documents, intercreditor agreements,
and related documents executed in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent or Collateral Agent, as
applicable, and may be amended, modified, terminated or waived, and consent to
any departure therefrom may be given, without the consent of any Lender if such
amendment, modification, waiver or consent is given in order to (x) comply with
local law or advice of counsel or (y) cause such guarantee, collateral document,
security document or related document to be consistent with or to give effect to
or to carry out the purpose of this Agreement and the other Loan Documents.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, the Collateral Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


-97-

--------------------------------------------------------------------------------





(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing subsection (i) of notification that such notice or communication
is available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party or any Lender for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. The Borrower and each Agent may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative


-98-

--------------------------------------------------------------------------------





Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing or Conversion Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, liabilities, reasonable costs, and actual out-of-pocket
expenses resulting from the reliance by such Person on each notice purportedly
given by or on behalf of the Borrower, except to the extent of gross negligence,
bad faith or willful misconduct. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the Agents
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall, from time to time, pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Lenders, the
Agents and their respective Affiliates (in the case of counsel and advisors,
limited to the reasonable and documented fees, charges and disbursements of (a)
in the case of the Agents, Cole Schotz P.C. in its capacity as U.S. counsel and
one Canadian counsel (if necessary), and (b) in the case of the Lenders,
Wachtell in its capacity as U.S. counsel for certain of the Lenders and one
counsel on each of Virginia and Canada for such Lenders and (c) Houlihan as
financial advisor) in connection with the preparation, negotiation, execution
and delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not
such amendments, modifications or waivers shall be consummated) and otherwise in
connection with the Chapter 11 Cases and the Restructuring, (ii) all reasonable
and


-99-

--------------------------------------------------------------------------------





documented out-of-pocket expenses incurred by the Agents and Lenders (including
the reasonable out-of-pocket fees, charges and disbursements of financial, legal
and other advisors to the Agents and Lenders) in connection with the enforcement
or protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section 10.04.
(b)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Agent and each Lender (solely in their capacity as such
pursuant to this Agreement and not in their capacity as Prepetition Term Agent
or Prepetition Term Lender) and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actual out-of-pocket losses, claims,
damages, liabilities and related expenses (in the case of counsel and advisors
limited to the reasonable and documented fees, charges and disbursements of (i)
one primary U.S. counsel for the Administrative Agent and one Canadian counsel,
(ii) Wachtell, in its capacity as U.S. counsel for certain of the Lenders and
one counsel in each of Virginia and Canada for such Lenders and (iii) Houlihan
Lokey and BRG as financial advisors, incurred, suffered, sustained or required
to be paid by, or asserted against, any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated by
the Loan Documents or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Material on or from any property currently or formerly
owned or operated by any Loan Party or any Subsidiary, or any Environmental
Liability related in any way to any Loan Party or any Subsidiary, (iv) the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including the Security Agreement, (v) any documentary
taxes, assessments or similar charges made by any Governmental Authority by
reason of the execution and delivery of this Agreement or any other Loan
Document, (vi) otherwise related to the Chapter 11 Cases and the Restructuring,
and (vii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(w) are determined by a court of competent jurisdiction or another independent
tribunal having jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of any Agent or such Indemnitee or any Affiliate of
such Indemnitee (or any officer, director, employee, advisor or agent of such
Indemnitee or any such Indemnitee’s Affiliates), (x) are related to disputes
among Indemnitees or (y) are determined by a court of competent jurisdiction or
another independent tribunal having jurisdiction to have resulted from a breach
by such Indemnitee of its obligations to a Loan Party. In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel if a potential or actual conflict exists and the Loan Parties shall
promptly pay the reasonable fees and expenses of such counsel to the extent
required hereunder.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by them to each Agent (or any sub-agent thereof), or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-


-100-

--------------------------------------------------------------------------------





agent) or such Related Party, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought or, if the applicable unreimbursed expense of indemnity
payment is sought after the date upon which the loans have been paid in full,
ratably in accordance with each such Lender’s Pro Rata Share immediately prior
to such date) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), or against any Related Party thereof acting for the Administrative
Agent (or any such sub-agent) in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d). All amounts due under this Section 10.04(c) shall be payable
not later than ten Business Days after demand therefor. This Section 10.04(c)
shall survive the payment of the Loans and all other amounts payable hereunder.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the parties hereto shall not assert, and each such party hereby
waives, any claim against any other party hereto or Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby and thereby, the transactions contemplated hereby or
thereby, any Loan or the use of the proceeds thereof except, in the case of a
Loan Party, to the extent otherwise required to be indemnified by a Loan Party
pursuant to Section 10.04(b). No party hereto or person referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents; provided that
such waiver shall not, as to any Indemnitee, be effective to the extent that
such damages (w) are determined by a court of competent jurisdiction or another
independent tribunal having jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Person or any Affiliate of
such Person (or any officer, director, employee, advisor or agent of such Person
or any such Person’s Affiliates) or are determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction to have
resulted from a breach by such Person of its obligations to another party
hereto.
(e)    Payments. After the Closing Date, all amounts due under this
Section 10.04 shall be payable not later than fifteen Business Days after
receipt of an invoice therefor setting forth such expenses in reasonable detail;
provided that in the event the Borrower has a bona fide dispute with any such
expenses, payment of such disputed amounts shall not be required until the
earlier of the date such dispute is resolved to the reasonable satisfaction of
the Borrower or thirty (30) days after receipt of any such invoice (and any such
disputed amount which is so paid shall be subject to a reservation of the
Borrower’s rights with respect thereto).
(f)    Survival. The agreements in Sections 10.04(b), (c) and (d) shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


-101-

--------------------------------------------------------------------------------





10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside and is required to be repaid to a trustee or receiver in
connection with any proceeding under any Debtor Relief Law then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
severally agrees to pay to each Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by such Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under subsection (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and the Lenders
(and any such attempted assignment of transfer without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 10.06(a) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may, with the consent of the
Administrative Agent not to be unreasonably withheld and except in the case of
any assignment to a Lender, an Affiliate of a Lender or an Approved Fund, assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that:
(i)    each assignment (except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender,
the aggregate amount of the Commitment or the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment, is
delivered to the Administrative Agent or, if “trade date” is specified in the
Assignment and Assumption, as of the trade date) shall not be less than $1.0
million with respect to Commitments and Loans unless the Administrative Agent
and the Borrower otherwise consents (such consent not to be unreasonably
withheld or delayed); provided that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee


-102-

--------------------------------------------------------------------------------





and members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
(iii)    the parties of each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;
(iv)    no such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries or any Disqualified Lender; and
(v)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon). Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance by the Administrative Agent and obtaining of required
consents and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and


-103-

--------------------------------------------------------------------------------





circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver the applicable
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be null and void.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Loan Parties, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal and interest amounts of the Loans
owing to, each Lender pursuant to the terms hereof from time to time. The
entries in the Register shall be conclusive absent manifest error, and the Loan
Parties, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower at any reasonable time and from time to time upon reasonable prior
notice. In no event shall the Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any prospective assignee is a Disqualified
Lender or an Affiliated Lender.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or any other Person, sell participations to any
Person (other than a natural person) (each, a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it), subject to the
following:
(i)    such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;
(ii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;
(iii)    the Loan Parties, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement;
(iv)    any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments and the Loans shall provide that such Lender
shall retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 10.01(b), (c), (f) or
(g) that affects such Participant;
(v)    subject to clause (vii) of this Section 10.06(d), the Loan Parties agree
that each Participant shall be entitled to the benefits of Section 3.01 and
Section 3.04 (subject to the requirements and limitations of those Sections,
including


-104-

--------------------------------------------------------------------------------





Section 3.01(e)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.06(b);
(vi)    to the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender so long as such
Participant agrees to be subject to Section 2.11 as though it were a Lender;
(vii)    each Lender, acting for this purpose as a non-fiduciary agent of the
Loan Parties, shall maintain at its offices a record of each agreement or
instrument effecting any participation and a register (each a “Participation
Register”) meeting the requirements of 26 CFR § 5f.l03-l(c) for the recordation
of the names and addresses of its Participants and their rights with respect to
principal amounts and related interest amounts and other Obligations from time
to time. The entries in each Participation Register shall be conclusive (absent
manifest error) and such Lender shall treat each Person whose name is recorded
in a Participation Register as a Participant for all purposes of this Agreement
(including, for the avoidance of doubt, for purposes of entitlement to benefits
under Sections 3.01, 10.07 and 10.08) notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. The Participation Register shall be available for
inspection by the Borrower and the Administrative Agent at any reasonable time
and from time to time upon reasonable prior notice; and
(viii)    a Participant shall not be entitled to receive any greater payment
under Section 3.01 or Section 3.04 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including (i)
any pledge or assignment to secure obligations to a Federal Reserve Bank and
(ii) any pledge or assignment to any holders of obligations owed, or securities
issued, by such Lender as collateral security for such obligations or
securities, or to any trustee for, or any other representative of, such holders;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(f)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


-105-

--------------------------------------------------------------------------------





(g)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.10(b)(i).
Each party hereto hereby agrees that (i) an SPC shall be entitled to the benefit
of Sections 3.01 and 3.04 (subject to the requirements and the limitations of
such Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.06(b), but an SPC shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to such
grant, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable and (iii) the
Granting Lender shall for all purposes, including the approval of any amendment,
waiver or other modification of any provision of any Loan Document, remain the
lender of record hereunder. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. In furtherance of the foregoing,
each Lender party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of, the Borrower and the
Administrative Agent and with the payment of a processing fee of $2,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis in accordance with
Section 10.07 any non-public information relating to its funding of Loans to any
rating agency, commercial paper dealer or provider of any surety or guarantee or
credit or liquidity enhancement to such SPC.
10.07    Treatment of Certain Information; Confidentiality. Each of the Agents
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and agree to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or any subpoena or similar legal process
(the Agents and/or the Lenders agreeing to furnish the Borrower with notice of
such process and an opportunity to contest such disclosure as long as furnishing
such notice and opportunity would not result in the Agents’ and/or the Lenders’
violation of Applicable Law), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement


-106-

--------------------------------------------------------------------------------





of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement and any actual or prospective
counterparty or advisors to any swap or derivative transactions relating to the
Loan Parties and the Obligations so long as such Person or any of their
Affiliates does not compete in the retail toy and/or infant products industry,
(g) with the prior consent of the Loan Parties or (h) to the extent such
Information (I) becomes publicly available other than as a result of a breach of
this Section, or to the knowledge of such Agent or Lender, the breach of any
other Person’s obligation to keep the information confidential or (II) becomes
available any Agent or Lender on a nonconfidential basis from a source other
than the Loan Parties.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents, including conference calls or meetings
with the Borrower to review its earnings and other information, may include
material non-public information concerning the Borrower and its Affiliates and
their related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
Accordingly, each Lender represents to the Borrower and the Administrative Agent
that it has identified a credit contact who may receive information that may
contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Agent, Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law but subject to the terms of the Bankruptcy Court Order, the Intercreditor
Agreement and the Carve-Out, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, but excluding Designated
Accounts (as defined in the ABL Credit Agreement), payroll, trust, escrow, gift
card and tax withholding accounts) at any time held and other obligations (in
whatever currency) at any time owing by such Agent, Lender or any such Affiliate
to or for the credit or the account of the Borrower or any other Loan Party
against any and all of the Obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such


-107-

--------------------------------------------------------------------------------





Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.13 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
respective Affiliates may have but subject to the terms of the Bankruptcy Court
Order, the Intercreditor Agreement and the Carve-Out. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application. No Agent or Lender will or will
permit its Participant to exercise its rights under this Section 10.08 without
the consent of the Agents or the Required Lenders. In no event shall the
provisions of this paragraph be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or, any payment obtained by a Lender or consideration for the assignment of sale
of a participation in any of its Loans to any assignee or participant other than
the Borrower or any of its Affiliates thereof (as to which the provisions of
this paragraph shall apply).
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.


-108-

--------------------------------------------------------------------------------





10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agents
and each Lender, regardless of any investigation made by the Agents or any
Lender or on their behalf and notwithstanding that the Agents or any Lender may
have had notice or knowledge of any Default at the time of any borrowing of
Loans, and shall continue in full force and effect as long as any Loan or any
other Obligation (other than contingent indemnity obligations with respect to
unasserted claims) hereunder shall remain unpaid or unsatisfied.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent then such provisions
shall be deemed to be in effect only to the extent not so limited.
10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or as provided in Section
10.01, then the Borrower may, at its sole expense and effort, (i) terminate the
commitment of such Lender and repay all Obligations of the Borrower due and
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date or (ii) upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of and premium (if any) on its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);


-109-

--------------------------------------------------------------------------------





(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law, Jurisdiction; Etc.
(a)    GOVERNING LAW. EXCEPT TO THE EXTENT SUPERSEDED BY THE BANKRUPTCY CODE,
THIS AGREEMENT AND ALL ACTIONS ARISING UNDER THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    JURISDICTION; PROCESS. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE BANKRUPTCY
COURT, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE BANKRUPTCY COURT. EACH LOAN PARTY HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF THE BANKRUPTCY COURT AND IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO THE BORROWER AGENT AT ITS ADDRESS FOR NOTICES AS SET
FORTH HEREIN. THE LOAN PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT AND THE LENDERS TO SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION. EACH PARTY
HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN SUCH COURT AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT
THAT ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION
OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.


-110-

--------------------------------------------------------------------------------





10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) AND EXCEPT AS OTHERWISE PROVIDED HEREIN AND AS REQUIRED BY LAW WAIVES
DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL
AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Patriot Act. The Borrower shall, promptly following
a request by the Administrative Agent or any Lender, provide all documentation
and other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the
Patriot Act.
10.17    Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the Lien and security interest granted to the Collateral Agent
pursuant to the Security Documents and the exercise of any right or remedy by
the Collateral Agent thereunder are subject to the provisions of the
Intercreditor Agreement and the Bankruptcy Order. In the event of any conflict
between the terms of the Security Documents and the Intercreditor Agreement, the
terms of the Intercreditor Agreement shall govern and control.
10.18    [Reserved].
10.19    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document ),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the other Lenders,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate and (C) the
Borrower is capable of evaluating,


-111-

--------------------------------------------------------------------------------





and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (B) neither the Administrative Agent
nor any Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent and the Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
10.20    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Borrowing or Conversion Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
ARTICLE XI
SECURITY AND PRIORITY
11.01    Collateral; Grant of Lien and Security Interest.
(a)    Pursuant to, and otherwise subject to the terms of, the Bankruptcy Court
Order and in accordance with the terms thereof and subject to the Carve-Out, as
security for the full and timely payment and performance of all of the
Obligations, the Loan Parties hereby, pledge and grant to the Secured Parties, a
security interest in and, subject to the Intercreditor Agreement, a Lien on all
of the Collateral.
(b)    Notwithstanding anything herein to the contrary all proceeds received by
the Administrative Agent and the Lenders from the Collateral shall be subject to
the Carve Out.
11.02    Priority and Liens Applicable to Loan Parties.


-112-

--------------------------------------------------------------------------------





(a)    Upon entry of the Interim Bankruptcy Court Order or Final Bankruptcy
Court Order, as applicable, and subject to the terms thereof and the Carve Out:
(i)    pursuant to Bankruptcy Code Sections 364(c)(1), 503 and 507, all of the
Obligations, the ABL Credit Agreement Obligations and the obligations owed to
the other DIP Secured Parties (as defined in the Interim Bankruptcy Court Order)
shall constitute allowed superpriority administrative expense claims (“DIP
Superpriority Claims”), which DIP Superpriority Claims in respect of the
Obligations and the ABL Credit Agreement Obligations and the other obligations
owed to the other DIP Secured Parties shall rank pari passu with each other and
superior to all other claims (other than the Carve Out);
(ii)     pursuant to Bankruptcy Code Section 364(c)(2) with respect to all “DIP
Collateral” (as defined in the Bankruptcy Court Order) that was not otherwise
subject to valid, perfected, enforceable and unavoidable liens on the Petition
Date subject to the Carve Out: (a) a Lien on and security interest in all such
Collateral that is “Prepetition ABL/FILO Priority Collateral” under the
Intercreditor Agreement junior only to the Lien securing the ABL Credit
Agreement Obligations, the Prepetition ABL/FILO Adequate Protection Liens, the
Contingent ABL/FILO Liens and the Carve Out; and (b) a first priority Lien on
and security interest in all other such Collateral (pari passu with the Wayne
Lien and the Canadian Intercompany Lien).
(iii)    pursuant to Bankruptcy Code Section 364(c)(2), a Lien on and security
interest in the proceeds of Avoidance Actions; provided that such Lien shall be
junior in priority and subordinate to the Liens only in respect of ABL Credit
Agreement Obligations and the Carve Out and pari passu with the Wayne Lien and
the Canadian Intercompany Lien;
(iv)    pursuant to Bankruptcy Code Section 364(c)(3), a Lien on and security
interest in all ABL Priority Collateral of the Loan Parties (now or hereafter
acquired and all proceeds thereof); provided that such Lien on the ABL Priority
Collateral shall be junior in priority and subordinate to the Liens in respect
of ABL Credit Agreement Obligations and the Carve Out and pari passu with the
Wayne Lien and the Canadian Intercompany Liens and senior in priority to the
Liens in respect of the Prepetition Obligations under the Prepetition Term Loan
Documents; and
(v)    pursuant to Bankruptcy Code Section 364(d), a first priority priming Lien
on and security interest in (the “Priming Liens”) all assets of the Loan Parties
encumbered by a first priority lien under the Prepetition Term Loan Documents
not otherwise described in clauses (i) through (v) above (now or hereafter
acquired and all proceeds thereof) that were subject to a Lien as of the
Petition Date; provided that such Priming Liens shall be senior in priority to
the Liens in respect of the Prepetition Term Loan Obligations under the
Prepetition Term Loan Documents and the Liens in respect of ABL Credit Agreement
and pari passu in priority with the Wayne Lien and the Canadian Intercompany
Lien.


-113-

--------------------------------------------------------------------------------





(b)    The Priming Liens shall prime all of the Liens securing the Prepetition
Term Loan with respect to the Loan Documents, but the Liens so created as
described in clauses (a)(iv), and (a)(v) above shall be subject valid,
perfected, enforceable and unavoidable Liens existing as of the Petition Date.
(c)    The Liens to be granted by the Bankruptcy Court on the Collateral shall
cover all such property of the Loan Parties (now or hereafter acquired and all
proceeds thereof), including property or assets that do not secure the
Prepetition Indebtedness except as expressly excluded under the Security
Agreement.
(d)    All of the Liens described herein with respect to the Collateral shall be
effective and perfected as of the Interim Bankruptcy Court Order Entry Date and
without the necessity of the execution or filing of mortgages, security
agreements, pledge agreements, financing statements or other notices or
agreements, the taking of possession or control or any other action.
(e)    Notwithstanding anything herein or in any Loan Document to the contrary,
(1) no DIP Superpriority Claims shall be valid or asserted against Toys “R” Us
(Canada) Ltd./Toys “R” Us (Canada) Ltee or any other CFC or CFC Holdco (other
than TRU of Puerto Rico, Inc.); (2) none of the assets of Toys “R” Us (Canada)
Ltd./Toys “R” Us (Canada) Ltee or of any other CFC or CFC Holdco (other than TRU
of Puerto Rico, Inc.) shall be subject to any of the liens described in this
Section 11.02; and (3) no more than 65 percent of the voting Equity Interests of
any CFC (including Toys “R” Us (Canada) Ltd./Toys “R” Us (Canada) Ltee but
excluding TRU of Puerto Rico, Inc.) or CFC Holdco shall be subject to any of the
liens described in this Section 11.02), provided, that if any voting stock of
any such CFC or CFC Holdco is pledged with respect to the Prepetition Term Loan
Documents, such stock shall constitute the stock that is part of the Collateral
unless the parties otherwise reasonably agree.
(f)    Notwithstanding the equal ranking and priority of Liens securing the
Obligations, the Wayne Loans and the TRU Canada Loans, the Collateral Agent
shall have sole and exclusive control over the enforcement of such Liens and the
exercise of any remedies in respect thereof for so long as any Obligations
remain outstanding.
(g)    All capitalized terms used in this Section 11.02 not otherwise defined
herein shall have the meanings set forth in the Bankruptcy Court Order.
11.03    Grants, Rights and Remedies. The Liens and security interests and the
administrative priority and Lien priority specified above hereof may be
independently granted by the Loan Documents and by other Loan Documents
hereafter entered into. This Agreement, the Bankruptcy Court Order and such
other Loan Documents supplement each other, and the grants, priorities, rights
and remedies of the Administrative Agent and the Lenders hereunder and
thereunder are cumulative; provided that to the extent of conflict the
Bankruptcy Court Order controls.
11.04    Survival. The Liens, Lien priority, administrative priorities and other
rights and remedies granted to the Administrative Agent and the Lenders pursuant
to this Agreement, the Bankruptcy Court Orders and the other Loan Documents
(specifically including, but not limited


-114-

--------------------------------------------------------------------------------





to, the existence, perfection and priority of the Liens and security interests
provided herein and therein, and the administrative priority provided herein and
therein) shall not be modified, altered or impaired in any manner by any other
financing or extension of credit or incurrence of Indebtedness by the Borrower
(pursuant to Section 364 of the Bankruptcy Code or otherwise), or by any
dismissal or conversion of any of the Chapter 11 Cases, or by any other act or
omission whatsoever. Without limitation, notwithstanding any such order,
financing, extension, incurrence, dismissal, conversion, act or omission:
(a)    except with respect to the Carve-Out, no costs or expenses of
administration which have been or may be incurred in the Chapter 11 Cases or any
conversion of the same or in any other proceedings related thereto, and no
priority claims, are or will be prior to or on parity with any claim of the
Administrative Agent and the Lenders against the Borrower in respect of any
Obligation; and
(b)    the Liens in favor of the Administrative Agent and the Lenders shall
constitute valid and perfected Liens and security interests, and shall be prior
to all other Liens and security interests, now existing or hereafter arising, in
favor of any other creditor or any other Person whatsoever (subject to Permitted
Liens and any action required under foreign law with respect of Collateral
solely to the extent that such foreign law is applicable).
11.05    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature Pages Follow]


-115-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
TOYS “R” US-DELAWARE, INC.,
as Borrower
By: /s/ Michael J. Short
Name: Michael J. Short

Title: Executive Vice President - Chief Financial Officer



-116-

--------------------------------------------------------------------------------





GIRAFFE HOLDINGS, LLC 
By: /s/ Michael J. Short
Name: Michael J. Short

Title: Executive Vice President - Chief Financial Officer

TOYS ACQUISITION, LLC
By: /s/ Michael J. Short
Name: Michael J. Short

Title: Executive Vice President - Chief Financial Officer

GEOFFREY HOLDINGS, LLC 
By: /s/ Michael J. Short
Name: Michael J. Short

Title: Executive Vice President - Chief Financial Officer

TRU OF PUERTO RICO, INC.
By: /s/ Michael J. Short
Name: Michael J. Short

Title: Executive Vice President - Chief Financial Officer

TRU-SVC, INC. 
By: /s/ Michael J. Short
Name: Michael J. Short

Title: President

GEOFFRY, LLC
By: Geoffrey LLC
Its: Managing Member

GEOFFREY INTERNATIONAL, LLC
By: Geoffrey LLC
Its: Managing Member

By: /s/ Michael J. Short
Name: Michael J. Short

Title: President



    117

--------------------------------------------------------------------------------





WAYNE REAL ESTATE PARENT COMPANY, LLC
By: /s/ Michael J. Short
Name: Michael J. Short

Title: Executive Vice President - Chief Financial Officer



    118

--------------------------------------------------------------------------------





NEXBANK SSB,
as Administrative Agent and Collateral Agent
By: /s/ Bill Mansfield
Name: Bill Mansfield
 

Title: Senior Vice President

KAISER FOUNDATION HOSPITALS,
as a lender
By: Angelo Gordon & Co., L.P., as Investment Manager




By: /s/ D. Forest Wolfe 
Name: D. Forest Wolfe

Title: Authorized Signatory



    119

--------------------------------------------------------------------------------





SILVER OAK CAPITAL, L.L.C., as a lender
By: /s/ Kirk Wickman 
Name: Kirk Wickwam


Title: Authorized Signatory
AG CENTRE STREET PARTNERSHIP, L.P., as a lender
By: Angelo Gordon & Co., L.P., as
Investment Manager
By: /s/ Kirk Wickman 
Name: Kirk Wickwam


Title: Chief Operating Officer
AG SUPER FUND INTERNATIONAL PARNTERS, L.P., as a lender


By: Angelo Gordon & Co., L.P., as
Investment Manager
By: /s/ Kirk Wickman 
Name: Kirk Wickwam


Title: Chief Operating Officer



    120

--------------------------------------------------------------------------------





EQ ADVISORS TRUST - AXA/MUTUAL LARGE CAP EQUITY MANAGED VOLATILITY PORTFOLIO, as
a lender
By: /s/ Shawn Tumulty 
Name: Shawn Tumulty
Title: Vice President
JNL/FRANKLIN TEMPLETON MUTUAL SHARES FUND, as a lender


By: Franklin Mutual Advisors, LLC
By: /s/ Shawn Tumulty 
Name: Shawn Tumulty
Title: Vice President
FRANKLIN MUTUAL SERIES FUNDS - FRANKLIN MUTUAL QUEST FUND,
 as a lender




By: Franklin Mutual Advisors, LLC
By: /s/ Shawn Tumulty 
Name: Shawn Tumulty
Title: Vice President
FRANKLIN MUTUAL SERIES FUNDS - FRANKLIN SHARES FUND, as a lender


By: Franklin Mutual Advisors, LLC
By: /s/ Shawn Tumulty 
Name: Shawn Tumulty
Title: Vice President
FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST - FRANKLIN MUTUAL SHARES
VIP FUND, as a lender


By: Franklin Mutual Advisors, LLC
By: /s/ Shawn Tumulty 
Name: Shawn Tumulty
Title: Vice President







    121

--------------------------------------------------------------------------------





FRANKLIN MUTUAL U.S. SHARES FUND, as a lender


By: Franklin Mutual Advisors, LLC
By: /s/ Shawn Tumulty 
Name: Shawn Tumulty
Title: Vice President
ARCH INVESTMENT HOLDINGS IV LTD., as a lender


By: HPS Investment Partners, LLC, its Investment Manager


By: /s/ Serge Adam 
Name: Serge Adam
Title: Managing Director
CAPITAL FUND, L.P., as a lender
By: HPS Investment Partners, LLC, its Investment Manager


By: /s/ Serge Adam 
Name: Serge Adam
Title: Managing Director
CREDIT VALUE MASTER FUND 2016 SUBSIDIARY, LTD., as a lender


By: HPS Investment Partners, LLC, its Investment Manager


By: /s/ Serge Adam 
Name: Serge Adam
Title: Managing Director
CREDIT VALUE MASTER FUND 2016 SUBSIDIARY, LTD., as a lender
By: HPS Investment Partners, LLC, its Investment Manager


By: /s/ Serge Adam 
Name: Serge Adam
Title: Managing Director
INTERNATIONAL CREDIT FUND SUBSIDIARY, L.P., as a lender





    122

--------------------------------------------------------------------------------





By: HPS Investment Partners, LLC, its Investment Manager


By: /s/ Serge Adam 
Name: Serge Adam
Title: Managing Director
WATFORD ASSET TRUST I, as a lender
By: HPS Investment Partners, LLC, its Investment Manager


By: /s/ Serge Adam 
Name: Serge Adam
Title: Managing Director
ZALICO VL SERIES ACCOUNT - 2, as a lender
By: HPS Investment Partners, LLC, its Investment Manager


By: /s/ Serge Adam 
Name: Serge Adam
Title: Managing Director



    123

--------------------------------------------------------------------------------





REDWOOD MASTER FUND, LTD., as a lender
By: /s/ Ruben Kliksberg 
Name: Serge Adam
Title: Managing Director
REDWOOD DRAWDOWN MASTER FUND, L.P, as a lender


By: /s/ Ruben Kliksberg 
Name: Serge Adam
Title: Managing Director



    124

--------------------------------------------------------------------------------





ROYSTONE CAPITAL MASTER FUND LTD., as a lender
By: /s/ Laura Roche
Name: Laura Roche
Title: COO/CFO Roystone Capital
Management LP its Investment Manager
NFB MANAGER FUND SPC - SEGREGATED PORTFOLIO 100, as a lender


By: /s/ Laura Roche
Name: Laura Roche
Title: COO/CFO Roystone Capital
Management LP its Investment Manager



    125

--------------------------------------------------------------------------------





SOL LOAN FUNDING LLC, as a lender
By: Citibank N.A.
By: /s/ Paul Plank 
Name: Paul Plank
Title: Senior Director





    126

--------------------------------------------------------------------------------





BLACKROCK MULTI-MANAGER ALTERNATIVE STRATEGIES FUND,
as a lender
 
By: Marathon Asset Management L.P
Its: Investment Manager and Authorized Signatory
By: /s/ Vijay Srinivasan 
Name: Vijay Srinivasan
Title: Authorized Signatory
MARATHON SPECIAL OPPORTUNITY MASTER FUND LTD.,
as a lender


By: Marathon Asset Management L.P
Its: Investment Manager and Authorized Signatory
By: /s/ Vijay Srinivasan 
Name: Vijay Srinivasan
Title: Authorized Signatory
MARATHON CREDIT DISLOCATION FUND LP., as a lender


By: Marathon Asset Management L.P
Its: Investment Manager and Authorized Signatory
By: /s/ Vijay Srinivasan 
Name: Vijay Srinivasan
Title: Authorized Signatory
KTRS CREDIT FUND, LP., as a lender


By: Marathon Asset Management L.P
Its: Investment Manager and Authorized Signatory
By: /s/ Vijay Srinivasan 
Name: Vijay Srinivasan
Title: Authorized Signatory
MARATHON CENTRE STREET PARTNERSHIP, L.P., as a lender


By: Marathon Asset Management L.P



    127

--------------------------------------------------------------------------------





Its: Investment Manager and Authorized Signatory
By: /s/ Vijay Srinivasan 
Name: Vijay Srinivasan
Title: Authorized Signatory
MARATHON BLUE GRASS CREDIT FUND, LP, as a lender


By: Marathon Asset Management L.P
Its: Investment Manager and Authorized Signatory
By: /s/ Vijay Srinivasan 
Name: Vijay Srinivasan
Title: Authorized Signatory
MARATHON CLO V LTD., as a lender
By: Marathon Asset Management L.P
Its: Investment Manager and Authorized Signatory
By: /s/ Vijay Srinivasan 
Name: Vijay Srinivasan
Title: Authorized Signatory
MARATHON CLO VI LTD., as a lender
By: Marathon Asset Management L.P
Its: Investment Manager and Authorized Signatory
By: /s/ Vijay Srinivasan 
Name: Vijay Srinivasan
Title: Authorized Signatory
MARATHON STRATEGIC OPPORTUNITIES PROGRAM, LP, as a lender


By: Marathon Asset Management L.P
Its: Investment Manager and Authorized Signatory
By: /s/ Vijay Srinivasan 
Name: Vijay Srinivasan



    128

--------------------------------------------------------------------------------





Title: Authorized Signatory



    129